[EXECUTION COPY]

Published CUSIP Number: 59161LAE4

 

Exhibit 10.1

 

$2,400,000,000

 

RESTATEMENT IV

OF

CREDIT AGREEMENT

 

dated as of

 

April 26, 2004

 

among

 

METRO-GOLDWYN-MAYER STUDIOS INC.,

 

The LENDERS Party Hereto,

 

The L/C ISSUERS Party Hereto

 

and

 

BANK OF AMERICA, N.A.,

as Agent

 

--------------------------------------------------------------------------------

 

BNP PARIBAS,

As Documentation Agent

 

J.P. MORGAN SECURITIES INC.

As Syndication Agent

 

BANC OF AMERICA SECURITIES LLC

and

J.P. MORGAN SECURITIES INC.

Co-Lead Arrangers and Joint Book Managers

 

BANK OF SCOTLAND

COMMERZBANK AG

THE BANK OF NOVA SCOTIA

As Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

Section 1.01.

  Definitions    1

Section 1.02.

  Accounting Terms and Determinations    31

Section 1.03.

  Classes and Types of Loans and Borrowings    31 ARTICLE 2 THE CREDITS

Section 2.01.

  Outstanding Term Loans; Commitments to Lend.    32

Section 2.02.

  Method of Borrowing    35

Section 2.03.

  Notes    36

Section 2.04.

  Maturity of Loans; Mandatory Prepayments; Certain Commitment Reductions    36

Section 2.05.

  Interest Rates    39

Section 2.06.

  Fees    41

Section 2.07.

  Optional Termination or Reduction of Commitments    42

Section 2.08.

  Method of Electing Interest Rates    42

Section 2.09.

  Mandatory Termination of Commitments    44

Section 2.10.

  Optional Prepayments    44

Section 2.11.

  General Provisions as to Payments    44

Section 2.12.

  Funding Losses    45

Section 2.13.

  Computation of Interest and Fees    45

Section 2.14.

  Letters of Credit    45 ARTICLE 3 CONDITIONS

Section 3.01.

  Signing Date    51

Section 3.02.

  Consequences of Effectiveness    52

Section 3.03.

  Borrowings and Issuances of Letters of Credit    53 ARTICLE 4 REPRESENTATIONS
AND WARRANTIES

Section 4.01.

  Corporate Existence and Power    54

Section 4.02.

  Corporate and Governmental Authorization; No Contravention    54

Section 4.03.

  Binding Effect    54

Section 4.04.

  Financial Information; Information Memorandum    54

Section 4.05.

  Litigation    55

 

i



--------------------------------------------------------------------------------

Section 4.06.

  Compliance with ERISA    55

Section 4.07.

  Environmental Compliance    56

Section 4.08.

  Taxes    56

Section 4.09.

  Subsidiaries    56

Section 4.10.

  Regulatory Restrictions on Borrowing    57

Section 4.11.

  Full Disclosure    57

Section 4.12.

  Intellectual Property    57

Section 4.13.

  Collateral Documents    57

Section 4.14.

  Solvency    58

Section 4.15.

  Regulation U    58 ARTICLE 5 COVENANTS

Section 5.01.

  Information    58

Section 5.02.

  Payment of Obligations    62

Section 5.03.

  Maintenance of Property; Insurance    62

Section 5.04.

  Conduct of Business and Maintenance of Existence    62

Section 5.05.

  Compliance with Laws    63

Section 5.06.

  Inspection of Property, Books and Records    63

Section 5.07.

  Interest Rate Hedge Agreements    63

Section 5.08.

  Mergers and Sales of Assets; Licensing Agreements    63

Section 5.09.

  Use of Proceeds    65

Section 5.10.

  Negative Pledge    65

Section 5.11.

  Limitation on Debt    67

Section 5.12.

  Operating Lease Payments    68

Section 5.13.

  Restricted Payments    69

Section 5.14.

  Investments    70

Section 5.15.

  Transactions with Affiliates    71

Section 5.16.

  Limitation on Restrictions Affecting Subsidiaries    72

Section 5.17.

  MGM Debt    72

Section 5.18.

  Further Assurances    73

Section 5.19.

  Maximum Capital Expenditures    75

Section 5.20.

  Sources and Uses of Cash    75

Section 5.21.

  Total Borrowed Funds to Library Cash Flow    75

Section 5.22.

  Minimum Combined Adjusted Net Worth    75

Section 5.23.

  Film Value to Total Borrowed Funds    75

Section 5.24.

  Library Cash Flows to Combined Cash Interest Expense    75 ARTICLE 6 DEFAULTS

Section 6.01.

  Events of Default    76

Section 6.02.

  Notice of Default    79

Section 6.03.

  Cash Cover    79

 

ii



--------------------------------------------------------------------------------

ARTICLE 7 THE AGENT

Section 7.01.

  Appointment and Authorization    80

Section 7.02.

  Delegation of Duties    80

Section 7.03.

  Liability of Agent    81

Section 7.04.

  Reliance By Agent    81

Section 7.05.

  Notice Of Default    82

Section 7.06.

  Credit Decision    82

Section 7.07.

  Indemnification    82

Section 7.08.

  Agent In Its Individual Capacity    83

Section 7.09.

  Successor Agent    83

Section 7.10.

  Agent May File Proofs Of Claim    84

Section 7.11.

  Collateral And Guaranty Matters    85

Section 7.12.

  Other Agents, Arrangers and Managers    85 ARTICLE 8 CHANGE IN CIRCUMSTANCES

Section 8.01.

  Basis for Determining Interest Rate Inadequate or Unfair    86

Section 8.02.

  Illegality    86

Section 8.03.

  Increased Cost and Reduced Return    87

Section 8.04.

  Taxes    88

Section 8.05.

  Base Rate Loans Substituted for Affected Euro-dollar Loans    90

Section 8.06.

  Substitution of Lender    90 ARTICLE 9 GUARANTY

Section 9.01.

  The Guaranty    92

Section 9.02.

  Guaranty Unconditional    92

Section 9.03.

  Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances   
93

Section 9.04.

  Waiver by Orion    93

Section 9.05.

  Subrogation    93

Section 9.06.

  Stay of Acceleration    93

Section 9.07.

  Limitation on the Obligations    94 ARTICLE 10 MISCELLANEOUS

Section 10.01.

  Notices    94

Section 10.02.

  No Waivers    94

Section 10.03.

  Expenses; Indemnification    94

Section 10.04.

  Sharing of Set-Offs    95

Section 10.05.

  Amendments and Waivers; Release of Guarantors or Collateral    95

 

iii



--------------------------------------------------------------------------------

Section 10.06.

  Successors and Assigns    98

Section 10.07.

  Collateral    102

Section 10.08.

  Governing Law; Submission to Jurisdiction    102

Section 10.09.

  Counterparts; Integration    102

Section 10.10.

  Waiver of Jury Trial    103

Section 10.11.

  Confidentiality    103

Section 10.12.

  Non-reliance on Tracinda    103

 

iv



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Pricing Schedule

Commitment Schedule

Schedule 1.01

  –    Library Films

Schedule 4.05

  –    Material Litigation

Schedule 4.09

  –    Material Subsidiaries

Schedule 5.10

  –    Existing Liens

Schedule 5.11

  –    Outstanding Debt

Schedule 5.13

  –    Transactional Agreements with Affiliates

Exhibit A

  –    Note

Exhibit B

  –    Opinion of Gibson, Dunn & Crutcher LLP, counsel for the Obligors

Exhibit C

  –    Section 8.04(d) Certificate

Exhibit D

  –    Assignment and Assumption Agreement

Exhibit E

  –    Master Assignment and Assumption Agreement

 

v



--------------------------------------------------------------------------------

RESTATEMENT IV

OF

CREDIT AGREEMENT

 

AGREEMENT dated as of April 26, 2004 among METRO-GOLDWYN-MAYER STUDIOS INC., the
LENDERS party hereto, the L/C ISSUERS party hereto and BANK OF AMERICA, N.A., as
Agent.

 

MGM Studios and Orion (each as defined below), certain lenders, the L/C Issuers
named therein and Bank of America, N.A., as Agent are parties to the Third
Amended and Restated Credit Agreement dated as of June 11, 2002 (as originally
in effect and as amended from time to time prior to the Effective Date (as
defined below), the “Original Credit Agreement”), and wish to amend the Original
Credit Agreement and restate it as so amended, effective upon the satisfaction
of the conditions specified in Section 3.01, as provided in this Restatement IV
of Credit Agreement (as so amended and restated, and as the same may be amended
from time to time after the Effective Date referred to below, this “Agreement”;
references to the Agreement include, for periods prior to the Effective Date,
the Original Credit Agreement as in effect from time to time).

 

The parties hereto therefore agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

 

“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.05(b).

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Lender.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls a Principal Obligor (a “Controlling Person”) or
(ii) any Bond Film Sale-Leaseback Company, any Single Purpose Subsidiary or any
other Person (other than any MGM Company) which is controlled by or is under
common control with a Controlling Person. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Agent” means Bank of America in its capacity as administrative agent for the
Lenders under the Loan Documents, and its successors in such capacity.

 

“Agent-Related Persons” means the Agent, together with its affiliates
(including, in the case of Bank of America in its capacity as the Agent, or a
Co-Lead Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and affiliates.

 

“Alternative Currency” means any of the following:

 

(i) Euros (the lawful currency of the Participating Member States (as defined in
the legislation referred to hereinafter) introduced in accordance with the
legislative measures of the European Council for the introduction of, changeover
to or operation of a single or unified European currency);

 

(ii) Sterling (the lawful currency of the United Kingdom);

 

(iii) Yen (the lawful currency of Japan);

 

(iv) Canadian Dollars (the lawful currency of Canada); and

 

(v) Australian Dollars (the lawful currency of Australia).

 

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Applicable Pricing Leverage Ratio” has the meaning set forth in the Pricing
Schedule.

 

“Approved Fund” has the meaning set forth in Section 10.06(g).

 

“Asset Sale” means any sale, lease, license or other disposition (including any
such transaction effected by way of merger or consolidation) (any of the
foregoing, for purposes of this definition, a “disposition”) by any MGM Company
of any asset, including without limitation any sale-leaseback transaction,
whether or not involving a capital lease and any Material Front-End Licensing
Agreement, but excluding (i) dispositions of cash, cash equivalents and other
cash management investments and equipment or real estate that is not necessary
in the ordinary conduct of the business of any MGM Company, (ii) dispositions of
any right, title or interest in an individual Film (other than any Library Film)
or group or slate of Films (other than any Library Film) or Film Related Asset
in connection with any Investment permitted under Section 5.14, (iii)
dispositions of any right, title or interest in an individual Film (other than
any

 

2



--------------------------------------------------------------------------------

Library Film) or group or slate of Films (other than any Library Film) or Film
Related Asset in connection with any financing permitted under Section 5.11(f),
(iv) dispositions pursuant to a Sale-Leaseback Transaction, (v) dispositions
pursuant to an Ordinary Course Library Film Licensing Agreement, (vi)
dispositions of inventory, including Film Related Assets, but excluding any Film
(including without limitation any Library Film), in the ordinary course of
business, (vii) dispositions of any right, title or interest in an individual
Film (other than any Library Film) or slate of Films (other than any Library
Film) or Film Related Asset pursuant to transactions constituting Permitted Film
Development and Exploitation, (viii) dispositions to the Borrower or any
Guarantor, (ix) dispositions of Films or Film Related Assets (other than any
Library Film) for consideration at least equal to the cost of production of such
Film or Film Related Asset, as the case may be (or, if less, the fair market
value of such Film or Film Related Asset at the time of disposition, as
determined in good faith by the Borrower taking into account current practices
in the entertainment industry), (x) dispositions of any Library Film consisting
of an Investment permitted under Sections 5.14(h), 5.14(j) or 5.14(k), (xi)
creation of Performance Payment Obligations, (xii) any disposition to MGM
Mirage, MGM Grand Hotel or one of their affiliates of trademarks and associated
rights owned by MGM Lion Co. Inc. on the Effective Date that are not used by the
MGM Companies in the conduct of their business but that have been and are being
used by MGM Mirage, MGM Grand Hotel and their affiliates and (xiii) dispositions
of any Film Related Assets, any Film (other than any Library Film) or group or
slate of Films (other than any Library Film) (any of the foregoing, for purposes
of this clause (xiii), a “disposed asset”) to any Single Purpose Subsidiary or
Permitted Joint Venture for the purpose of permitting such Single Purpose
Subsidiary or Permitted Joint Venture to develop, produce, finance, acquire,
distribute or exploit such disposed asset so long as the cash consideration
received by the Borrower or the Subsidiary disposing of such disposed asset in
any such disposition is at least equal to the amount invested or spent by the
MGM Companies on or prior to the date of such disposition with respect to the
development, production, acquisition or financing of such disposed asset
(excluding from the calculation of such amount invested or spent overhead and
other selling, general and administrative costs).

 

“Assigning Lender” has the meaning set forth in Section 3.02(a).

 

“Assignment and Assumption” has the meaning set forth in Section 10.06(b).

 

“Assuming Lender” has the meaning set forth in Section 3.02(a).

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

3



--------------------------------------------------------------------------------

“Available L/C Amount” means, for any Letter of Credit at any time, the
aggregate amount (stated in US Dollars) available for drawing under such Letter
of Credit (determined for each Letter of Credit as the maximum undrawn amount
that would be available thereunder if all conditions to drawing were satisfied
at such time, together with any increases to the face amount thereof that may
become available after such date without any action on the part of any L/C
Issuer), all determined at the Dollar Equivalent Amount thereof at the then most
recent Valuation Date with respect thereto.

 

“Available Revolving Commitment” means, for any Lender, such Lender’s Revolving
Commitment.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) 0.50% per annum over the Federal Funds Rate for
such day.

 

“Base Rate Loan” means a Loan which bears interest by reference to the Base Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or the provisions of Article 8.

 

“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Bond Film Sale-Leaseback Company” means Seventeen Leasing Corporation, Eighteen
Leasing Corporation, Nineteen Leasing Corporation, Twenty Leasing Corporation
and any other Subsidiary that has been or is hereafter established for the sole
purpose of engaging in and performing one or more Sale-Leaseback Transactions
with respect to one or more Bond Films (as defined in the definition of
“Excluded Bond Property” in the Security Agreement), in each case for so long as
any such Person does not engage in any business or conduct any activities other
than Sale-Leaseback Transactions with respect to one or more Bond Films.

 

“Borrower” means MGM Studios.

 

“Borrower Pledge Agreement” means the Amended and Restated Borrower Pledge
Agreement dated as of October 15, 1997 between the Principal Obligors and the
Agent, as amended from time to time.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Class” has the meaning set forth in Section 1.03.

 

“Clawback Obligation” means, at any date, any obligation (a “clawback
obligation”) of any MGM Company constituting a Guarantee of the obligations of
any Person incurred by such Person in connection with Permitted Film

 

4



--------------------------------------------------------------------------------

Development and Exploitation, or in accordance with any Licensing Agreement, the
amount of which clawback obligation does not exceed the amount of distributions
or other payments received by such MGM Company from such Person with respect to
such Film or slate or group of Films or Film Related Asset or Licensing
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Collateral” means collateral subject to the Collateral Documents.

 

“Collateral Documents” means the Pledge Agreements, the Security Agreement, any
additional pledge agreements, security agreements or mortgages required to be
delivered pursuant to the Loan Documents and any instruments of assignment,
laboratory access letters or other instruments or agreements executed pursuant
to the foregoing.

 

“Combined Adjusted Net Worth” means at any date the aggregate stockholders’
equity of the Combined Companies as reflected on the balance sheet of the
Combined Companies at such date (or as the same would be reflected on such
balance sheet if such balance sheet were prepared at such date on a Combined
Basis), determined without regard to the effect on such stockholders’ equity of
(i) the Special Dividend, (ii) any non-cash charges resulting from the amendment
of MGM’s stock option plans in connection with the Special Dividend and (iii)
the distribution, during the first Fiscal Quarter of 2004, by the Borrower to
MGM of up to $171,000,000 to finance a repurchase of capital stock by MGM
consummated during such Fiscal Quarter (including any costs and expenses related
thereto that are deducted in arriving at such stockholders’ equity).

 

“Combined Basis” has the meaning set forth in Section 1.02.

 

“Combined Capital Expenditures” means for any period the gross additions to
property, plant and equipment and other capital expenditures of the Combined
Companies determined on a Combined Basis for such period.

 

“Combined Cash Interest Expense” means for any period the cash interest expense
of the Combined Companies other than any Single Purpose Subsidiaries, determined
on a Combined Basis for such period.

 

“Combined Companies” means (i) the Borrower and its Consolidated Subsidiaries
and (ii) Orion and its Consolidated Subsidiaries. Unless the context otherwise
requires, whenever an amount is to be determined hereunder with respect to the
Combined Companies, such amount shall be determined on a Combined Basis.

 

5



--------------------------------------------------------------------------------

“Combined Net Income” means for any period the net income of the Combined
Companies for such period, determined in any event before payment of any
dividends on any preferred stock.

 

“Commitment” means a Revolving Commitment or a Swing Loan Commitment, and
“Commitments” means any combination of the foregoing.

 

“Commitment Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code.

 

“Competitor” has the meaning set forth in Section 10.06(g).

 

“Consolidated Subsidiary” means, with respect to any Person, at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date; unless otherwise specified, “Consolidated
Subsidiary” means a Consolidated Subsidiary of the Borrower.

 

“Credit Exposure” for any Lender at any time means the sum of (i) such Lender’s
Revolving Commitment at such time or, if the Revolving Commitments shall have
been terminated, the sum, determined at such time, of (x) the aggregate
outstanding principal amount of such Lender’s Revolving Loans plus (y) such
Lender’s Percentage of the outstanding principal amount of the Swing Loans plus
(z) such Lender’s Letter of Credit Liabilities plus (ii) the aggregate
outstanding principal amount of such Lender’s Term Loans at such time.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee which are capitalized in accordance
with generally accepted accounting principles (including without limitation any
such obligations under Sale-Leaseback Transactions to the extent that such
obligations are capitalized in accordance with generally accepted accounting
principles), (v) all non-contingent obligations (and, for purposes of Sections
5.10, 6.01(e) and 6.01(f), all contingent obligations) of such Person to
reimburse any Lender or other Person in respect of amounts paid under a letter
of credit or

 

6



--------------------------------------------------------------------------------

similar instrument, (vi) all obligations secured by a Lien on any asset of such
Person, whether or not such Debt is otherwise an obligation of such Person and
(vii) all Debt of others Guaranteed by such Person; provided however, that (x)
the “Debt” of any Person does not include any (A) commitments of such Person in
connection with the development, production, acquisition, distribution,
exhibition or exploitation of Films (other than Clawback Obligations), (B)
guaranteed payment obligations of such Person of a nature customary in the film
industry of such Person under license agreements with respect to the
development, production, acquisition, distribution, exhibition or exploitation
of Films, (C) obligations of such Person in respect of Profit Participations,
Residuals and Deferred Payments payable to other Persons in connection with the
development, production, acquisition, distribution, exhibition, exploitation or
financing of Films, (D) obligations of such Person in the nature of progress or
installment payment obligations with respect to a Film owed to the owner of such
Film or cast, crew, writers, distributors, directors, producers, owners of
rights, bond companies or similar Persons for such Film, in respect of the
deferred purchase price of such Film or rights to such Film, or services in, or
in connection with, such Film (in the case of each of (A), (B), (C) and (D)
above, to the extent entered into in the ordinary course of business of such
Person and not otherwise constituting “Debt” of a type referred to in clauses
(i) or (ii) above), (E) obligations of such Person under performance or
completion bonds which have been posted in the ordinary course of business in
connection with the development or production of Films or (F) any Guarantee of
any obligation referred to in clause (A), (B), (C), (D) or (E) and (y) for
purposes of Section 5.11 and the determination of Total Borrowed Funds, the
amount of “Debt” of any MGM Company which constitutes “Debt” solely pursuant to
clause (vii) of this definition because such MGM Company is a partner in a
partnership, shall be equal to the principal or face amount of such Debt
multiplied by such MGM Company’s percentage interest in such partnership, so
long as such partnership is solvent and paying and capable of paying its
obligations as they become due.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
its Term Loans, Revolving Loans or participations in Letter of Credit
Liabilities or Swing Loans required to be funded by it hereunder within one
Euro-Dollar Business Day of the date required to be funded by it hereunder, (ii)
has otherwise failed to pay over to the Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute, or (iii) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Deferred Payments” means deferred payments for services payable to cast, crew,
writers, distributors, directors, producers, owners of rights, bond companies or
similar Persons or payments to producers or investors, in connection with
Permitted Film Development and Exploitation, the amount or payment of which is
contingent upon the performance of such Films or Film Related Assets or deferred
to a fixed time.

 

7



--------------------------------------------------------------------------------

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Dollar”, “USD” and “US Dollar” mean lawful money of the United States.

 

“Dollar Equivalent Amount” means, at any time and for any Letter of Credit or
Letter of Credit Liabilities, (a) for any such amount in respect of a Dollar
Letter of Credit, such amount, and (b) for any such amount in respect of an
Alternative Currency Letter of Credit, the equivalent amount thereof denominated
in US Dollars on the basis of the Spot Rate for the purchase of Dollars with the
relevant Alternative Currency (determined by the Agent or the relevant L/C
Issuer, as applicable), as of the most recent Valuation Date for such Letter of
Credit.

 

“Dollar Letter of Credit” means a Letter of Credit denominated in US Dollars.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or Los Angeles are authorized by law to
close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Agent.

 

“Effective Date” has the meaning set forth in Section 3.02.

 

“Eligible Assignee” has the meaning set forth in Section 10.06(g).

 

“Entertainment Person” has the meaning set forth in Section 10.06(g).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses,

 

8



--------------------------------------------------------------------------------

agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Agent.

 

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

 

“Euro-Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.05(b) on the basis of an Adjusted London Interbank Offered Rate.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.05(b).

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Excess Amount” has the meaning set forth in Section 2.14(d).

 

“Excess Cash Flow” means, for any Fiscal Year, without duplication, the sum of
the following (to the extent greater than zero), in each case determined for the
Combined Companies for such Fiscal Year unless otherwise specified:

 

(i) the amount set forth opposite “Net cash provided by (used in) operating
activities” in the combined statement of cash flows of the Combined Companies
for such Fiscal Year: minus

 

9



--------------------------------------------------------------------------------

(ii) additions to property and equipment, excluding any expenditures for the
foregoing that were funded through the sale or other disposition of, or proceeds
of insurance paid as a result of casualty on, similar capital assets; minus

 

(iii) investments and advances in the form of cash or cash equivalents to
Permitted Joint Ventures and other affiliates (other than any Combined Company),
excluding such investments funded through the sale or other disposition of, or
proceeds of insurance paid as a result of casualty on, similar assets; plus

 

(iv) distributions received in the form of cash or cash equivalents from
Investments; minus

 

(v) the aggregate amount of principal payments of funded indebtedness, (x)
excluding payments made pursuant to Section 2.04(d) and (y) including optional
payments of Revolving Loans pursuant to Section 2.10 but only if and to the
extent a permanent reduction of the Revolving Commitments is effected
simultaneously with such payment; minus

 

(vi) Restricted Payments made pursuant to clauses (b) or (c) of Section 5.13 by
any Combined Company during such Fiscal Year, minus

 

(vii) $100,000,000.

 

“Existing Lender” means a “Lender” (as such term is defined in the Original
Credit Agreement) that is a party to the Original Credit Agreement immediately
prior to the effectiveness of this Agreement on the Effective Date.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Bank of America on such day on such
transactions as determined by the Agent.

 

10



--------------------------------------------------------------------------------

“Film Related Asset” means any right in and to any motion picture, television
product, literary work, dramatic work or musical work prior to the time any such
asset becomes a “Film”.

 

“Film Value” means, at any date, the value of (i) the Library Films, (ii) the
MGM Companies’ feature length motion pictures and television programs described
in clause (ii) of the definition of the term “Films” and (iii) First-Run Feature
Films that are owned or all of the MGM Companies distribution rights thereto are
owned (including by way of license) by an Obligor and that were released for
theatrical distribution in the United States at least four weeks prior to such
date, all to the extent that the foregoing are subject to a perfected Lien
created under the Collateral Documents (to the extent the Collateral Documents
by their terms purport to create a Lien thereon), and all as set forth in the
appraisal report delivered on or most recently prior to such date pursuant to
Section 5.01(j); provided that if the value set forth in any such appraisal
report is expressed as a range, then “Film Value” means the average of the high
and low values of such range.

 

“Film Value Asset” means at any date a Library Film or any other Film that is
included in clauses (ii) or (iii) of the definition of “Film Value” (or would be
included if a determination of Film Value were to be made at such date).

 

“Film Value Asset Disposition” means any Asset Sale (including without
limitation any Material Front-End Licensing Agreement) or Investment that
results directly or indirectly in a disposition of any Film Value Asset by or
from any Obligor to or in a Person that is not an Obligor (including without
limitation any such disposition consisting of an Asset Sale of the capital stock
or other equity interests of any Obligor that holds a Film Value Asset).

 

“Films” means motion pictures including, without limitation, feature films,
shorts, television programs, animated programs or other similar product, and the
components thereof (whether or not now known or recognized) to which any MGM
Company owns any right, title or interest including, without limitation, (i) the
Library Films, (ii) works in progress comprising feature length motion picture
or television projects in principal photography and/or post-production, projects
completed but not yet released, and unreleased or completed but undelivered
pick-ups, (iii) underlying rights in and to the literary, musical and dramatic
and other material associated with or related to or necessary to the
exploitation of the works or projects referred to in clauses (i) or (ii)
including, without limitation, copyrights pertaining thereto, (iv) to the extent
related to the works or projects referred to in clauses (i) or (ii), sequel,
prequel and remake rights, all rights to novelization, merchandising, character,
serialization, games and interactive video, (v) all other ancillary and
subsidiary rights throughout the universe related to such works and projects,
(vi) all negative and positive film, soundtracks, optical, audio, video and
advertising materials and supplies associated with any of such works or
projects, and (vii) all contractual and other rights associated with or related
to such works or projects and the related ancillary and subsidiary rights
whether in any media now known or hereafter developed.

 

11



--------------------------------------------------------------------------------

“First-Run Feature Films” means at any date any Films which have not completed
their initial theatrical release in the United States at such date, determined
in accordance with industry practice.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower.

 

“Fiscal Year” means a fiscal year of the Borrower, which shall end on December
31 of the relevant calendar year.

 

“Fixed Reserve Amount” means, for any Available L/C Amount in respect of an
Alternative Currency Letter of Credit and at any time, an amount equal to 125%
of the stated amount thereof, determined at the Dollar Equivalent Amount on the
most recent Issue Date therefor.

 

“Fixed Reserve Excess” has the meaning set forth in Section 2.14(d).

 

“Foreign Lender” has the meaning set forth in Section 8.04(d).

 

“Foreign Subsidiary” means any Subsidiary of the Borrower or Orion which is not
incorporated or organized in the United States or in any State thereof.

 

“Fund” has the meaning set forth in Section 10.06(g).

 

“GAAP” has the meaning set forth in Section 1.02.

 

“Granting Lender” has the meaning set forth in Section 10.06(g).

 

“Group of Loans” means at any time a group of Loans of the same Class of Loans
consisting of (i) all such Loans to the Borrower that are Base Rate Loans at
such time or (ii) all such Loans to the Borrower that are Euro-Dollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (ii)
entered into for the purpose of assuring in any other manner the holder of such
Debt or other obligation of the payment thereof or to protect

 

12



--------------------------------------------------------------------------------

such holder against loss in respect thereof (in whole or in part), provided that
the term Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor Pledge Agreement” means the Amended and Restated Guarantor Pledge
Agreement dated as of October 15, 1997 between each Guarantor party thereto and
the Agent, as amended from time to time.

 

“Guarantors” means Orion and each Person who has executed the Subsidiary
Guaranty, or a supplement thereto as provided in Section 5.18.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Hedging Obligations” means all obligations of the Borrower to any Lender or any
affiliate of a Lender (regardless of any subsequent assignment by such Lender of
any of its Loans or Commitments) under (i) any interest rate swap agreement,
interest rate cap agreement or interest rate collar agreement, (ii) any foreign
exchange contract or currency swap agreement or (iii) any similar agreement or
arrangement of a type designed to protect the Borrower against fluctuations in
interest rates or currency exchange rates.

 

“Home Video Distribution Venture” means a Person (other than an MGM Company) (i)
the common stock or other equity interests of which are owned at least 5% but
not more than 50% by the MGM Companies and (ii) that is principally engaged in
the distribution, exhibition or exploitation of Films and other motion pictures,
feature films, shorts, television programs or animated programs, directly or
indirectly destined for viewing by consumers in their residences, hotels,
nursing homes, hospitals, army bases and the like, by any means or medium now
known or hereafter devised, including without limitation videocassettes, discs,
electronic distribution, video on demand and near video on demand, other than a
TV Distribution Venture.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Information Memorandum” means the confidential descriptive memorandum dated
April 2004 furnished to the Lenders in connection with the transactions
contemplated by the Loan Documents.

 

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent” means pertaining to a condition of Insolvency.

 

13



--------------------------------------------------------------------------------

“Intercreditor Agreement” means an intercreditor agreement among the Agent and
the agent party to any Permitted Second Lien Debt with terms and conditions
acceptable to the Required Lenders.

 

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months (each, a “monthly period”) or
one week (a “weekly period”) thereafter, as the Borrower delivering such notice
may elect in the applicable notice; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless, in the case of a monthly period, such Euro-Dollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Euro-Dollar Business Day;

 

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) and that is a monthly
period shall, subject to clauses (c) and (d) below, end on the last Euro-Dollar
Business Day of the calendar month at the end of such Interest Period;

 

(c) if any Interest Period with respect to any Euro-Dollar Term Loan includes a
date on which a scheduled payment of principal of such Term Loans is required to
be made under Sections 2.04(b) or 2.04(c) but does not end on such date (and if
such Interest Period is a monthly period), then (i) the principal amount of each
Euro-Dollar Term Loan required to be repaid on such date shall have an Interest
Period ending on such date and (ii) the remainder (if any) of each such
Euro-Dollar Term Loan shall have an Interest Period determined as set forth
above; and

 

(d) any Interest Period with respect to any Loan which would otherwise end after
the Maturity Date with respect to such Loan shall end on such Maturity Date.

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including an Affiliate) in the form of direct or indirect
loans, Guarantees of Debt or other payment obligations, advances or capital
contributions, purchases or other acquisitions for consideration of Debt, equity
interests or other securities or warrants, options or other rights to acquire
equity interests or other securities and all other items that are classified as
investments on the balance sheet of such Person in accordance with generally
accepted accounting principles as in effect from time to time or that would be
so classified on such balance sheet if such balance sheet were prepared at the
relevant time.

 

14



--------------------------------------------------------------------------------

“Investors” means Tracinda.

 

“Issue Date” means, for any Letter of Credit, the date on which such Letter of
Credit is originally issued, or renewed or extended.

 

“L/C Issuer” means Bank of America and any other Revolving Lender that may agree
with the Borrower to issue letters of credit hereunder (and shall have notified
the Agent thereof), in each case as issuer of a letter of credit hereunder,
and/or any affiliate of such Revolving Lender designated from time to time by
such Revolving Lender by notice to the Agent for purposes of issuing an
Alternative Currency Letter of Credit.

 

“Lead Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc., each in its capacity as joint lead arranger for the Lenders under the Loan
Documents.

 

“Lender” means a Term Lender, a Revolving Lender or the Swing Lender and shall
include, as the context may require, any L/C Issuer in such capacity.

 

“Lender Affiliate” has the meaning set forth in Section 10.06(g).

 

“Letter of Credit” means a letter of credit issued hereunder by an L/C Issuer.

 

“Letter of Credit Commitment” means, at any time, the lesser of (x) $200,000,000
and (y) the aggregate Available Revolving Commitments at such time.

 

“Letter of Credit Fee Rate” has the meaning set forth in the Pricing Schedule.

 

“Letter of Credit Liabilities” means, for any Revolving Lender and at any time,
such Revolving Lender’s Revolving Percentage of the sum of (x) the aggregate
Unreimbursed Amount in respect of all Letters of Credit, (y) the aggregate
Available L/C Amount for all Dollar Letters of Credit and (z) for each
Alternative Currency Letter of Credit, the higher of (A) the Available L/C
Amount and (B) the Fixed Reserve Amount of such Available L/C Amount, all
determined at most recent determination date therefor.

 

“Library Cash Flows” means for any period the aggregate amount of cash received
by the Obligors during such period (determined on a Combined Basis but including
only Obligors) (A) with respect to Films that were Library Films during such
period and (i) were also Library Films on the Effective Date or (ii) have been
released by an MGM Company prior to January 1, 2004 (“Library Cash Flow Films”),
but excluding (x) proceeds of any Asset Sale or Investment that is a Film Value
Asset Disposition, (y) any payment with respect to any Material Front-End
Licensing Agreement that, in any transaction year (as defined

 

15



--------------------------------------------------------------------------------

therein), constitutes a Non-Pro Rata Amount (as defined therein) with respect
thereto (and plus any amount excluded in any prior period pursuant to this
clause (y), up to the maximum amount that, when added to the amount actually
received under such Material Front-End Licensing Agreement in the then-current
period, would not constitute a Non-Pro Rata Amount with respect to the
then-current transaction year for such Material Front-End Licensing Agreement)
and (z) with respect to any Library Cash Flow Film that was disposed of pursuant
to an Investment that is a Film Value Asset Disposition during such period, any
cash the Borrower in good faith reasonably believes is properly allocable to
such film for the portion of such period during which it was a Library Cash Flow
Film, unless the Obligors have actually received cash distributions from the
Single Purpose Subsidiary or Permitted Joint Venture in which such Investment
was made with respect to such film (but excluding any such distributions that
are subject to a Clawback Obligation) during the portion of such period after
such film was disposed of pursuant to such Film Value Asset Disposition in an
amount at least equal to the amount such Obligors reasonably expected in good
faith to receive at the time of such Film Value Asset Disposition for the
portion of such period following the Film Value Asset Disposition (which amount
was included in the adjustment made pursuant to clause (i) of the definition of
Pro Forma Compliance with respect to such Film Value Asset Disposition) and (B)
in the form of distributions from Single Purpose Subsidiaries or Permitted Joint
Ventures which distributions the Borrower in good faith reasonably believes are
properly allocable to films that were Library Cash Flow Films prior to their
Investment in or other disposition to a Single Purpose Subsidiaries or Permitted
Joint Venture, but excluding any such distributions that are subject to a
Clawback Obligation.

 

“Library Films” means the films listed on Schedule 1.01 and all other Films
other than (and only for so long as such Films are) First-Run Feature Films but
only to the extent that any of the foregoing are owned or all of the MGM
Companies distribution rights thereto are owned (including by way of license) by
an Obligor.

 

“Licensing Agreements” means any licensing agreements now outstanding or
hereafter executed pursuant to which any MGM Company grants or licenses to third
parties any right, title or interest with respect to any Film Related Asset, any
Film or any group of Films (but not including rights or interests consisting of
Profit Participations, Residuals or Deferred Payments), as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, any MGM Company shall
be deemed to own subject to a Lien any asset which it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

 

16



--------------------------------------------------------------------------------

“Loan” means a Base Rate Loan or a Euro-Dollar Loan and “Loans” means Base Rate
Loans or Euro-Dollar Loans or any combination of the foregoing.

 

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, the
Collateral Documents and any Intercreditor Agreement..

 

“Local Business Day” means, (i) for any Dollar Letter of Credit, a Domestic
Business Day and (ii) for any Alternative Currency Letter of Credit, any such
day on which banks are open for foreign exchange business (including the
exchange of the relevant local Alternative Currency for US Dollars) in the
principal financial center of the country of such Alternative Currency.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.05(b).

 

“Major Casualty Proceeds” means (i) the aggregate insurance proceeds received in
connection with one or more related events by any MGM Company under any
insurance policy maintained by any MGM Company covering casualty losses with
respect to tangible real or personal property or improvements or (ii) any award
or other compensation with respect to any condemnation of property (or any
transfer or disposition of property in lieu of condemnation) received by any MGM
Company, in either case only if the amount of such aggregate proceeds or award
or other compensation exceeds $30,000,000.

 

“Management Stock Incentive Plan” means the Amended and Restated 1996 Management
Incentive Plan of MGM as in effect on the Effective Date, and as the same may be
amended or replaced on substantially similar terms.

 

“Material Adverse Effect” means (i) any material adverse effect upon the assets
or liabilities, or the business, financial position or results of operations of
the MGM Companies, taken as a whole; (ii) prior to the Effective Date, a
material adverse effect on the ability of the Borrower or any other Person to
consummate the transactions contemplated hereby to occur on the Effective Date;
(iii) a material adverse effect on the ability of the Obligors to perform their
obligations under this Agreement and the Notes and the other Loan Documents,
taken as a whole; or (iv) an adverse effect on the rights and remedies of the
Agent and the Lenders under this Agreement and the Notes and the other Loan
Documents.

 

17



--------------------------------------------------------------------------------

“Material Front-End Licensing Agreement” means any Licensing Agreement or series
of related Licensing Agreements with respect to Library Films (considered as a
single agreement for purposes hereof) with respect to which each of clauses (i)
through (iv) below is true:

 

(i) the aggregate amount of all payments payable with respect to such Licensing
Agreement or series of related Licensing Agreements during the term thereof
(such amount, the “aggregate transaction payments”, and such term, the
“transaction term”) exceeds $50,000,000;

 

(ii) the transaction term thereof is longer than three years;

 

(iii) the aggregate amount of payments payable with respect thereto are not to
be made reasonably pro rata over the period of availability of the Library Films
which are the subject thereof (including as a result of any conveyance, sale,
assignment or other disposition, with or without recourse, of the relevant MGM
Company’s rights to receive payments thereunder, whether at or after the
initiation of such Licensing Agreement (a “payment stream sale”)); and

 

(iv) payments received or to be received by the MGM Companies in the first 50%
of the transaction term thereof exceeds 50% of the aggregate transaction
payments thereof (including as a result of any payment stream sale).

 

The “Non-Pro Rata Amount” for any Material Front-End Licensing Agreement means,
for any transaction year included in the first 50% of the transaction term
thereof (a “transaction year”), the aggregate amount (if any) by which the
payments received by the MGM Companies during such transaction year (including
as a result of a payment stream sale) exceeds the aggregate amount that would
have been so received during such transaction year if all payments with respect
thereto were to be made reasonably pro rata over the transaction term thereof
(taking into consideration, among other things, the availabilities of titles
subject to such Licensing Agreement). For purposes of the calculations for
Material Front-End Licensing Agreement and Non-Pro Rata Amount thereof, (x)
payments received in respect thereof shall include only payments to be made in
cash or cash equivalents, (y) the amount and timing of any Performance Payment
Obligations shall be estimated by the Borrower in accordance with customary
practices and (z) all payments received or to be received during a transaction
year shall be deemed, solely for purposes of clauses (iii) and (iv) of Material
Front-End Licensing Agreement, to be received pro rata over the course of such
transaction year.

 

“Material Subsidiary” means at any date any Subsidiary of either Principal
Obligor, other than (a) any such Subsidiary which has (i) aggregate assets with
a fair market value of less than $1,000,000 and (ii) annual revenues of less
than $1,000,000, in each case calculated on the basis of the latest financial
statements delivered by the Borrower to the Lenders pursuant to Section 5.01(a)
or 5.01(b), as the case may be and (b) any Bond Film Sale-Leaseback Company.

 

“Maturity Date” means, (i) with respect to the Term A Loans, April 30, 2010,
(ii) with respect to the Term B Loans, April 30, 2011, (iii) with respect to

 

18



--------------------------------------------------------------------------------

the Revolving Loans, the Revolver Maturity Date and (iv) with respect to any
Swing Loan, the earlier of the tenth Euro-Dollar Business Day after such Swing
Loan is made and the Revolver Maturity Date (or, in the case of clause (i) or
(ii), if any such day is not a Euro-Dollar Business Day, the next preceding
Euro-Dollar Business Day).

 

“MGM” means Metro-Goldwyn-Mayer Inc., a Delaware corporation, and its
successors.

 

“MGM Company” means either the Borrower, Orion or any of their respective
Subsidiaries, and “MGM Companies” means all or any combination of the foregoing,
as the context may require.

 

“MGM Debt” means any Debt of MGM.

 

“MGM Studios” means Metro-Goldwyn-Mayer Studios Inc. (formerly known as
Metro-Goldwyn-Mayer Inc.), a Delaware corporation, together with its successors.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Asset Sale or receipt of Major
Casualty Proceeds, an amount equal to the cash proceeds (or, in the case of an
Asset Sale consisting of a Material Front-End Licensing Agreement, the Non-Pro
Rata Amount thereof (as defined in the definition of Material Front-End
Licensing Agreement)) (including cash equivalents and any cash received by way
of deferred payment pursuant to a note receivable or similar financial
instrument, or from the disposition of an Investment received as consideration,
but only as and when so received, and excluding any other payments in respect of
or derived from any such Investment) received by any MGM Company from or in
respect of such Reduction Event, less (x) any expenses reasonably incurred by
such Person and reasonably allocated in respect of such Reduction Event, (y) the
amount of any Debt secured by a Lien on any asset in respect of which such Major
Casualty Proceeds or Asset Sale are received and discharged or required to be
repaid (and actually so repaid) from the proceeds thereof and (z) in the case of
any Asset Sale, any taxes actually paid or to be payable by such Person (as
estimated by a senior financial or accounting officer of the Borrower, giving
effect to the overall tax position of the MGM Companies) in respect of such
Asset Sale.

 

“Non-Consenting Lender” has the meaning set forth in Section 10.05.

 

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02(a).

 

19



--------------------------------------------------------------------------------

“Notice of Interest Rate Election” has the meaning set forth in Section 2.08(a).

 

“Notice of Issuance” has the meaning set forth in Section 2.14(b).

 

“Obligor” means the Borrower and each Guarantor.

 

“Ordinary Course Library Film Licensing Agreement” means any Licensing Agreement
that is not a Material Front-End Licensing Agreement.

 

“Original Credit Agreement” has the meaning set forth in the introductory
paragraphs hereof.

 

“Orion” means Orion Pictures Corporation, a Delaware corporation, together with
its successors.

 

“Other Revolving Exposure” has the meaning set forth in Section 2.14(d).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Performance Payment Obligations” means Profit Participations, Residuals and/or
Deferred Payments.

 

“Permitted Film Development and Exploitation” means the development, production,
financing, acquisition, marketing, distribution, exhibition or exploitation of
any Film or slate or group of Films or any Film Related Asset, including
split-rights, co-production and co-financing transactions.

 

“Permitted Joint Venture” means a Person (other than a Consolidated Subsidiary
of the Borrower) (i) the common stock or other equity interests of which are
owned at least 20% but not more than 50% by the MGM Companies and (ii) the
Investments in which by the MGM Companies are permitted under this Agreement.

 

“Permitted Second Lien Debt” means Debt issued by the Borrower with terms that
include (i) a lien on some or all of the Collateral that is junior in all
respects to the rights of the Secured Parties under (and as defined in) the
Collateral Documents, pursuant to an Intercreditor Agreement, (ii)
representations, covenants and events of default customary for issues of such
type and (iii) no amortization or mandatory redemptions prior to at least 180
days after the Maturity Date for the Term B Loans.

 

20



--------------------------------------------------------------------------------

“Permitted Subordinated Debt” means Debt issued by the Borrower that is
subordinated in right of payment to payment of all of the obligations, in full
and in cash, of the relevant Obligor or Obligors under the Loan Documents which
shall include (i) covenants, events of default and subordination provisions
customary for high-yield debt offered in offerings registered with the
Securities and Exchange Commission under the Securities Act of 1933, as amended,
or issued pursuant to Rule 144A and Regulation S promulgated thereunder and (ii)
no amortization or mandatory redemptions prior to at least one year after the
Maturity Date for the Term B Loans, and shall otherwise have terms and
conditions satisfactory to the Agent.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means, at any time, any employee benefit plan which is covered by ERISA
and in respect of which MGM or a Commonly Controlled Entity is (or, if such plan
were terminated at such time, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Borrower Pledge Agreement or any Guarantor Pledge
Agreement.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the rate of interest publicly announced by Bank of America
from time to time as its Prime Rate.

 

“Principal Obligors” means MGM Studios and Orion, and “Principal Obligor” means
either of the foregoing, as the context may require.

 

“Profit Participation” means the amount, as customarily determined by the
Borrower, of all obligations (other than Residuals and Deferred Payments)
payable by any MGM Company as compensation for talent, financiers or to
producers and for similar services in connection with the development,
acquisition, production, financing, distribution, exhibition or exploitation of
Films or rights with respect thereto, the payment of which is contingent upon or
triggered by and payable only to the extent of the receipt by any MGM Company,
as the case may be, of revenues from the exploitation of such Film or such
rights.

 

“Pro Forma Compliance” means, for any Film Value Asset Disposition and on the
date thereof (the “Disposition Date”), that after giving effect to such Film
Value Asset Disposition the Borrower shall be in compliance with the

 

21



--------------------------------------------------------------------------------

covenants in Article 5 (including without limitation Sections 5.21, 5.22 and
5.23) as of the Disposition Date (or, in the case of Section 5.21, as of the
last day of Fiscal Quarter then most recently ended) determined after giving
effect to the following pro forma assumptions or adjustments:

 

(i) Library Cash Flows for the period of four consecutive Fiscal Quarters ended
on or most recently prior to such Disposition Date (the “reference period”)
shall be determined by deeming all Film Value Asset Dispositions occurring after
the beginning of the reference period and not later than the Disposition Date
(including the proposed Film Value Asset Disposition for which such
determination is being performed) to have occurred immediately prior to the
beginning of such reference period; provided that with respect to any Film Value
Asset Disposition consisting of an Investment in a Single Purpose Subsidiary or
a Permitted Joint Venture, if on the Disposition Date pursuant to the terms of
the agreements governing such Film Value Asset Disposition the Borrower is
entitled to receive cash distributions from the Single Purpose Subsidiary or
Permitted Joint Venture in which such Investment was made with respect to such
Film Value Asset and the Borrower reasonably believes in good faith that they
will receive such cash distributions, Library Cash Flows shall be determined by
including the aggregate amount of such cash distributions that the Borrower
reasonably believes in good faith they would have received during the reference
period had the Disposition Date occurred immediately prior to the beginning of
such reference period;

 

(ii) Film Value shall be as set forth in the appraisal report delivered on or
most recently prior to such Asset Sale Date pursuant to Section 5.01(j)
(averaged, if necessary, in accordance with the definition thereof), adjusted to
give effect to the disposition of all Library Films and motion pictures and
television programs described in clause (ii) of the definition of “Films”
pursuant to all Film Value Asset Dispositions occurring after the date of such
appraisal report and not later than the Disposition Date (including the proposed
Film Value Asset Disposition for which such determination is being performed);
and

 

(iii) Total Borrowed Funds shall be determined at such Disposition Date after
giving effect to the repayment of any Debt made on such Disposition Date with
the cash proceeds of such Film Value Asset Disposition (or committed to be made
on such Disposition Date and actually made within two Domestic Business Days
(and, if such repayment is not so made within such time, Total Borrowed Funds
and Pro Forma Compliance with respect to such Film Value Asset Disposition shall
be redetermined as of such Disposition Date giving effect to the fact that such
repayment has not been made)).

 

22



--------------------------------------------------------------------------------

“Projected Known Sources” means at any date (the “Test Date”), the sum (without
duplication) of the following amounts, in each case determined for the Combined
Companies on a Combined Basis:

 

(a) cash and cash equivalents held by the Combined Companies on such date plus

 

(b) the aggregate amount, without duplication, of cash projected by the Borrower
in good faith to be received by the Combined Companies during the period of four
consecutive Fiscal Quarters (the “Test Period”) commencing on the day
immediately after such date from the following sources:

 

(i) any unutilized commitment under a binding agreement by Tracinda to purchase
equity securities of MGM; and

 

(ii) any unutilized commitment to make advances to any Combined Company
(including without limitation any Commitment to make Loans to the Borrower);

 

but only to the extent, in the case of any agreement or instrument referred to
in clause (i) or (ii) above, that (x) the conditions to requiring such advance
or purchase (as the case may be) would be satisfied on such Test Date if such
advance or purchase were requested by the relevant Combined Company (including,
in the case of any Loan under this Agreement, without limitation, the condition
that no Default exists on such date or after giving effect to such Loan) (or,
with respect to any such condition that can be satisfied only after such Test
Date, the Borrower reasonably and in good faith believes that such condition
will be satisfied at all relevant times during such Test Period), and (y) such
commitment is subject to no conditions other than performance by the relevant
Combined Company of the agreements under which such commitment or commitments
exist; plus

 

(c) the aggregate amount, without duplication, of all cash payments that the
Borrower reasonably and in good faith projects to be received by the Combined
Companies during the Test Period from:

 

(i) royalties and other accounts receivable, but only to the extent that (x) the
relevant obligation to make such royalty payments are subject to no conditions
other than performance by the relevant Combined Companies of the related
agreements and (y) the Borrower reasonably and in good faith believes that such
condition will be satisfied at all relevant times during such Test Period;

 

(ii) revenues with respect to Films and Film Related Assets (determined by
reference to the Combined Companies’ ultimates in the case of any Film, such
ultimate to be valued, in the case of any completed Film that has not yet been
released, at a “break-even” cost);

 

23



--------------------------------------------------------------------------------

(iii) distributions from Permitted Joint Ventures, but only to the extent that
(x) the right to receive such payment is subject to no condition other than
performance by the relevant Combined Companies of the relevant agreements under
which such distributions would be made and (y) the Borrower reasonably and in
good faith believes that such condition will be satisfied at all relevant times
during such Test Period. and

 

(iv) revenues from sales of branded merchandise.

 

“Projected Known Uses” means at any date (the “Test Date”), the sum (without
duplication) of the following amounts, in each case determined for the Combined
Companies on a Combined Basis, in each case projected by the Borrower reasonably
and in good faith to be paid during the period of four consecutive Fiscal
Quarters (the “Test Period”) commencing immediately after such date: (a) cash
overhead, (b) Combined Cash Interest Expense and the aggregate principal amount
of Debt required to be paid during such Test Period in accordance with the terms
of the relevant Debt agreements in effect on the Test Date, other than Term B
Loans payable on their Maturity Date, (c) income taxes to be paid in cash, (d)
cash expenses attributable to remaining negative costs and prints and
advertising expenses for Films which have commenced production or for which
orders have been received, (e) Combined Capital Expenditures, (f) Investments
(including, without limitation, Investments in Permitted Joint Ventures and in
MGM ) and (g) any other cash expenditures (including, without limitation,
Restricted Payments) anticipated to be made by the Combined Companies during the
Test Period.

 

“Quarterly Dates” means each March 31, June 30, September 30 and December 31.

 

“Reduction Amount” means:

 

(i) (a) in the case of an issuance or incurrence of Permitted Second Lien Debt,
100% of the portion of the gross proceeds thereof that, when aggregated with the
gross proceeds of all other Permitted Second Lien Debt issued after the
Effective Date, exceeds $150,000,000 and, without duplication, (b) in the case
of any issuance or incurrence of Permitted Second Lien Debt or Permitted
Subordinated Debt, 100% of the portion of the gross proceeds thereof that, when
aggregated with the gross proceeds of all other Permitted Second Lien Debt and
all other Permitted Subordinated Debt issued after the Effective Date, exceeds
$250,000,000; provided that the Reduction Amount of such issuance shall be only
50% of such excess if on a pro forma basis after giving effect to the incurrence
or issuance thereof (or any portion thereof) and all other adjustments as
described in the definition of “Pro Forma Compliance”, (x) the ratio of Film
Value (determined as of the last day of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)) to
Total Borrowed Funds determined as of such day is

 

24



--------------------------------------------------------------------------------

greater than 4.5:1 and (y) the aggregate principal amount by which the Term
Loans have been repaid plus the aggregate amount by which the Revolving
Commitments have been permanently reduced, in each case after the Effective
Date, is at least $400,000,000;

 

(ii) in respect of the receipt of Major Casualty Proceeds that constitutes a
Reduction Event, 100% of the Net Cash Proceeds thereof;

 

(iii) in respect of any Asset Sale, the amount, if any, by which the Net Cash
Proceeds thereof together with the Net Cash Proceeds of all other Asset Sales
after the Effective Date (net of the amount thereof applied in accordance with a
Proceeds Certificate, as defined in Reduction Event or previously applied
pursuant to Section 2.04(d) as a Reduction Amount) exceeds $250,000,000; and

 

(iv) in respect of any certification as to anticipated reinvestment of Major
Casualty Proceeds or Net Cash Proceeds of Asset Sales set forth in any Proceeds
Certificate being no longer true, 100% of the Net Cash Proceeds from the
relevant receipt of Major Casualty Proceeds or Asset Sale that, but for such
certification would have been included in a Reduction Amount upon initial
receipt thereof, and that have not been invested prior to such date in a manner
contemplated by the definition of “Reduction Event”.

 

“Reduction Event” means (i) the issuance or incurrence of Permitted Second Lien
Debt or Permitted Subordinated Debt, (ii) receipt of Major Casualty Proceeds or
(iii) receipt of Net Cash Proceeds of an Asset Sale (including any Material
Front-End Licensing Agreement), unless, in the case of clauses (ii) and (iii),
within five Domestic Business Days after receipt thereof, the Obligor receiving
such Net Cash Proceeds or Major Casualty Proceeds shall have delivered to the
Agent a certificate (a “Proceeds Certificate”) of the chief financial officer or
the chief accounting officer of the Borrower, certifying as to (x) the aggregate
amount of such Net Cash Proceeds or Major Casualty Proceeds, as applicable, and
(y) the fact that the MGM Companies shall invest such Net Cash Proceeds or Major
Casualty Proceeds, as applicable, to repair or replace affected assets or
acquire, produce or exploit additional assets for use in the MGM Companies’
business within 365 days after receipt thereof and (iv) the first day on which
any certification made pursuant to any Proceeds Certificate shall cease to be
true. The description of any transaction as falling within the above definition
does not affect any limitation on such transaction imposed by Article 5 of this
Agreement or any rights of any Lender upon the occurrence of an Event of Default
under Article 6 of this Agreement.

 

“Refunded Swing Loans” has the meaning set forth in Section 2.01(e).

 

“Register” has the meaning set forth in Section 10.06(c).

 

25



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. Section
2615.

 

“Required Lenders” means at any time Lenders having in the aggregate greater
than 50% of the aggregate Credit Exposures at such time; provided that Credit
Exposures of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Residuals” means the amount, as reasonably determined by the Borrower, of all
obligations (other than Profit Participations and Deferred Payments) payable by
any MGM Company pursuant to guild agreements or other collective bargaining
agreements in connection with the development, acquisition, production,
financing, distribution, exhibition or exploitation of Films or rights with
respect thereto.

 

“Responsible Officer” means any senior vice president and any more senior
corporate officer of the Borrower, in any case appointed to such office by the
Board of Directors of the Borrower or any committee thereof.

 

“Restricted Payment” means (i) any dividend or other distribution on any shares
of either Principal Obligor’s capital stock (except dividends payable solely in
shares of such Principal Obligor’s capital stock) or (ii) any payment by any MGM
Company on account of the purchase, redemption, retirement or acquisition of (a)
any shares of either Principal Obligor’s capital stock or (b) any option,
warrant or other right to acquire shares of either Principal Obligor’s capital
stock (but not including payments of principal, premium (if any) or interest
made pursuant to the terms of convertible debt securities prior to conversion).

 

“Revolver Maturity Date” means April 30, 2009 (or, if any such day is not a
Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day).

 

“Revolving Commitment” means, (i) with respect to each Revolving Lender listed
on the Commitment Schedule, the amount set forth opposite the name of such
Revolving Lender on the Commitment Schedule under the heading “Revolving
Commitments” and (ii) with respect to each Eligible Assignee that becomes a
Revolving Lender pursuant to Section 10.06(b), the amount of the Revolving
Commitment thereby assumed by it, in each case as such amount may be increased
or reduced from time to time pursuant to Section 10.06(b) or reduced from time
to time pursuant to Sections 2.04(d) and 2.07.

 

“Revolving Credit Period” means the period from and including the Effective Date
to but not including the Revolver Maturity Date.

 

26



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to each Revolving Lender, at any time,
an amount equal to the sum of (i) the aggregate principal amount of the
Revolving Loans of such Revolving Lender outstanding at such time, (ii) such
Revolving Lender’s Revolving Percentage of the aggregate principal amount of the
Swing Loans outstanding at such time and (iii) such Revolving Lender’s Letter of
Credit Liabilities at such time (or, if the Revolving Commitments have been
terminated, such percentage immediately prior to such termination).

 

“Revolving Lender” means each Lender identified as a Revolving Lender on the
Commitment Schedule, each Eligible Assignee which becomes a Revolving Lender
pursuant to Section 10.06(b), and their respective successors.

 

“Revolving Loan” means a loan made by a Revolving Lender pursuant to Section
2.01(c).

 

“Revolving Percentage” means, with respect to each Revolving Lender, at any
time, the percentage that such Revolving Lender’s Revolving Commitment
constitutes of the aggregate amount of the Revolving Commitments at such time.

 

“Sale-Leaseback Transaction” means the sale by any MGM Company of any or all of
its right, title and interest in and to a Film and the retention by, or
concurrent reconveyance or license to an MGM Company of distribution rights to
such Film and an option or other right or obligation to repurchase such Film, in
consideration of one or more payments by such MGM Company of amounts having an
aggregate discounted present value that, at the time of inception of such
transaction, is reasonably expected to be less than the purchase price paid by
the purchaser thereof.

 

“Security Agreement” means the Amended and Restated Borrower and Guarantor
Security Agreement dated as of October 15, 1997 among the Obligors party thereto
and the Agent, as amended from time to time.

 

“Signing Date” means the date the obligations of the parties under this
Agreement become effective in accordance with Section 3.01.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Single Purpose Subsidiary” means at any date any Subsidiary of a Principal
Obligor (other than a Foreign Subsidiary) (i) that has been established for the
sole purpose of, and does not engage in any business or conduct any activities
other than, the development, production, financing, acquisition, distribution or
exploitation of any one Film or slate or group of Films or any Film Related
Asset and (ii) that has no Debt or other obligation that (x) is Guaranteed or
otherwise supported by any other MGM Company (other than any other Single
Purpose Subsidiary), other than as a result of Clawback Obligations incurred by
such other MGM Company with respect to such Single Purpose Subsidiary or (y)

 

27



--------------------------------------------------------------------------------

subjects any asset of any other MGM Company (other than any other Single Purpose
Subsidiary) directly or indirectly, contingently or otherwise, to the
satisfaction of such Debt or obligation thereof, except as a result of the
satisfaction of Clawback Obligations incurred by such other MGM Company with
respect to such Single Purpose Subsidiary.

 

“SPC” has the meaning set forth in Section 10.06(g).

 

“Special Dividend” has the meaning set forth in Section 5.13.

 

“Spot Rate” for a currency means the rate determined by the Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Domestic Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Agent or the L/C Issuer if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the L/C Issuer may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Alternative Currency Letter of Credit.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower or Orion.

 

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty
Agreement dated as of October 15, 1997 between each Guarantor party thereto and
the Agent, as amended from time to time.

 

“Swing Lender” means Bank of America in its capacity as the Swing Lender under
the swing loan facility described in Section 2.01(d), and its successors in such
capacity.

 

“Swing Loan” means a Loan made by the Swing Lender pursuant to Section 2.01(d).

 

“Swing Loan Commitment” means $25,000,000 or, if less, the aggregate amount of
the Available Revolving Commitments.

 

“Swing Loan Refund Amount” has the meaning set forth in Section 2.01(e).

 

28



--------------------------------------------------------------------------------

“Temporary Cash Investment” means any Investment in (i) direct obligations of
the United States or any agency thereof, or obligations guaranteed by the United
States or any agency thereof, (ii) commercial paper rated at least A-2 by
Standard & Poor’s Ratings Services or P-2 by Moody’s Investors Service, Inc.,
(iii) time deposits with, including certificates of deposit issued by, any
office located in the United States of any bank or trust company which is
organized under the laws of the United States or any state thereof and has
capital, surplus and undivided profits aggregating at least $500,000,000, (iv)
repurchase agreements with respect to securities described in clause (i) above
entered into with an office of any bank or trust company meeting the criteria
specified in clause (iii) above, provided in each case that such Investment
matures within one year from the date of acquisition thereof by any MGM Company,
(v) shares in institutional Money Market Funds that adhere to rule 2(a)7 of the
Investment Company Act of 1940, as amended, (vi) mortgage backed securities
issued by FHLMC, FNMA and GNMA with a credit rating no lower than AAA by
Standard & Poor’s Ratings Services or Aaa by Moody’s Investors Service, Inc. (a
“Triple A Rating”), (vii) asset-backed securities with a Triple A Rating, (viii)
obligations the coupon payments of which are reset by Dutch auction every 7 to
35 days and that have a Triple A Rating or (ix) other short-term investments of
credit quality (determined in good faith by the Borrower) at least as high as
those described in (i) to (viii).

 

“Term A Commitment” means, (i) with respect to each Term A Lender listed on the
Commitment Schedule, the amount set forth opposite the name of such Term A
Lender on the Commitment Schedule under the heading “Term A Commitments” and
(ii) with respect to each Eligible Assignee that becomes a Term A Lender
pursuant to Section 10.06(b), the amount of the Term A Commitment thereby
assumed by it, in each case as such amount may be increased or reduced from time
to time pursuant to Section 10.06(b).

 

“Term A Lender” means each Lender identified as a Term A Lender on the
Commitment Schedule, each Eligible Assignee which becomes a Term A Lender
pursuant to Section 10.06(b), and their respective successors.

 

“Term A Loan” means a loan made by a Term A Lender pursuant to Section 2.01(a).

 

“Term B Commitment” means, (i) with respect to each Term B Lender listed on the
Commitment Schedule, the amount set forth opposite the name of such Term B
Lender on the Commitment Schedule under the heading “Term B Commitments” and
(ii) with respect to each Eligible Assignee that becomes a Term B Lender
pursuant to Section 10.06(b), the amount of the Term B Commitment thereby
assumed by it, in each case as such amount may be increased or reduced from time
to time pursuant to Section 10.06(b).

 

29



--------------------------------------------------------------------------------

“Term B Lender” means each Lender identified as a Term B Lender on the
Commitment Schedule, each Eligible Assignee which becomes a Term B Lender
pursuant to Section 10.06(b), and their respective successors.

 

“Term B Loan” means a loan made by a Term B Lender pursuant to Section 2.01(b).

 

“Term Commitment” means a Term A Commitment or a Term B Commitment.

 

“Term Lender” means a Term A Lender or a Term B Lender.

 

“Term Loan” means a Term A Loan or a Term B Loan.

 

“Terminating Lender” means each Lender that is an Existing Lender but is not a
Lender upon the effectiveness of this Agreement on the Effective Date.

 

“Total Borrowed Funds” means at any date the aggregate amount of Debt of the
Combined Companies described in clauses (i), (ii), (iv) and (vii) (but, in the
case of clause (vii) with respect to Debt of the Combined Companies, only if
such Debt Guaranteed is described in clauses (i), (ii) or (iv) of the definition
thereof) of the definition of Debt (but excluding (a) any obligations under
Sale-Leaseback Transactions which constitute Debt under clause (iv) of the
definition thereof and (b) Debt of any Single Purpose Subsidiary, so long as
such Debt complies with the provisions of clause (ii) of the definition of
Single Purpose Subsidiary), plus the aggregate amount of all Clawback
Obligations of the Combined Companies (other than a Single Purpose Subsidiary)
that, at such date, are reflected on the balance sheet of the obligor thereof at
such date (or would be required to be so reflected if such balance sheet were
prepared on such date).

 

“Tracinda” means Tracinda Corporation, a Nevada corporation, and its successors.

 

“TV Distribution Venture” means a Person (other than an MGM Company) (i) the
common stock or other equity interests of which are owned at least 5% but not
more than 50% by the MGM Companies and (ii) that is principally engaged in the
distribution, exhibition or exploitation of television programming, including
Films and other motion pictures, feature films, shorts, televisions programs or
animated programs.

 

“Type” has the meaning set forth in Section 1.03.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unreimbursed Amount” means, for any Letter of Credit at any time, the aggregate
unreimbursed amount then owing by the Borrower in respect of amounts drawn under
such Letter of Credit, all determined at the Dollar Equivalent Amount thereof at
the time such amount is drawn under such Letter of Credit.

 

30



--------------------------------------------------------------------------------

“Unreimbursed Amount Obligations” has the meaning set forth in Section 2.14(c).

 

“Valuation Date” means, with respect to any Alternative Currency Letter of
Credit, each of the following: (i) each Issue Date of such Letter of Credit,
(ii) the first Domestic Business Day of each month beginning after the most
recent Issue Date of such Letter of Credit, (iii) the date of any payment by the
L/C Issuer of any such Letter of Credit and (iv) such additional dates as the
Agent or the L/C Issuer shall determine or the Required Lenders shall require.
References herein to the “most recent Valuation Date” or the like refer to the
most recent of such dates to occur with respect to such Alternative Currency
Letter of Credit.

 

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified in
the immediately succeeding sentence or otherwise herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with generally accepted accounting principles as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent financial statements of the Combined Companies delivered to the Lenders
(“GAAP”); provided that, if the Borrower notifies the Agent that the Borrower
wishes to amend any covenant in Article 5 or any related definition to eliminate
the effect of any change in generally accepted accounting principles on the
operation of such covenant (or if the Agent notifies the Borrower that the
Required Lenders wish to amend Article 5 or any related definition for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of generally accepted accounting principles in effect immediately
before the relevant change in generally accepted accounting principles became
effective, until either such notice is withdrawn or such covenant or definition
is amended in a manner satisfactory to the Borrower and the Required Lenders.
The term “Combined Basis”, when used with respect to the determination of any
amount, means that such amount is to be determined by combining (i) the relevant
amount determined with respect to MGM Studios and its Consolidated Subsidiaries
on a consolidated basis and (ii) the relevant amount determined with respect to
Orion and its Consolidated Subsidiaries on a consolidated basis, all in
accordance with GAAP. Unless the context otherwise requires, whenever an amount
herein is expressly to be determined with respect to the Combined Companies,
such amount shall be determined on a Combined Basis.

 

Section 1.03. Classes and Types of Loans and Borrowings. The term “Borrowing”
denotes the aggregation of Loans of one or more Lenders to be made to a single
Borrower pursuant to Article 2 on the same date, all of which Loans are of the
same Class and Type (subject to Article 8) and, except in the case of Base Rate
Loans, have the same initial Interest Period. Loans hereunder

 

31



--------------------------------------------------------------------------------

are distinguished by “Class” and by “Type”. The “Class” of a Loan (or of a
Commitment to make such a Loan or of a Borrowing comprised of such Loans or of a
Group of such Loans) refers to the determination whether such Loan is a Term A
Loan, Term B Loan, a Revolving Loan or a Swing Loan, each of which constitutes a
Class. The “Type” of a Loan refers to the determination whether such Loan is a
Euro-Dollar Loan or a Base Rate Loan. Identification of a Loan (or a Borrowing)
by both Class and Type (e.g., a “Term B Euro-Dollar Loan”) indicates that such
Loan is both a Term B Loan and a Euro-Dollar Loan (or that such Borrowing or
Group of Loans is comprised of such Loans).

 

ARTICLE 2

THE CREDITS

 

Section 2.01. Outstanding Term Loans; Commitments to Lend.

 

(a) Term A Loans. Each Term A Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make a single loan to the Borrower on
the Effective Date in an amount not to exceed such Term A Lender’s Term A
Commitment. The Borrowing pursuant to this subsection shall be made from the
several Term A Lenders ratably in proportion to their respective Term A
Commitments; provided, that the failure of any Term A Lender to fulfill its
obligation to make a Term A Loan on the terms and conditions set forth in this
Agreement shall not excuse any other Term A Lender from its obligation to make a
Term A Loan in an amount up to the amount of such Term A Lender’s Term A
Commitment. Loans made pursuant to this subsection are not revolving in nature
and amounts of such loans repaid or prepaid may not be reborrowed.

 

(b) Term B Loans. Each Term B Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make a single loan to the Borrower on
the Effective Date in an amount not to exceed such Term B Lender’s Term B
Commitment. The Borrowing pursuant to this subsection shall be made from the
several Term B Lenders ratably in proportion to their respective Term B
Commitments; provided, that the failure of any Term B Lender to fulfill its
obligation to make a Term B Loan on the terms and conditions set forth in this
Agreement shall not excuse any other Term B Lender from its obligation to make a
Term B Loan in an amount up to the amount of such Term B Lender’s Term B
Commitment. Loans made pursuant to this subsection are not revolving in nature
and amounts of such loans repaid or prepaid may not be reborrowed.

 

(c) Revolving Loans. During the Revolving Credit Period, each Revolving Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
make revolving loans to the Borrower from time to time in amounts such that the
Revolving Exposure of such Revolving Lender at such time shall not exceed the
amount of its Available Revolving Commitment at such time. Each Borrowing under
this subsection shall be in an aggregate principal amount of $5,000,000 or any
larger multiple of $1,000,000 (except that any such

 

32



--------------------------------------------------------------------------------

Borrowing may be in the aggregate amount available in accordance with Section
3.03(b)) and shall be made from the several Revolving Lenders ratably in
proportion to their respective Revolving Commitments; provided, that the failure
of any Revolving Lender at any time to fulfill its obligation to make a
Revolving Loan on the terms and conditions set forth in this Agreement shall not
in itself excuse any other Revolving Lender from its obligation to make a
Revolving Loan. Within the foregoing limits, the Borrower may borrow under this
subsection, prepay Revolving Loans to the extent permitted by Section 2.10 and
reborrow at any time during the Revolving Credit Period under this subsection.
On the Effective Date, the aggregate amount of all Revolving Commitments will be
$400,000,000.

 

(d) Swing Loans. During the Revolving Credit Period, the Swing Lender agrees, on
the terms and conditions set forth in this Agreement, to make loans to the
Borrower pursuant to this subsection from time to time in amounts such that at
any time (i) the aggregate principal amount of Swing Loans outstanding at such
time does not exceed the Swing Loan Commitment and (ii) the aggregate Revolving
Exposure at such time does not exceed the aggregate amount of the Available
Revolving Commitments at such time. Each Borrowing under this subsection shall
be in an aggregate principal amount of $5,000,000 or any larger multiple of
$1,000,000 (except that any such Borrowing may be in the aggregate amount of the
Swing Loan Commitment available in accordance with the immediately preceding
sentence). Within the foregoing limits, the Borrower may borrow under this
subsection, prepay Swing Loans to the extent permitted by Section 2.10 and
reborrow at any time during the Revolving Credit Period under this subsection.

 

(e) Conversion of Swing Loans to Revolving Loans. The Swing Lender, at any time
and from time to time in its sole and absolute discretion may, on behalf of the
Borrower (which hereby irrevocably directs the Swing Lender to act on its
behalf), on notice given by the Swing Lender no later than 10:30 A.M. (New York
City time) on the proposed date of Borrowing for the Revolving Loans referred to
below, request each Revolving Lender to make, and each Revolving Lender hereby
agrees to make, a Revolving Loan, in an amount (such amount with respect to each
Lender, its “Swing Loan Refund Amount”) equal to such Revolving Lender’s
Revolving Percentage of the aggregate principal amount of the Swing Loans (the
“Refunded Swing Loans”) outstanding on the date of such notice and with respect
to which such notice relates, to repay the Swing Lender. Unless any of the
events described in clause (g) or (h) of Section 6.01 with respect to the
Borrower shall have occurred and be continuing (in which case the procedures of
Section 2.01(f) shall apply), each Revolving Lender shall make such Revolving
Loan available to the Agent at its address specified in or pursuant to Section
10.01 in immediately available funds, not later than 12:00 Noon (New York City
time), on the date specified in such notice. Each such Revolving Loan shall
initially be made as a Base Rate Loan. The Agent shall pay the proceeds of such
Revolving Loans to the Swing Lender, which shall immediately apply such

 

33



--------------------------------------------------------------------------------

proceeds to repay Refunded Swing Loans. Effective on the day such Revolving
Loans are made, the portion of the Swing Loans so paid shall no longer be
outstanding as Swing Loans, shall no longer be due as Swing Loans under the
Notes held by the Swing Lender, and shall be due as Revolving Loans under the
respective Notes issued to the Revolving Lenders (including the Swing Lender) in
accordance with their respective Revolving Percentages.

 

(f) Purchase of Participations in Swing Loans. If prior to the time Revolving
Loans would have otherwise been made pursuant to Section 2.01(e), one of the
events described in clause (g) or (h) of Section 6.01 with respect to the
relevant Borrower shall have occurred and be continuing, each Revolving Lender
shall, on the date such Revolving Loans were to have been made pursuant to the
notice referred to in Section 2.01(e) (the “Refunding Date”), purchase an
undivided participating interest in the Swing Loans in an amount equal to such
Revolving Lender’s Swing Loan Refund Amount. On the Refunding Date, each
Revolving Lender shall transfer to the Swing Lender, in immediately available
funds, such Lender’s Swing Loan Refund Amount, and upon receipt thereof the
Swing Lender shall deliver to such Revolving Lender a Swing Loan participation
certificate dated the date of the Swing Lender’s receipt of such funds and in
the Swing Loan Refund Amount of such Revolving Lender.

 

(g) Payments on Participated Swing Loans. Whenever, at any time after the Swing
Lender has received from any Revolving Lender such Revolving Lender’s Swing Loan
Refund Amount pursuant to Section 2.01(f), the Swing Lender receives any payment
on account of the Swing Loans in which the Revolving Lenders have purchased
participations pursuant to Section 2.01(f), the Swing Lender will promptly
distribute to each such Revolving Lender its ratable share (determined on the
basis of the Swing Loan Refund Amounts of all of the Revolving Lenders) of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s participating interest
was outstanding and funded); provided, however, that in the event that such
payment received by the Swing Lender is required to be returned, such Revolving
Lender will return to the Swing Lender any portion thereof previously
distributed to it by the Swing Lender.

 

(h) Obligations to Refund or Purchase Participations in Swing Loans Absolute.
Each Revolving Lender’s obligation to transfer the amount of a Revolving Loan to
the Swing Lender as provided in Section 2.01(e) or to purchase a participating
interest pursuant to Section 2.01(f) shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation, (i)
any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender, the Borrower or any other Person may have against the Swing
Lender or any other Person, (ii) the occurrence or continuance of a Default or
an Event of Default or the termination or reduction of any Commitments, (iii)
any adverse change in the condition (financial or otherwise) of the Borrower or
any other Person, (iv) any breach of this Agreement by the Borrower, any other
Lender or any other Person or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

34



--------------------------------------------------------------------------------

Section 2.02. Method of Borrowing. (a) The Borrower shall give the Agent notice
(a “Notice of Borrowing”) not later than 12:00 Noon (New York City time) on (1)
the date of each Base Rate Borrowing (other than a Revolving Borrowing the
proceeds of which are to be applied to repay Refunded Swing Loans) and (2) the
third Euro-Dollar Business Day before each Euro-Dollar Borrowing:

 

(i) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

 

(ii) the aggregate amount of such Borrowing;

 

(iii) whether the Loans comprising such Borrowing are to bear interest initially
at a rate based on the Base Rate or at a Euro-Dollar Rate; provided that all
Swing Loans shall bear interest at a rate based on the Base Rate;

 

(iv) in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period; and

 

(v) in the case of a Swing Loan, the Maturity Date with respect thereto, subject
to the provisions of the definition of Maturity Date.

 

In no event shall (i) the total number of Groups of Loans at any one time
outstanding exceed 25 or (ii) the total number of Swing Borrowings made in any
one calendar week exceed 3.

 

(b) Upon receipt of a Notice of Borrowing, the Agent shall promptly notify each
Lender of the contents thereof and of such Lender’s ratable share of such
Borrowing (if any) and such Notice of Borrowing shall not thereafter be
revocable by the Borrower.

 

(c) Not later than 12:00 Noon (New York City time) on the date of each Borrowing
(or, solely in the case of either a Base Rate Borrowing or a Swing Borrowing,
1:00 P.M. (New York City time)), each Lender (or, in the case of a Swing
Borrowing, the Swing Lender) shall make available its ratable share of such
Borrowing, in Federal or other funds immediately available in New York City, to
the Agent at its address referred to in Section 10.01. Unless the Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Agent will make the funds so received from the Lenders available
to the Borrower by crediting an account of the Borrower maintained with the
Agent and specified by the Borrower prior to the date of such Borrowing or, if
no such account has been specified, at the Agent’s aforesaid address.

 

35



--------------------------------------------------------------------------------

(d) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available to the Agent on the date of such Borrowing in accordance
with subsection (c) of this Section and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such share
available to the Agent, such Lender and the Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, a rate per annum equal to the higher of the Federal Funds Rate
and the interest rate applicable thereto pursuant to Section 2.05 and (ii) in
the case of such Lender, the Federal Funds Rate. If such Lender shall repay to
the Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Loan included in such Borrowing for purposes of this Agreement.

 

Section 2.03. Notes. (a) The Loans of each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Agent in the
ordinary course of business. The accounts or records maintained by the Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loan
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Loans. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Agent in respect of such matters, the accounts and records of the Agent
shall control in the absence of manifest error. Upon the request of any Lender
to the Borrower made through the Agent, the Borrower shall execute and deliver
to such Lender (through the Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

 

Section 2.04. Maturity of Loans; Mandatory Prepayments; Certain Commitment
Reductions. (a) Maturity of Revolving Loans. All Revolving Loans and Swing Loans
not theretofore due shall mature, and the outstanding principal amount thereof
shall be due and payable on the Revolver Maturity Date.

 

36



--------------------------------------------------------------------------------

(b) Term A Scheduled Amortization and Maturity. In addition, the Borrower shall
repay, and there shall become due and payable, Term A Loans in an amount equal
to (i) on each Quarterly Date from and including December 31, 2004 through and
including March 31, 2010, 3.0% of the initial aggregate outstanding principal
amount of the Term A Loans (as such amount may be reduced pursuant to Section
2.04(e) and Section 2.10(d)) and (ii) on the Maturity Date for Term A Loans, all
remaining amounts of Term A Loans then outstanding.

 

(c) Term B Scheduled Amortization and Maturity. In addition, the Borrower shall
repay, and there shall become due and payable, the Term B Loans in an amount
equal to (i) on each Quarterly Date from and including December 31, 2004 through
and including March 31, 2011, 0.25% of the initial aggregate outstanding
principal amount of the Term B Loans and (ii) on the Maturity Date for Term B
Loans, all remaining amounts of Term B Loans then outstanding.

 

(d) Mandatory Prepayments and Revolving Commitments Reduction. The Term Loans
shall be prepaid and the Revolving Commitments shall be reduced in the following
amounts and at the following times:

 

(i) in the event that any Reduction Event shall occur, in an amount equal to the
Reduction Amount with respect thereto, and, in any case, within five Euro-Dollar
Business Days after the date of such Reduction Event; provided that if the
Reduction Amount in respect of any Reduction Event is less than $1,000,000, such
prepayment or reduction shall be made upon receipt of proceeds such that,
together with all other such amounts not previously applied, the Reduction
Amount is equal to at least $1,000,000, and

 

(ii) by not later than May 15 after the end of each Fiscal Year, beginning with
Fiscal Year 2004, an amount equal to 50% of Excess Cash Flow determined for such
Fiscal Year then ended (or, in the case of Fiscal Year 2004, for the period
beginning with the beginning of the third Fiscal Quarter thereof and ending at
the end of such Fiscal Year); provided that if on the last day of any such
Fiscal Year (x) the ratio of Film Value to Total Borrowed Funds determined as of
such day is greater than 4.5:1 and (y) the aggregate principal amount by which
the Term Loans have been repaid plus the aggregate amount by which the Revolving
Commitments have been permanently reduced is at least $400,000,000, no such
payment of Excess Cash Flow shall be required with respect to such Fiscal Year;

 

provided, that, at the election of the Borrower, if the amount of any such
prepayment to be made exceeds the amount of Base Rate Loans of a relevant Class
then outstanding, such excess amount shall be deposited in escrow pursuant

 

37



--------------------------------------------------------------------------------

to arrangements in form and substance satisfactory to the Agent, and such excess
shall not be required to be prepaid until the last day of the Interest Periods
relating to outstanding Euro-Dollar Loans in an aggregate principal amount equal
to or greater than such excess amount unless an Event of Default has occurred
and is continuing or the Required Lenders otherwise determine in their sole
discretion and so notify the Borrower. The Borrower shall give the Agent at
least five Euro-Dollar Business Days’ notice of each prepayment required
pursuant to this subsection.

 

(e) Application of Prepayments, Repayments and Revolving Commitment Reductions.

 

(i) The prepayments and reductions required pursuant to subsection (d) shall be
effected in the following order: first, the Borrower shall prepay the Term Loans
until the Term Loans have been paid in full, second, the Revolving Commitments
shall be reduced and third, solely if such prepayment is to be made after the
Revolving Credit Period, the Borrower shall prepay Revolving Loans until the
Revolving Loans have been paid in full.

 

(ii) Each prepayment of the Term Loans made by the Borrower pursuant to
subsection (d) shall be allocated to all outstanding Term Loans, whether Term A
Loans or Term B Loans, pro rata in accordance with the respective outstanding
principal amount thereof on the date payment is required.

 

(iii) If on the date of any reduction of the Revolving Commitments pursuant to
subsection (d) the aggregate Revolving Exposure on such date exceeds the
aggregate Available Revolving Commitments on such date, the Borrower shall apply
an amount equal to such excess to prepay the Revolving Credit Loans or Swing
Loans (or both) and/or cash collateralize Letters of Credit so that after giving
effect thereto the Revolving Exposure of each Revolving Lender does not exceed
its Revolving Commitment as then reduced. Amounts to be applied pursuant to the
preceding sentence shall be applied first to repay the principal amount of the
Swing Loans then outstanding until all such Swing Loans shall have been repaid
in full, second to repay the principal amount of the Revolving Loans then
outstanding until all such Revolving Loans shall have been repaid in full and
third if any excess then remains such excess shall be deposited in the Cash
Collateral Account established pursuant to Section 6(C) of the Security
Agreement to be held, applied or released for application as provided in the
Security Agreement. In determining Revolving Exposure for purposes of this
clause (iii), Letter of Credit Liabilities shall be reduced to the extent that
they are cash collateralized as contemplated by the previous sentence.

 

38



--------------------------------------------------------------------------------

(iv) Subject to clause (ii) of this subsection, each repayment or prepayment of
Loans of any Class made by the Borrower pursuant to this Section shall be
applied to such Group or Groups of Loans of such Class as the Borrower may
designate in the applicable Notice of Borrowing or Notice of Interest Rate
Election (or, failing such designation, as determined by the Agent), and, except
as provided in subsection (f) with respect to Term B Loans, shall be applied to
repay ratably the Loans of such Class of the several Lenders included in such
Group or Groups.

 

(v) The amount of any prepayment of the Term Loans made by the Borrower pursuant
to subsection (d) as a result of any event set forth in clause (i) in the
definition of “Reduction Event” shall be applied to reduce the amount of
subsequent scheduled repayments of the Term Loans pursuant to subsection (b)
above in inverse order of maturity. The amount of any prepayment of the Term
Loans made by the Borrower pursuant to subsection (d) as a result of any event
set forth in clause (ii), (iii) or (iv) in the definition of “Reduction Event”
shall be applied to reduce the amount of subsequent scheduled repayments of the
Term Loans pursuant to subsection (b) above ratably to all remaining
amortization payments.

 

(f) General Provisions as to Payments. All payments under this Section 2.04
shall be made together with accrued interest thereon to the date of payment
thereof.

 

Section 2.05. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Loan is made to but excluding the date it becomes due or is converted into
a Euro-Dollar Loan, at a rate per annum equal to the sum of (x) the Base Rate
Margin plus (y) the Base Rate for such day. Such interest shall be payable
quarterly in arrears on each Quarterly Date (or, if any such day is not a
Domestic Business Day, the next preceding Domestic Business Day). Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate otherwise applicable to Base Rate Loans for such day.

 

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto,
from and including the first day thereof to but excluding the last day thereof,
at a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the Adjusted London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof and, with respect to the principal amount of
any Euro-Dollar Loan converted to a Base Rate Loan, on each date a Euro-Dollar
Loan is so converted.

 

39



--------------------------------------------------------------------------------

The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
The Adjusted London Interbank Offered Rate shall be adjusted automatically on
and as of the effective date of any change in the Euro-Dollar Reserve
Percentage.

 

“London Interbank Offered Rate” means for any Interest Period (which term shall
include, solely for purposes of determinations with respect to overdue amounts
pursuant to clause (c) of Section 2.05, any period selected by the Agent or
otherwise determined in accordance with the provisions of such clause (c)) with
respect to a Eurodollar Rate Loan:

 

(i) the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Telerate screen (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Euro-Dollar Business Days prior to
the first day of such Interest Period, or

 

(ii) if the rate referenced in the preceding clause (i) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Euro-Dollar Business
Days prior to the first day of such Interest Period, or

 

(iii) if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum determined by the Agent as the rate of interest at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Euro-Dollar Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Euro-Dollar Business Days prior to the
first day of such Interest Period.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the

 

40



--------------------------------------------------------------------------------

Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member Lender of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to
United States residents).

 

(c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the higher of (i) the sum of 2% plus the Euro-Dollar Margin for such day plus
the quotient obtained (rounded upward, if necessary, to the next higher 1/100 of
1%) by dividing (x) the London Interbank Offered Rate determined for a period of
one day (or, if such amount due remains unpaid more than three Euro-Dollar
Business Days, then for such other period of time not longer than three months
as the Agent may select) by (y) 1.00 minus the Euro-Dollar Reserve Percentage
(or, if the circumstances described in Section 8.01(a) or 8.01(b) shall exist,
at a rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day) and (ii) the sum of 2% plus the Euro-Dollar Margin for such
day plus the Adjusted London Interbank Offered Rate applicable to such Loan at
the date such payment was due.

 

(d) The Agent shall determine each interest rate applicable to the Loans
hereunder. The Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

 

Section 2.06. Fees. (a) During the Revolving Credit Period, the Borrower shall
pay to the Agent for the account of each Revolving Lender a commitment fee at
the Commitment Fee Rate (determined daily in accordance with the Pricing
Schedule) on the daily amount by which such Revolving Lender’s Revolving
Commitment exceeds its Revolving Exposure; provided that no commitment fee shall
accrue on any of the Revolving Commitments of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Such commitment fee shall accrue from
and including the Effective Date to but excluding the date of termination of the
Revolving Commitments in their entirety.

 

(b) The Borrower shall pay (i) to the Agent for the account of the Revolving
Lenders ratably in proportion to their Revolving Commitments, a letter of credit
fee accruing daily on the aggregate Available L/C Amount under all Letters of
Credit at the Letter of Credit Fee Rate (determined in accordance with the
Pricing Schedule) (provided that, on any date and for any Alternative Currency
Letter of Credit, if there is an aggregate Excess Amount attributable, in whole
or in party, to such Alternative Currency Letter of Credit, the portion of such
letter of credit fee attributable to such Excess Amount, if any, shall be paid
for the account of the L/C Issuer in respect thereof) and (ii) to each L/C
Issuer a

 

41



--------------------------------------------------------------------------------

letter of credit fronting fee accruing daily on the aggregate Available L/C
Amount under all Letters of Credit issued by such L/C Issuer at a rate per annum
equal to ¼ of 1%.

 

(c) Accrued fees under Sections 2.06(a) and (b) shall be payable quarterly in
arrears on each Quarterly Date (or, if any such day is not a Domestic Business
Day, the next preceding Domestic Business Day) and on the date of termination of
the Revolving Commitments in their entirety (and, if later, the date on which
the aggregate Letter of Credit Liabilities shall have been reduced to $0).

 

Section 2.07. Optional Termination or Reduction of Commitments. During the
Revolving Credit Period the Borrower may, upon at least three Domestic Business
Days’ notice to the Agent, (i) terminate the Revolving Commitments at any time,
if no Revolving Loans, no Swing Loans or Letter of Credit Liabilities are
outstanding at such time or (ii) ratably reduce from time to time by an
aggregate amount of $5,000,000 or a larger multiple of $1,000,000, the aggregate
amount of the Revolving Commitments in excess of the aggregate Revolving
Exposure at such time.

 

Section 2.08. Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall initially be of the Type specified by the Borrower in the
applicable Notice of Borrowing, subject to the limitations set forth in Section
2.02; provided that the Type of any Loans outstanding under the Original Credit
Agreement immediately prior to the Effective Date shall be the Type which such
Loans are immediately prior to the Effective Date. On and after the Effective
Date, the Borrower may from time to time elect to change or continue the Type of
Loans in each Group of Loans (other than any Group of Loans which are Swing
Loans), subject in each case to the provisions of Article 8, as follows:

 

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; provided that no
Base Rate Loans shall be converted to Euro-Dollar Loans if at the time such
conversion is to be effective, an Event of Default has occurred and is
continuing; and

 

(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans as of any Domestic Business Day or to continue such
Loans as Euro-Dollar Loans for an additional Interest Period as of any
Euro-Dollar Business Day, subject to Section 2.12 in the case of any such
conversion or continuation effective on any day other than the last day of the
then current Interest Period applicable to such Loans; provided that no
Euro-Dollar Loans shall be continued as Euro-Dollar Loans if at the time such
continuation is to be effective, an Event of Default has occurred and is
continuing.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 12:00 Noon (New York City

 

42



--------------------------------------------------------------------------------

time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each $5,000,000 or any larger multiple of $1,000,000. If no Notice of
Interest Election is timely received prior to the end of an Interest Period for
any Group of Loans, the Borrower shall be deemed to have elected that such Group
of Loans be converted to Base Rate Loans as of the last day of such Interest
Period. In no event shall the total number of Groups of Loans at any time
outstanding exceed 25. In addition, in no event shall the Borrower select in any
calendar year more than 12 Interest Periods that are weekly periods (as defined
in the definition of Interest Period).

 

(b) Each Notice of Interest Rate Election shall specify:

 

(i) the Group of Loans (or portion thereof) to which such notice applies;

 

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, subject to the provisos set forth in Sections 2.08(a)(i) and
2.08(a)(ii);

 

(iii) if the Loans comprising such Group are to be converted, the new Type of
Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

 

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to Section 2.08(a), the Agent shall promptly notify each Lender of the
contents thereof and such notice shall not thereafter be revocable by the
Borrower.

 

(d) An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.03.

 

43



--------------------------------------------------------------------------------

Section 2.09. Mandatory Termination of Commitments. (a) Revolving Commitments.
The Revolving Commitments shall terminate on the Revolver Maturity Date.

 

(b) Swing Loan Commitment. The Swing Loan Commitment shall terminate on the
Revolver Maturity Date.

 

Section 2.10. Optional Prepayments. (a) Subject, in the case of any Borrowing of
Euro-Dollar Loans to Section 2.12, the Borrower may, upon at least one Domestic
Business Day’s notice to the Agent, prepay any Group of Base Rate Loans or upon
at least three Euro-Dollar Business Days’ notice to the Agent, prepay any Group
of Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $5,000,000 (or, solely in the case of any Group of
Loans which are Swing Loans, $1,000,000) or any larger multiple of $1,000,000,
by paying the principal amount to be prepaid together with accrued interest
thereon to the date of prepayment. Each such optional prepayment shall be
applied to prepay ratably the Loans of the several Lenders included in such
Group.

 

(b) Upon receipt of a notice of prepayment pursuant to this Section, the Agent
shall promptly notify each Lender of the contents thereof and of such Lender’s
ratable share of such prepayment and such notice shall not thereafter be
revocable by the Borrower.

 

(c) Each prepayment of the Term Loans made by the Borrower pursuant to this
Section 2.10 shall be allocated pro rata on the basis of principal amount
between the then outstanding Term A Loans and Term B Loans.

 

(d) Each prepayment of the Term Loans of either Class made by the Borrower
pursuant to this Section shall be applied as follows: first, to reduce the
amount of the subsequent scheduled repayments of the Term Loans (if any) of such
Class to be made within 180 days of the date such prepayment is made in forward
order until such amount shall have been paid in full and thereafter to reduce
the amount of subsequent scheduled repayments to the Term Loans of such Class in
inverse order of maturity.

 

Section 2.11. General Provisions as to Payments. (a) The Borrower shall make
each payment of principal of, and interest on, the Loans and of Letter of Credit
Liabilities and of fees hereunder (other than fees payable directly to any L/C
Issuer), not later than 1:00 P.M. (New York City time) on the date when due, in
Federal or other funds immediately available in New York City, to the Agent at
its address referred to in Section 10.01. The Agent will promptly distribute to
each Lender its ratable share of each such payment received by the Agent for the
account of the Lenders. Whenever any payment of principal of, or interest on,
the Base Rate Loans or of Letter of Credit Liabilities or of fees shall be due
on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day. Whenever any
payment

 

44



--------------------------------------------------------------------------------

of principal of, or interest on, the Euro-Dollar Loans shall be due on a day
which is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day. If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due from the Borrower to the Lenders hereunder that
the Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment, each Lender shall
repay to the Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

 

Section 2.12. Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted
(pursuant to Article 2, 6 or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.05(c), or if the Borrower fails to borrow,
prepay, convert or continue any Euro-Dollar Loans after notice has been given to
any Lender in accordance with Section 2.02(a), 2.04(d), 2.08 or 2.10, the
Borrower shall reimburse each Lender within 15 days after demand for any
resulting loss or expense incurred by it (or, without duplication, by an
existing or prospective Participant in the related Loan), including (without
limitation) any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or conversion or failure to borrow, prepay, convert or continue,
provided that such Lender shall have delivered to the Borrower a certificate as
to the amount of such loss or expense, which certificate shall be conclusive in
the absence of manifest error.

 

Section 2.13. Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).

 

Section 2.14. Letters of Credit. (a) Subject to the terms and conditions hereof,
each L/C Issuer agrees to issue letters of credit denominated in Dollars or (if
and to the extent agreed in writing from time to time between such L/C Issuer
and the Borrower, and subject to any sublimit for Letters of Credit denominated
in

 

45



--------------------------------------------------------------------------------

any currency so agreed by such parties) in one or more Alternative Currencies
hereunder from time to time before the tenth day before the Revolver Maturity
Date upon the request of the Borrower (the “Letters of Credit”); provided that,
immediately after each Letter of Credit is issued (including through any
extension or renewal), the Letter of Credit Liabilities shall not exceed the
Letter of Credit Commitment and the aggregate amount of the Revolving Exposures
shall not exceed the aggregate amount of the Available Revolving Commitments.
Upon the date of issuance by an L/C Issuer of a Letter of Credit, the L/C Issuer
shall be deemed, without further action by any party hereto, to have sold to
each Revolving Lender, and each Revolving Lender shall be deemed, without
further action by any party hereto, to have purchased from the L/C Issuer, a
participation in such Letter of Credit and all of the related Letter of Credit
Liabilities pro rata to their respective Revolving Percentages.

 

(b) The Borrower shall give the L/C Issuer notice (a copy of which shall be
provided to the Agent) at least three Local Business Days prior to the requested
issuance of a Letter of Credit specifying the date such Letter of Credit is to
be issued and the amount and currency thereof (which shall be Dollars or an
Alternative Currency agreed between the Borrower and L/C Issuer), and describing
the terms of such Letter of Credit and the nature of the transactions to be
supported thereby (such notice, including any such notice given in connection
with the extension or renewal of a Letter of Credit, a “Notice of Issuance”).
Upon receipt of a Notice of Issuance, the L/C Issuer shall promptly notify the
Agent, and the Agent shall promptly notify each Revolving Lender of the contents
thereof and of the Dollar Equivalent Amount of such Revolving Lender’s
participation in such Letter of Credit. The issuance by the L/C Issuer of each
Letter of Credit shall, in addition to the conditions precedent set forth in
Section 3.03, be subject to the conditions precedent that such Letter of Credit
shall be in such form and contain such terms as shall be satisfactory to the L/C
Issuer and that the Borrower shall have executed and delivered such other
instruments and agreements relating to such Letter of Credit as the L/C Issuer
shall have reasonably requested. The Borrower shall also pay to the L/C Issuer
for its own account issuance, drawing, amendment and extension charges, in
Dollars or in such Alternative Currency, and in the amounts and at the times as
agreed between the Borrower and the L/C Issuer. The extension or renewal of any
Letter of Credit shall be deemed to be an issuance of such Letter of Credit, and
if any Letter of Credit contains a provision pursuant to which it is deemed to
be extended unless notice of termination is given by the L/C Issuer, upon timely
notice to the L/C Issuer from the Borrower requesting termination of such Letter
of Credit, the L/C Issuer shall timely give such notice of termination unless it
has theretofore timely (in accordance with any application or other relevant
documentation applicable thereto) received a Notice of Issuance and the other
conditions to issuance of a Letter of Credit have also theretofore been met with
respect to such extension. No Letter of Credit shall have a term extending or be
extendible beyond the date which is ten days prior to the Revolver Maturity
Date.

 

46



--------------------------------------------------------------------------------

(c) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Agent and
the Agent shall promptly give notice (a “Draw Notice”) to the Borrower and each
Revolving Lender of the Dollar Equivalent Amount of such drawing determined as
of such Valuation Date, and the amount to be paid as a result of such demand or
drawing and the payment date. The Borrower and each Revolving Lender hereby
irrevocably and unconditionally agree that any reimbursement owed by such Person
to the L/C Issuer hereunder in respect of any Letter of Credit, whether stated
in Dollars or in an Alternative Currency, shall be in US Dollars in the amount
of the Dollar Equivalent Amount in respect thereof. Upon receipt of a Draw
Notice by the Borrower, the Borrower shall be irrevocably and unconditionally
obligated to reimburse the L/C Issuer in US Dollars the Dollar Equivalent Amount
of any amounts paid by the L/C Issuer upon any drawing under any Letter of
Credit, without presentment, demand, protest or other formalities of any kind on
the second Domestic Business Day following the date of receipt, all determined
at the Dollar Equivalent Amount of such drawing on the date of payment by the
L/C Issuer. Regardless of if and when a Draw Notice is given to or received by
the Borrower, all such amounts paid by the L/C Issuer and remaining unpaid by
the Borrower shall bear interest calculated on the Dollar Equivalent Amount
thereof and payable on demand, for each day from and including the date of
payment by the L/C Issuer until paid at a rate per annum equal to (x) to but not
including the due date determined in accordance with the preceding sentence, the
rate applicable to Base Rate Revolving Loans for such day and (y) on and after
such due date, the sum of 2% plus the rate applicable to Base Rate Revolving
Loans for such day. In addition, each Revolving Lender will pay to the Agent,
for the account of the L/C Issuer, immediately upon the L/C Issuer’s demand at
any time during the period commencing after such drawing until reimbursement
therefor in full by the Borrower, an amount in US Dollars equal to such Lender’s
ratable share of the Dollar Equivalent Amount of such drawing (in proportion to
its participation therein), together with interest on such amount for each day
from the date of the L/C Issuer demand for such payment (or, if such demand is
made after 12:00 Noon (New York City time) on such date, from the next
succeeding Domestic Business Day) to the date of payment by such Lender of such
amount at the Federal Funds Rate (the obligation of any Revolving Lender
pursuant to this sentence, its “Unreimbursed Amount Obligations”). The L/C
Issuer will pay to each Revolving Lender ratably all amounts received from the
Borrower for application in payment of its reimbursement obligations in respect
of any Letter of Credit, but only to the extent such Revolving Lender has made
payment to the L/C Issuer in respect of such Letter of Credit pursuant hereto
(including pursuant to clause (d) below).

 

(d) Notwithstanding anything to the contrary in clause (c) above, if any
Revolving Lender’s Unreimbursed Amount Obligation, when added to such Revolving
Lender’s Other Revolving Exposure (as defined below) at such time, exceeds its
Revolving Commitment (the amount of such excess, if any, the

 

47



--------------------------------------------------------------------------------

“Excess Amount”), then such Revolving Lender’s Unreimbursed Amount Obligation
shall be reduced by such Excess Amount. If at any time after the date of any
determination of an Excess Amount, such Revolving Lender’s Other Revolving
Exposure shall be reduced (as a result of the repayment of any Revolving Loan,
termination of a Letter of Credit undrawn, reimbursement by the Borrower of any
Unreimbursed Amounts or otherwise), such Revolving Lender shall forthwith pay to
the L/C Issuer the largest portion of such Excess Amount that, together with (x)
all prior unreimbursed payments by such Revolving Lender with respect to such
Unreimbursed Amount Obligation and (y) such Revolving Lender’s Other Revolving
Exposure at such time, does not exceed its Revolving Commitment. As used in this
clause (d), “Other Revolving Exposure” means, for any Revolving Lender and for
purposes of determining the amount of its Unreimbursed Amount Obligation at any
time, an amount equal to the sum of:

 

(i) the aggregate principal amount of the Revolving Loans of such Revolving
Lender outstanding at such time,

 

(ii) such Revolving Lender’s Revolving Percentage of the aggregate principal
amount of the Swing Loans outstanding at such time and

 

(iii) such Revolving Lender’s Letter of Credit Liabilities at such time, other
than with respect to such Unreimbursed Amount.

 

If, in determining the Unreimbursed Amount Obligation for any Unreimbursed
Amount and the related Other Revolving Exposure, any Unreimbursed Amount and/or
Available L/C Amount in respect of any Alternative Currency Letter of Credit
exceeds the Fixed Reserve Amount therefor (the amount of such excess for any
Letter of Credit Liability, the “Fixed Reserve Excess”), then the Fixed Reserve
Excess for each of the foregoing shall be reduced (solely for purposes of this
calculation), pro rata for the relevant liabilities of each affected Alternative
Currency Letter of Credit in accordance with its related Fixed Reserve Amount,
such that, after giving effect to such reduction, the sum of the Unreimbursed
Amount Obligation and the related Other Revolving Exposure of each Revolving
Lender does not exceed such Lender’s Revolving Commitment.

 

(e) The obligations of the Borrower and each Revolving Lender under subsections
(c) and (d) above shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

 

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

 

48



--------------------------------------------------------------------------------

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto;

 

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

 

(iv) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Lenders (including the
L/C Issuer) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

 

(v) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

 

(vi) payment under a Letter of Credit against presentation to the L/C Issuer of
a draft or certificate that does not comply with the terms of the Letter of
Credit;

 

(vii) any fluctuation in the value of any currency in which any such Letter of
Credit may be issued, including without limitation the increase of the Letter of
Credit Liabilities to an amount in excess of the Letter of Credit Commitment or,
in the case of the Borrower, the fact that the Reimbursement Obligations in
respect of any Letter of Credit may exceed the sum of the Revolving Lenders’
Unreimbursed Amount Obligations with respect thereto; or

 

(viii) any other act or omission to act or delay of any kind by any Lender
(including the L/C Issuer), the Agent or any other Person, but for the
provisions of this subsection (viii), constitute a legal or equitable discharge
of the Borrower’s or the Lender’s obligations hereunder.

 

Nothing in this subsection (e) is intended to limit the right of the Borrower to
make a claim against the L/C Issuer for damages as contemplated by the proviso
to the first sentence of subsection (f).

 

(f) The Borrower hereby indemnifies and holds harmless each L/C Issuer and the
Agent (and, to the extent any other Lender shall have contributed toward or
indemnified against any such claim, damage, loss, liability, cost or

 

49



--------------------------------------------------------------------------------

expense, incurred by an L/C Issuer or the Agent, each such other Lender) from
and against any and all claims, damages, losses, liabilities, costs or expenses
which it may incur (including, without limitation, any claims, damages, losses,
liabilities, costs or expenses which the L/C Issuer may incur by reason of or in
connection with the failure of any other Lender to fulfill or comply with its
obligations to such L/C Issuer hereunder), and none of the Lenders (including an
L/C Issuer) nor the Agent nor any of their officers or directors or employees or
agents shall be liable or responsible, by reason of or in connection with the
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit, including without limitation any of the circumstances
enumerated in subsection (e) above, as well as any error, omission, interruption
or delay in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, any error in interpretation of technical terms, any loss or
delay in the transmission of any document required in order to make a drawing
under a Letter of Credit, any consequences arising from causes beyond the
control of the L/C Issuer, including without limitation any government acts, or
any other circumstances whatsoever in making or failing to make payment under
such Letter of Credit; provided that Borrower shall not be required to indemnify
any Lender for any claims, damages, losses, liabilities, costs or expenses, and
the Borrower shall have a claim against the L/C Issuer for direct (but not
consequential) damage suffered by it, to the extent found by a court of
competent jurisdiction to have been caused by (x) the willful misconduct or
gross negligence of the L/C Issuer in determining whether a request presented
under any Letter of Credit complied with the terms of such Letter of Credit or
(y) the L/C Issuer’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of the Letter of Credit. Nothing in this subsection (f) is intended to limit the
obligations of the Borrower under any other provision of this Agreement. To the
extent the Borrower does not indemnify an L/C Issuer as required by this
subsection, the Revolving Lenders agree to do so ratably in accordance with
their Revolving Commitments.

 

(g) The L/C Issuer in respect of any Alternative Currency Letter of Credit shall
notify the Agent on each Valuation Date with respect to such Alternative
Currency Letter of Credit of the aggregate Dollar amount of all Unreimbursed
Amounts and the Dollar Equivalent Amount, determined as of such Valuation Date,
of the Available L/C Amount of such Alternative Currency Letter of Credit. If
after giving effect to the foregoing, the aggregate Revolving Exposure on such
date exceeds the aggregate Revolving Commitments on such date, the Borrower
shall apply an amount equal to such excess to prepay the Revolving Loans or
Swing Loans (or both) and (if no Revolving Loans or Swing Loans are then
outstanding or the aggregate principal amount of all such outstanding Loans is
less than such excess amount) cash collateralize Letters of Credit so that after
giving effect thereto the Revolving Exposure of each Revolving Lender does not
exceed its Revolving Commitment as then reduced. Amounts to be applied pursuant
to the preceding sentence shall be applied first to repay the principal amount
of the Swing Loans then outstanding until all such

 

50



--------------------------------------------------------------------------------

Swing Loans shall have been repaid in full, second to repay the principal amount
of the Revolving Loans then outstanding until all such Revolving Loans shall
have been repaid in full and third if any excess then remains such excess shall
be deposited in the Cash Collateral Account established pursuant to Section 6(C)
of the Security Agreement to be held, applied or released for application as
provided in the Security Agreement. In determining Revolving Exposure for
purposes of this clause (iii), Letter of Credit Liabilities shall be reduced to
the extent that they are cash collateralized as contemplated by the previous
sentence.

 

ARTICLE 3

CONDITIONS

 

Section 3.01. Signing Date. This obligations of the parties hereto shall become
effective on the date when each of the following conditions shall have been
satisfied:

 

(a) the Agent shall have received from the Borrower and each Lender either a
counterpart hereof signed by such party or facsimile or other written
confirmation satisfactory to the Agent confirming that such party has signed a
counterpart hereof;

 

(b) the Agent shall have received an opinion of Gibson, Dunn & Crutcher LLP,
special counsel for the Obligors, substantially in the form of Exhibit B and
dated the Signing Date;

 

(c) the Agent shall have received a Perfection Certificate (as defined in the
Security Agreement) as of the Signing Date duly completed by the Borrower,
together with financing statements on Form UCC-1 or UCC-3 in form sufficient for
filing in all jurisdictions in which such filing is necessary to perfect or
continue the perfection of Liens created by the Collateral Documents and all
necessary documents for filing with the U.S. Patent and Trademark Office and the
U.S. Copyright Office, and the delivery of any promissory notes and stock
certificates comprising the Collateral;

 

(d) after giving effect to the amendment and restatement of the Original Credit
Agreement effected hereby, (i) no Default shall have occurred and be continuing
and (ii) the representations and warranties of the Obligors contained in the
Loan Documents shall be true in all material respects on and as of the Signing
Date; and

 

(e) the Agent shall have received all documents the Agent may reasonably request
relating to the existence of the Obligors, the corporate authority for and the
validity of the Loan Documents, and any other matters relevant hereto, all in
form and substance reasonably satisfactory to the Agent.

 

51



--------------------------------------------------------------------------------

Section 3.02. Consequences of Effectiveness. (a) On the initial Borrowing date
specified in the Notice of Borrowing delivered on the Signing Date (the
“Effective Date”), without further action by any of the parties thereto (but
subject to the funding of the Loans and other transactions set forth in this
Section 3.02), (i) the Original Credit Agreement will be automatically amended
and restated to read as this Agreement reads and (ii) the rights and obligations
of the Terminating Lenders under the Original Credit Agreement will terminate,
provided that their rights under Sections 2.12, 8.04 and 10.03(b) of the
Original Credit Agreement will survive. If the Borrower shall have notified the
Agent through the Notice of Borrowing delivered on the Effective Date that the
Borrower wishes to maintain one or more Revolving Loans (a “Pre-Effective Date
Loan”) that are outstanding immediately prior to the Effective Date as an
outstanding Revolving Loan after giving effect to the Effective Date instead of
repaying all then-outstanding Pre-Effective Date Loans on the Effective Date,
then on and effective as of the Effective Date (immediately prior to the other
amendments effected by this Agreement, but subject to payment of principal of
and accrued interest on the amounts of Loans assigned by each Assigning Lender
(as defined below)), each Existing Lender with a Revolving Commitment decreased
Revolving Commitment after giving effect to the Effective Date, including
without limitation the Terminating Lenders (each, an “Assigning Lender”), shall
be deemed to have assigned to each Lender with an increased Revolving Commitment
after giving effect to the Effective Date, including without limitation any
Lender that was not an Existing Lender (each, an “Assuming Lender”) (and each
Assuming Lender shall be deemed to have assumed and purchased), in each case
ratably, a portion of its Revolving Commitment and outstanding Revolving Loans
of term or, such that after giving effect to all of the foregoing and additional
Loans made and Revolving Commitments undertaken on the Effective Date, the
Terminating Lenders shall have had all such amounts reduced to zero and each
Lender shall have the Revolving Commitment amount and outstanding Loans of each
term as agreed. As soon as practicable following the Effective Date, the
Borrower shall reimburse each Assigning Lender in accordance with Section 2.12
for any funding losses incurred in connection with the purchase of any Loans on
the Effective Date as if such Loans had been prepaid on the Effective Date. Each
party hereto agrees that the transactions contemplated by this Section 3.02
comply with Section 10.06 notwithstanding the limitations or assignment amounts
expressed therein, and that the $3,500 processing fee referred to in Section
10.06(b) is waived solely with respect to the assignments effected by this
Section 3.02.

 

(b) The interest rates determined in accordance with Section 2.05 of this
Agreement shall be effective on the Effective Date; provided that, the interest
rate applicable to each Euro-Dollar Loan that, after giving effect to any
repayment on such day, is outstanding on the Effective Date for each day during
the then current Interest Period applicable thereto shall be the rate per annum
equal to the sum of the Euro-Dollar Margin (as defined in this Agreement) for
such day plus the Adjusted London Interbank Offered Rate applicable to such Loan
for such Interest Period (as determined pursuant to Section 2.05 of the Original
Credit Agreement).

 

52



--------------------------------------------------------------------------------

(c) On and after the Effective Date, the rights and obligations of the parties
hereto shall be governed by the provisions hereof. The rights and obligations of
the parties to the Original Credit Agreement with respect to the period prior to
the Effective Date shall continue to be governed by the provisions thereof as in
effect prior to the Effective Date, except that all interest and fees accrued
under the Original Credit Agreement to but excluding the Effective Date shall be
paid on the Effective Date.

 

Section 3.03. Borrowings and Issuances of Letters of Credit. The obligation of
any Lender to make a Loan on the occasion of any Borrowing (other than the
obligation of any Lender to make a Refunding Swing Loan), and the obligation of
an L/C Issuer to issue (which shall include, for purposes of this Section, any
renewal or extension of the term of) any Letter of Credit are each subject to
the satisfaction of the following conditions:

 

(a) receipt by the Agent of a Notice of Borrowing as required by Section 2.01 or
receipt by an L/C Issuer of a Notice of Issuance as required by Section 2.14(b);

 

(b) solely in the case of a Revolving Borrowing, a Swing Borrowing or issuance
of a Letter of Credit the fact that, immediately after such Borrowing or the
issuance of such Letter of Credit, as the case may be, the aggregate Revolving
Exposure will not exceed the aggregate amount of the Available Revolving
Commitments;

 

(c) the fact that, immediately before and after such Borrowing or issuance of a
Letter of Credit, as the case may be, no Default shall have occurred and be
continuing;

 

(d) the fact that the representations and warranties of the Obligors contained
in the Loan Documents shall be true in all material respects on and as of the
date of such Borrowing; and

 

(e) in the case of the borrowing on the Effective Date, the Agent and the Lead
Arrangers shall receive payment in full of all fees, expenses and other amounts
due and payable hereunder (including (i) interest and fees payable pursuant to
Section 3.02(c) and (ii) fees and expenses payable pursuant to Section 10.03) or
pursuant to any letter agreement between the Borrower and the Agent or the Lead
Arrangers relating to the transactions contemplated by the Loan Documents.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance of a Letter of Credit, as the case may be, as to the facts specified
in clauses (b), (c) and (d) of this Section.

 

53



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Each Principal Obligor represents and warrants that:

 

Section 4.01. Corporate Existence and Power. Each Obligor is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that the failure to have
such licenses, authorizations, consents and approvals could not in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Obligor of the Loan Documents to
which it is a party (i) are within the corporate powers of such Obligor and have
been duly authorized by all necessary corporate action, (ii) require no action
by or in respect of, or filing with, any governmental body, agency or official,
other than actions or filings which have been taken or made on or prior to the
Effective Date or, solely with respect to filings necessary to perfect any
security interest created under any of the Collateral Documents, will be made on
or prior to 5 Domestic Business Days after the Effective Date, (iii) do not
contravene, or constitute a default under, any provision (A) of applicable law
or regulation, (B) of the articles or certificate of incorporation or by-laws of
such Obligor, (C) of any agreement or instrument under which Debt has or may be
incurred binding upon MGM or any of its Subsidiaries, (D) of any other agreement
or instrument binding upon MGM or any of its Subsidiaries which contravention or
default could reasonably be expected to have a Material Adverse Effect or (E) of
any judgment, injunction, order or decree binding upon MGM or any of its
Subsidiaries or (iv) result in the creation or imposition of any Lien on any
material asset of MGM or any of its Subsidiaries.

 

Section 4.03. Binding Effect. The Loan Documents (other than the Notes) to which
each Obligor is a party constitute valid and binding agreements of such Obligor
and each Note, when executed and delivered in accordance with this Agreement,
will constitute a valid and binding obligation of the Borrower, in each case
enforceable in accordance with its terms except (i) as may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
(ii) as may be limited by equitable principles of general applicability.

 

Section 4.04. Financial Information; Information Memorandum. (a) The
consolidated balance sheet of MGM and its consolidated Subsidiaries as of
December 31, 2003 and the related consolidated statements of income and cash

 

54



--------------------------------------------------------------------------------

flows for the Fiscal Year then ended, reported on by Ernst & Young, a copy of
which has been delivered to each of the Lenders, fairly present, in conformity
with generally accepted accounting principles, the combined financial position
of the Combined Companies as of such date and their combined results of
operations and cash flows for such Fiscal Year.

 

(b) At all times during the period referred to in clause (a) above, all assets
and liabilities of MGM and its consolidated Subsidiaries (other than capital
stock of the Borrower held by MGM) were held or maintained by such consolidated
Subsidiaries, and, except for capital stock of the Borrower, MGM had no assets
or liabilities separate and apart from those of its consolidated Subsidiaries.

 

(c) The projections set forth in the Information Memorandum were prepared in
good faith on assumptions believed to be reasonable at the time of preparation
thereof.

 

(d) Since December 31, 2003 there has been no material adverse change in the
assets or liabilities or the business, financial position or results of
operations of the Combined Companies, considered as a whole, except for any such
change as a result of (x) any change resulting from general economic, financial
or market conditions not specific to an MGM Company or the business in which
they operate or (y) any change resulting from conditions or circumstances
generally affecting the business in which the MGM Companies operate (including
losses from the release of Films in the ordinary course of business).

 

Section 4.05. Litigation. Except as set forth in Schedule 4.05, there is no
action, suit or proceeding pending against, or to the knowledge of either
Principal Obligors threatened against or affecting, MGM or any of its
Subsidiaries or questioning the validity or enforceability of the Loan
Documents, in each case before any court or arbitrator or any governmental body,
agency or official which could reasonably be expected to have a Material Adverse
Effect.

 

Section 4.06. Compliance with ERISA. Neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code, except in each case to the extent that the
same could not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period, except to the extent
that the same could not reasonably be expected to have a Material Adverse
Effect. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued

 

55



--------------------------------------------------------------------------------

benefits, except to the extent that the same could not reasonably be expected to
have a Material Adverse Effect. Neither MGM nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan, and
neither MGM nor any Commonly Controlled Entity would become subject to any
liability under ERISA if MGM or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made,
except in each case to the extent that the same could not reasonably be expected
to have a Material Adverse Effect. No such Multiemployer Plan is in
Reorganization or Insolvent. Neither MGM nor any of its Subsidiaries has any
liability for any post-retirement welfare benefits.

 

Section 4.07. Environmental Compliance. In the ordinary course of its business,
each Principal Obligor conducts an ongoing review of the effect of Environmental
Laws on the business, operations and properties of such Principal Obligor and
its Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses). On the
basis of this review, the Borrower has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

 

Section 4.08. Taxes. MGM and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by MGM or any Subsidiary (other than any
such taxes being contested in good faith by appropriate proceeding and with
respect to which appropriate reserves in accordance with generally accepted
accounting principles have been taken). The charges, accruals and reserves on
the books of MGM and its Subsidiaries in respect of taxes or other governmental
charges are, in the opinion of the Borrower, adequate.

 

Section 4.09. Subsidiaries. (a) Each of the Material Subsidiaries is a
corporation or other business entity duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, and has all corporate or other powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted, except to the extent that the failure
of such Material Subsidiaries to maintain their respective good standing or to
have such licenses,

 

56



--------------------------------------------------------------------------------

authorizations, consents and approvals could not in the aggregate reasonably be
expected to have a Material Adverse Effect (or its existence has been terminated
as permitted under Section 5.04 or it has merged or consolidated with another
Person as permitted under Section 5.08(a)).

 

(b) Schedule 4.09 lists all of the Material Subsidiaries (including any Material
Subsidiary the existence of which has been terminated as permitted under Section
5.04 or which has merged or consolidated with another Person as permitted under
Section 5.08(a)). Each Material Subsidiary (other than Foreign Subsidiaries and
Single Purpose Subsidiaries) is a Guarantor. Orion is a direct or indirect
wholly-owned Subsidiary of MGM, and each Guarantor other than Orion is a direct
or indirect wholly-owned Subsidiary of a Principal Obligor.

 

Section 4.10. Regulatory Restrictions on Borrowing. No Obligor is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended, a
“holding company” within the meaning of the Public Utility Holding Company Act
of 1935, as amended, or otherwise subject to any regulatory scheme which
restricts its ability to incur debt.

 

Section 4.11. Full Disclosure. No information heretofore or hereafter furnished
by any Obligor to the Agent or any Lender for purposes of or in connection with
the Loan Documents or any transaction contemplated thereby contains or, taken
together with all information so furnished will contain, any untrue statement of
a material fact or omits or will omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

Section 4.12. Intellectual Property. Except as set forth in Schedule 4.05, each
MGM Company owns, or is a licensed to use, all trademarks, tradenames,
copyrights (including without limitation any copyrights relating to Library
Films), technology, know-how and processes necessary for the conduct of their
respective businesses as currently conducted (the “Intellectual Property”),
except to the extent that the failure to own or be licensed to use any such
Intellectual Property could not in the aggregate reasonably be expected to have
a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does either
Principal Obligor know of any valid basis for any such claim, except, in each
case, for claims which could not in the aggregate reasonably be expected to have
a Material Adverse Effect. The use of Intellectual Property by any MGM Company
does not infringe on the rights of any Person, except to the extent that such
infringements could not in the aggregate reasonably be expected to have a
Material Adverse Effect.

 

Section 4.13. Collateral Documents. The representations and warranties made by
the Obligors in the Collateral Documents are true and correct in all material
respects.

 

57



--------------------------------------------------------------------------------

Section 4.14. Solvency. As of the Effective Date after giving effect to the
transactions contemplated hereby to occur on the Effective Date, and at all
times thereafter, including without limitation both before and immediately after
the Special Dividend: (i) the aggregate fair market value of the business and/or
assets of each Principal Obligor, and of the Obligors, taken as a whole, will in
each case exceed its or their respective liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) each Principal
Obligor will, and the Obligors, taken as a whole, will, have sufficient cash
flow to enable it or them (as the case may be) to pay its or their debts as they
mature and (iii) the MGM Companies will not have unreasonably small capital for
the business in which the MGM Companies are engaged.

 

Section 4.15. Regulation U. After giving effect to the issuance of any Letters
of Credit and the application of the proceeds of any Loans, not more than 25% of
the value of the assets of MGM Companies is represented by “margin stock” as
defined in Regulation U.

 

ARTICLE 5

COVENANTS

 

Each Principal Obligor agrees that, so long as any Lender has any Commitment
hereunder or any Loan is outstanding or any amount payable under any Note or any
Letter of Credit Liability remains unpaid:

 

Section 5.01. Information. The Borrower will deliver to the Agent
electronically, in form satisfactory for posting on IntraLinks or other
electronic posting system identified by the Agent by notice to the Borrower, and
the Agent shall promptly make the same available to the Lenders through
IntraLinks or such other system and notify the Lenders thereof (but in the case
of any information that cannot reasonably be so provided, the Borrower shall
deliver such information to the Agent with sufficient copies for all Lenders,
and the Agent shall deliver promptly upon receipt to the Lenders):

 

(a) as soon as available and in any event within 105 days after the end of each
Fiscal Year, (i) a combined balance sheet of the Combined Companies as of the
end of such Fiscal Year and the related combined statements of operations and
cash flows for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and (ii) an unaudited combined statement
of cash flows of the Combined Companies for such Fiscal Year, setting forth in
reasonable detail a calculation of combined cash flows from operations of the
Combined Companies for such Fiscal Year (determined in a manner consistent with
the statements of cash flows included in the Information Memorandum);

 

58



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, (i) an unaudited
combined balance sheet of the Combined Companies as of the end of such Fiscal
Quarter and the related unaudited combined statements of operations and cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in the case of such statements of
operations and cash flows, in comparative form the figures for the corresponding
Fiscal Quarter and the corresponding portion of the previous Fiscal Year, all
certified (subject to normal year-end adjustments) as to fairness of
presentation, generally accepted accounting principles and consistency by the
chief financial officer or the chief accounting officer of the Borrower and (ii)
an unaudited combined statement of cash flows of the Combined Companies for such
Fiscal Quarter and the portion of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in reasonable detail a calculation of combined
cash flows from operations of Combined Companies for such Fiscal Quarter and the
portion of the Fiscal Year ended at the end of such Fiscal Quarter (determined
in a manner consistent with the statements of cash flows included in the
Information Memorandum);

 

(c) simultaneously with the delivery of each set of financial statements
referred to in Sections 5.01(a) and 5.01(b), (A) a certificate of the chief
financial officer or the chief accounting officer of the Borrower, (i) setting
forth in reasonable detail the calculations required to establish (x) whether
the Principal Obligors were in compliance with the requirements of Sections 5.11
through 5.14 and 5.19 through 5.24, inclusive, on the date of such financial
statements and (y) the Clawback Obligations at the last day of the Fiscal
Quarter or Fiscal Year as to which such financial statements relate, (ii)
setting forth (x) the aggregate fair market value of all Film Value Assets that
have been disposed of pursuant to Film Value Asset Dispositions since the date
of the immediately prior certificate delivered pursuant to this Section 5.01(c)
(or in the case of the first certificate delivered hereunder, since the
Effective Date) (other than pursuant to Ordinary Course Library Film Licensing
Agreements), (y) whether the Principal Obligors are in compliance with the
provisions of Section 5.23 on the date of such financial statements and, for
purposes of such calculation, Film Value shall be as set forth in the appraisal
report delivered on or most recently prior to such date pursuant to Section
5.01(j) (averaged, if necessary, in accordance with the definition thereof) and
adjusted to give effect to all Film Value Asset Dispositions (other than
pursuant to Ordinary Course Library Film Licensing Agreements) consummated after
the date as of which such appraisal report has been prepared (but including any
payments to be made (but not yet made) to any Obligor pursuant to the agreements
governing any such Film Value Asset Disposition and constituting a portion of
the purchase price with respect to the Film Value Asset disposed pursuant to
such Film Value Asset Disposition); and (z) in reasonable detail, the

 

59



--------------------------------------------------------------------------------

calculations required to make such determination, (iii) listing all new Material
Subsidiaries since the date of the previous certificate delivered pursuant to
this Section 5.01(c), (iv) in the case of financial statements referred to in
Section 5.01(a) only, the amount of Excess Cash Flow (if any) for the Fiscal
Year then ended, together with the calculations, in reasonable detail, required
to make such determination and (v) stating whether, to his or her knowledge, any
Default exists on the date of such certificate and, if any Default then exists,
setting forth the details thereof and the action which the Principal Obligors
are taking or proposes to take with respect thereto and (B) from the chief
financial officer or the chief accounting officer of the Borrower, a report
setting forth in reasonable detail a discussion and analysis of the Combined
Companies’ financial condition and results of operations for the Fiscal Quarter
then ended;

 

(d) simultaneously with the delivery of each set of financial statements
referred to in Section 5.01(a)(i), a statement of the firm of independent public
accountants which reported on such statements (i) whether anything has come to
their attention to cause them to believe that any Default under Sections 5.19 to
5.24, inclusive, existed on the date of such statements and (ii) confirming the
accuracy of the calculations set forth in the officer’s certificate delivered
simultaneously therewith pursuant to Section 5.01(c);

 

(e) reasonably promptly after any Responsible Officer obtains knowledge of any
Default, if such Default is then continuing, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the details thereof and the action which the Principal Obligors are taking or
propose to take with respect thereto;

 

(f) as soon as reasonably practicable after any Responsible Officer obtains
knowledge thereof, notice of any event or condition which has had or could
reasonably be expected to have a Material Adverse Effect and the nature of such
Material Adverse Effect;

 

(g) as soon as reasonably practicable after any Responsible Officer obtains
knowledge of the commencement of, or of a threat of the commencement of, an
action, suit or proceeding against MGM or any of its Subsidiaries before any
court or arbitrator or any governmental body, agency or official which could
reasonably be expected to have a Material Adverse Effect or which questions the
validity or enforceability of the Loan Documents, a certificate of a senior
financial officer of the Borrower setting forth the nature of such pending or
threatened action, suit or proceeding and such additional information with
respect thereto as may be reasonably requested by any Lender;

 

(h) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
(if any) which the Borrower or MGM shall have filed with the Securities and
Exchange Commission;

 

60



--------------------------------------------------------------------------------

(i) written notice of the following events, as soon as possible and in any event
within 30 days after any of the appropriate officers or employees of MGM with
responsibility for MGM’s Plans and the compliance by such Plans with ERISA and
the Code knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, the filing of an
application for a waiver of the minimum funding standard with respect to a Plan
under Section 412 of the Code, the creation of any Lien in favor of PBGC or a
Plan or any withdrawal from, or the termination, reorganization or Insolvency
of, any Multiemployer Plan or (ii) the institution of proceedings or the taking
of any other action by the PBGC or MGM or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the terminating,
reorganization or Insolvency of, any Plan;

 

(j) (i) not later than April 30 of each calendar year, commencing with 2004, an
appraisal report prepared by a qualified independent appraiser selected by the
Borrower and reasonably satisfactory to the Agent, as to the Film Value as of
the last day of the immediately preceding Fiscal Year, performed, in the case of
Library Films, using the methods and procedures used in, and prepared in a form
substantially consistent with, the appraisal prepared by Harris Nesbitt as to
the Film Value as of the last day of 2003, a copy of which has been delivered to
each of the Lenders prior to the Effective Date; and

 

(ii) not later than October 31 of each calendar year, beginning with October 31,
2004, a bring-down appraisal report prepared and certified by the chief
financial officer or the chief accounting officer of the Borrower, as to the
Film Value as of the immediately preceding June 30, performed using the methods
and procedures used in, and prepared in a form substantially consistent with,
the appraisal most recently delivered pursuant to clause (j)(i) above;

 

(k) within 30 days after the end of each Fiscal Year, the operating and capital
expenditure budgets and cash flow forecasts of the Combined Companies for the
Fiscal Year then begun, which budgets and forecasts shall be in format and scope
reasonably consistent with the projections, budgets and forecasts set forth in
the Information Memorandum; and

 

(l) from time to time such additional information regarding the financial
position or business of the MGM Companies or any other Obligor as the Agent, at
the request of any Lender, may reasonably request.

 

In providing the information described in clauses (a) and (b) above, the
Borrower may deliver such information with respect to MGM and the Combined
Companies on a consolidated basis instead of separate reports of the Combined
Companies on a Combined Basis, but only for so long as MGM has no separate
assets (other than the capital stock of the Principal Obligors) and no separate
liabilities, and the chief financial officer or the chief accounting officer so
certifies in connection with and at the time of such delivery.

 

61



--------------------------------------------------------------------------------

Section 5.02. Payment of Obligations. Each Principal Obligor will pay and
discharge, and will cause each of its Material Subsidiaries to pay and
discharge, at or before maturity, all their respective material obligations and
liabilities (including, without limitation, tax liabilities and claims of
materialmen, warehousemen and the like which if unpaid might by law give rise to
a Lien), except (i) where the same may be contested in good faith by appropriate
proceedings, and will maintain, and will cause each Material Subsidiary to
maintain, in accordance with generally accepted accounting principles,
appropriate reserves for the accrual of any of the same and (ii) where the
failure to pay or discharge such obligations and liabilities could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.03. Maintenance of Property; Insurance. (a) Each Principal Obligor
will keep, and will cause each of its Material Subsidiaries to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

(b) Each Principal Obligor will, and will cause each of its Material
Subsidiaries to, maintain (in the name of such Principal Obligor or such
Subsidiary) with financially sound and responsible insurance companies,
insurance on their respective properties in at least such amounts, against at
least such risks and with such risk retention as are usually maintained, insured
against or retained, as the case may be, in the same general area by companies
of established repute engaged in the same or a similar business (but including
in any event public liability insurance and “errors and omissions” insurance);
and will furnish to the Lenders, upon request from the Agent, information
presented in reasonable detail as to the insurance so carried.

 

Section 5.04. Conduct of Business and Maintenance of Existence. Each Principal
Obligor will continue, and will cause each of its Material Subsidiaries to
continue, to engage in business of the same general type as now conducted by the
Principal Obligors and their Material Subsidiaries and other businesses
reasonably incidental thereto and will preserve, renew and keep in full force
and effect, and will cause each of its Material Subsidiaries to preserve, renew
and keep in full force and effect their respective corporate existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, except to the extent that the failure to keep in
full force and effect such rights, privileges and franchises could not in the
aggregate reasonably be expected to have a Material Adverse Effect; provided
that (i) any Material Subsidiary may be liquidated or dissolved if, prior to or
contemporaneously with such liquidation or dissolution, substantially all of the
assets of such Material Subsidiary are distributed, contributed or otherwise
transferred to an Obligor and (ii) nothing in this Section 5.04 shall prohibit
any transaction explicitly permitted by the proviso set forth in Section
5.08(a).

 

62



--------------------------------------------------------------------------------

Section 5.05. Compliance with Laws. Each Principal Obligor will comply, and will
cause each of its Material Subsidiaries to comply, in all material respects with
all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws and
ERISA and the rules and regulations thereunder) except (i) where the necessity
of compliance therewith is contested in good faith by appropriate proceedings or
(ii) to the extent that failure to so comply could not in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

Section 5.06. Inspection of Property, Books and Records. Each Principal Obligor
will keep, and will cause each of its Subsidiaries to keep, proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities; and will
permit, and will cause each of its Subsidiaries to permit, representatives of
the Agent, at the Agent’s or the Lenders’ expense, to visit and inspect any of
their respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, all at such reasonable times during normal business hours and upon
reasonable prior notice, and as often as may reasonably be desired.

 

Section 5.07. Interest Rate Hedge Agreements. Not later than 180 days after the
Effective Date the Borrower will have entered into and thereafter maintain in
full force and effect interest rate agreements, swaps, caps or other appropriate
hedging arrangements in such amounts and on such terms as to convert to a fixed
rate or otherwise limit, in a manner satisfactory to the Agent, the floating
interest rate risk on at least 33 1/3% in aggregate principal amount of all Term
Loans outstanding from time to time for a period of no less than three years
beginning on such date, all on terms and conditions reasonably satisfactory to
the Agent.

 

Section 5.08. Mergers and Sales of Assets; Licensing Agreements. (a) Each
Principal Obligor will not, and will not permit any of its Material Subsidiaries
to, consolidate or merge with or into any other Person; provided that (i) either
Principal Obligor may merge with another Person if the Borrower is the
corporation surviving such merger and immediately after giving effect to such
merger, no Default shall have occurred and be continuing and (ii) any Material
Subsidiary may merge with any other Person if the corporation surviving the
merger is an Obligor and immediately after giving effect to such merger, no
Default shall have occurred and be continuing.

 

(b) Each Principal Obligor will not, and will not permit any of its Subsidiaries
to, make any Asset Sale (other than a Material Front-End Licensing Agreement)
unless (i) such Asset Sale is for fair market value, as determined in good faith
by such Principal Obligor taking into account current practices in the
entertainment industry, (ii) immediately after giving effect to such Asset Sale,
(x) the Principal Obligors shall be in Pro Forma Compliance and (y) no Default
shall

 

63



--------------------------------------------------------------------------------

have occurred and be continuing, (iii) if after giving effect to such Asset Sale
the aggregate fair market value of all Film Value Assets that have been disposed
of pursuant to Film Value Asset Dispositions during the then current Fiscal Year
exceeds $100,000,000, the Borrower shall have provided to the Agent a
certificate signed on its behalf by its chief financial officer or chief
accounting officer (1) certifying as to the matter referred to in clause (ii)(x)
above and (2) setting forth the calculation of Pro Forma Compliance in
reasonable detail after giving effect to such Film Value Asset Disposition,
provided that if all or a portion of the proceeds of such Asset Sale constitutes
a Reduction Amount, such Reduction Amount is applied to the extent required
pursuant to Section 2.04(d).

 

(c) Without limitation of the foregoing, each Principal Obligor will not, and
will not permit its Subsidiaries to, sell, lease or otherwise transfer, directly
or indirectly, all or substantially all of the assets of such Principal Obligor
and its Subsidiaries, taken as a whole, to any other Person; provided that
nothing in this subsection (c) shall prohibit any Subsidiary from distributing,
contributing or otherwise transferring its assets to the Borrower or a
Guarantor.

 

(d) Without limitation of the foregoing, each Principal Obligor will not, and
will not permit its Subsidiaries to, enter into any Material Front-End Licensing
Agreement unless (i) immediately after entering into any such Licensing
Agreement, (x) the Principal Obligors shall be in Pro Forma Compliance and (y)
no Default shall have occurred and be continuing and (ii) if after giving effect
to such Licensing Agreement the aggregate fair market value of all Film Value
Assets that have been disposed of pursuant to Film Value Asset Dispositions
during the then current Fiscal Year exceeds $100,000,000, the Borrower shall
have provided to the Agent a certificate signed on its behalf by its chief
financial officer or chief accounting officer (1) certifying as to the matter
referred to in clause (i)(x) above and (2) setting forth the calculation of Pro
Forma Compliance in reasonable detail after giving effect to such Film Value
Asset Disposition, provided that if all or a portion of the proceeds of such
Asset Sale constitutes a Reduction Amount, such Reduction Amount is applied to
the extent required pursuant to Section 2.04(d).

 

(e) Without limitation of the foregoing, each Principal Obligor will not, and
will not permit its Subsidiaries to, enter into any Licensing Agreement or
series of related Licensing Agreements with respect to any Films (other than
Library Films) or Film Related Assets if such MGM Company conveys, sells,
assigns, transfers or otherwise disposes of, with or without recourse, its
rights to receive payments under any such Licensing Agreement or series of
related Licensing Agreements.

 

(f) Notwithstanding the foregoing, any Asset Sale otherwise permitted by the
foregoing provisions of this Section 5.08 that includes or constitutes a Film
Value Asset Disposition shall be permitted only if (A) immediately after giving
effect thereto (x) the ratio of Film Value to Total Borrowed Funds determined on
a pro forma basis is not less than 2.75:1, (y) the Borrower shall be in Pro
Forma

 

64



--------------------------------------------------------------------------------

Compliance and (z) no Default shall have occurred and be continuing and (B)
after giving effect to such Asset Sale the aggregate fair market value of all
Film Value Assets that have been disposed of pursuant to Film Value Asset
Dispositions after the Effective Date does not exceed the greater of (I)
$850,000,000 and (II) 12.5% of Film Value at the time of such Asset Sale (but
before giving effect thereto). Promptly after the consummation of each Film
Value Asset Disposition or series of related Film Value Asset Dispositions of
Film Value Assets with an aggregate fair market value of more than $75,000,000,
the Borrower shall provide to the Agent a certificate signed on its behalf by
its chief financial officer or chief accounting officer (1) certifying as to the
matter referred to in clause (A)(x) and (z) above and (2) setting forth the
calculation of Pro Forma Compliance and the matter set forth in clause (B) above
in reasonable detail after giving effect to such Film Value Asset Disposition.

 

Section 5.09. Use of Proceeds. The Loans under the Facility will be used (i) in
the case of the Term Loans, to finance the payment of the Special Dividend and,
to the extent not used therefor, for general corporate purposes and (ii) in the
case of Loans under the Revolving Credit Facility, for general corporate
purposes. The Letters of Credit will be used by the MGM Companies for general
corporate purposes. None of such proceeds and none of the Letters of Credit will
be used, directly or indirectly, in violation of Regulation U or to finance,
directly or indirectly, the acquisition of part or all of a voting interest of
5% or more in any Person if such acquisition is opposed by the board of
directors or management of such Person.

 

Section 5.10. Negative Pledge. No MGM Company will create, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, except:

 

(a) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

 

(b) any Lien on any fixed or capital asset securing Debt incurred or assumed for
the purpose of financing all or any part of the cost of acquiring such asset,
and permitted pursuant to Section 5.11(e); provided that such Lien attaches to
such asset concurrently with or within 90 days after the acquisition thereof;

 

(c) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;

 

(d) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

 

(e) any Lien on assets of a Foreign Subsidiary securing Debt permitted under
Section 5.11(d);

 

65



--------------------------------------------------------------------------------

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the clauses of this Section,
provided that such Debt is not increased and is not secured by any additional
assets;

 

(g) any Lien securing Profit Participations, Residuals and Deferred Payments and
other obligations that do not constitute Debt by operation of clause (x) of the
proviso in the definition of “Debt”; provided that such Lien attaches solely to
cash deposits and the Film or Films or Film Related Assets that are the subject
of such arrangements;

 

(h) Liens (other than Liens securing Debt) consisting of rights of licensees
under access agreements pursuant to which such licensees have access to
duplicating material for the purpose of making prints of Films licensed to them,
and rights of distributors, exhibitors, licensees and other Persons in Films
created in connection with the distribution and exploitation of such Films in
the ordinary course of business;

 

(i) Liens securing Debt permitted by Sections 5.11(g) or (h) or securing
obligations of any MGM Company incurred in connection with acquiring rights to
Films in the ordinary course of business, provided that the agreement to grant
such Liens shall be created substantially simultaneously with, or within 90 days
of, the acquisition, development, production or postproduction of such Films;

 

(j) Liens (other than Liens securing Debt) incurred in the ordinary course of
business on any Film or any Film Related Asset constituting negotiation rights
with respect to such Film or Film Related Asset, options to develop such Film or
Film Related Asset or similar rights with respect to such Film or Film Related
Asset;

 

(k) Liens on cash and cash equivalents arising under escrow or defeasance
arrangements made in connection with Sale-Leaseback Transactions and Liens
consisting of the rights and interests of one or more third parties with respect
to Films subject to Sale-Leaseback Transactions permitted under this Agreement;

 

(l) Liens arising out of Licensing Agreements or security agreements entered
into pursuant to such Licensing Agreements in respect of Films or Film Related
Assets permitted under Section 5.08(d) or Section 5.08(e) hereof, consisting of
such licensing rights and attaching solely to the Film or Films or Film Related
Assets so licensed;

 

(m) Liens in existence on the Effective Date and reflected in Schedule 5.10
hereto;

 

(n) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect

 

66



--------------------------------------------------------------------------------

thereto are maintained on the books of any MGM Company, as the case may be, in
conformity with generally accepted accounting principles (or, in the case of
Foreign Subsidiaries, generally accepted accounting principles in effect from
time to time in their respective jurisdictions of incorporation);

 

(o) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

 

(p) pledges or deposits in connection with workers’ compensation, unemployment
insurance or other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

 

(q) Liens on deposits to secure obligations to acquire Films or Film Related
Assets or the performance of bids, trade contracts (other than contracts under
which Debt may be incurred), leases, performance or completion bonds and other
obligations of a like nature incurred in the ordinary course of business;
provided that any such Liens securing the obligation of any MGM Company to
acquire Films or Film Related Assets shall encumber only cash;

 

(r) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of any MGM Company;

 

(s) Liens (other than Liens permitted by any of the foregoing clauses of this
Section) arising in the ordinary course of its business which (i) do not secure
Debt or Derivatives Obligations, (ii) do not secure any obligation in an amount
exceeding $5,000,000 and (iii) do not in the aggregate materially detract from
the value of its assets or materially impair the use thereof in the operation of
its business; and

 

(t) Liens created by the Collateral Documents, including such Liens that secure
Permitted Second Lien Debt in accordance with the terms hereof.

 

Section 5.11. Limitation on Debt. No MGM Company will incur or at any time be
liable with respect to any Debt except:

 

(a) Debt under this Agreement;

 

(b) Debt in respect of foreign distribution arrangements, in an aggregate
principal amount not in excess of $20,000,000 at any one time;

 

(c) Debt secured by Liens permitted by Sections 5.10(a), 5.10(c), 5.10(d) or
5.10(f);

 

67



--------------------------------------------------------------------------------

(d) (i) Debt of the Borrower owed to a Guarantor, or Debt of a Guarantor owed to
the Borrower or to another Guarantor, or Debt of a Foreign Subsidiary owed to
another Foreign Subsidiary or (ii) Debt of a Foreign Subsidiary owed to the
Borrower or to a Guarantor and incurred in the ordinary course of business to
finance operating expenditures of such Foreign Subsidiary and evidenced by a
note (which may be a grid note) constituting Collateral under any Collateral
Document, provided that any Debt permitted under this clause (ii) either (A) was
outstanding on the Effective Date or (B) in the case of all other such Debt
permitted under this clause does not exceed in the aggregate principal amount at
any time outstanding $55,000,000;

 

(e) Debt of any MGM Company incurred to finance any acquisition of fixed or
capital assets permitted pursuant to Section 5.19 and any Debt of the relevant
obligor refinancing such Debt; provided that the aggregate outstanding principal
amount of all Debt permitted pursuant to this clause (e) does not exceed
$35,000,000;

 

(f) (i) Debt (other than (x) Debt of a Single Purpose Subsidiary and (y)
Clawback Obligations) incurred in connection with the financing or refinancing
of the development, production, acquisition, distribution, exhibition or
exploitation of a Film or Film Related Assets or a group or slate of Films, but
solely to the extent that under the terms of such Debt the obligations of any
MGM Company with respect to such Debt may be satisfied by recourse only to such
Film or a group or slate of Films and rights pertaining thereto and, in each
case, to the proceeds thereof, (ii) Debt of a Single Purpose Subsidiary, so long
as such Debt complies with the provisions of clause (ii) of the definition of
Single Purpose Subsidiary and (iii) Clawback Obligations;

 

(g) Debt in respect of Sale-Leaseback Transactions;

 

(h) Debt outstanding on the Effective Date and listed on Schedule 5.11;

 

(i) Permitted Subordinated Debt and Permitted Second Lien Debt, subject to any
required payments pursuant to Section 2.04, and provided that the aggregate
principal amount of all Permitted Second Lien Debt shall in no event exceed
$300,000,000; and

 

(j) Debt not otherwise permitted by the foregoing clauses of this Section in an
aggregate principal or face amount not in excess of $50,000,000 at any time.

 

Section 5.12. Operating Lease Payments. No MGM Company will incur or assume
(whether pursuant to a Guarantee or otherwise) any liability for rental payments
under a lease with a lease term (as defined in Financial Accounting Standards
Board Statement No. 13, as in effect on the date hereof) of one year or more
(other than in connection with any Sale-Leaseback Transaction) if, after giving
effect thereto, the aggregate amount of minimum lease payments that the

 

68



--------------------------------------------------------------------------------

Combined Companies have so incurred or assumed will exceed, on a Combined Basis,
$50,000,000 for any Fiscal Year under all such leases (excluding any lease which
is to be accounted for as a capital lease on the balance sheet of the Combined
Companies).

 

Section 5.13. Restricted Payments. No MGM Company will declare or make any
Restricted Payment; provided that the foregoing shall not restrict or prohibit
dividends or distributions to MGM at such times and in such amounts as are
necessary to permit:

 

(a) the payment of a special dividend to all holders of common stock of Parent,
in an amount per share not less than $6.00 and not more than $8.50 (the “Special
Dividend”), together with related cash payments made in respect of stock options
and similar equity interests under existing stock option and similar plans (and
not immediately used to pay in part the exercise price thereof or of other
similar options or stock acquisition rights), in an aggregate amount for all
such payments not in excess of $2.0 billion; provided that (i) immediately
before and after giving effect to such Restricted Payment, (x) the aggregate
amount of the Revolving Commitments exceeds the aggregate amount of the
Revolving Exposures by at least $195,000,000, (y) the representations and
warranties of the Principal Obligors under the Loan Documents shall be true on
and as if made at the time and immediately after giving effect to the Special
Dividend and (z) no Default shall have occurred and be continuing, (ii) such
Restricted Payment and the Special Dividend shall be paid not later than 90 days
after the Effective Date and (iii) the Borrower shall have delivered to the
Lenders a solvency certificate of a senior financial officer of the Borrower as
to the solvency of the Combined Companies on a pro forma basis after giving
effect to such Restricted Payment;

 

(b) purchases of shares of (or options to purchase shares of) capital stock of
MGM from former or current employees of the Borrower or MGM, or any spouse or
lineal descendant of any such employee or any trust for the benefit of any of
the foregoing (i) upon their death, disability, termination or retirement or
(ii) in accordance with the terms of the Management Stock Incentive Plan and
other plans or arrangements as set forth in MGM’s filings with the Securities
and Exchange Commission from time to time (including without limitation stock
option agreements issued in substantially the forms attached to the Management
Stock Incentive Plan or the Stockholders Agreement dated as of October 10, 1996
among MGM, MGM Studios, the Investors and certain other stockholders party
thereto from time to time, as the same may be amended or replaced), so long as
in each of cases (i) and (ii), immediately before and after giving effect to any
such dividend or distribution for such purpose, no Default shall have occurred
and be continuing; and

 

(c) payments in the ordinary course of business of MGM of legal fees, tax
preparation fees, franchise taxes and other overhead and general expenses items,
to the extent attributable and properly allocable to the MGM Companies and their
businesses; provided that the aggregate amount of distributions made by the
Borrower pursuant to this clause (c) will not exceed in the aggregate $2,500,000
in any Fiscal Year.

 

69



--------------------------------------------------------------------------------

Section 5.14. Investments. No MGM Company will hold, make or acquire any
Investment in any Person other than:

 

(a) Investments in any Guarantor or any Person that, within 30 days after
consummation of such Investment, becomes a Guarantor;

 

(b) Investments constituting intercompany loans permitted under Section 5.11(d);

 

(c) Investments made by an MGM Company in the ordinary course of business
pursuant to arm’s length transactions in Persons (other than an MGM Company) for
the development, production, acquisition, distribution, exhibition or
exploitation of Films and Film Related Assets, copyrights or trademarks in
connection with distribution, co-production deals, split-rights deal, overhead
deals or similar arrangements (as such terms are generally understood in the
movie industry on the date hereof);

 

(d) Investments constituting loans and advances in cash by any MGM Company to
directors, officers and employees of MGM or an MGM Company in the ordinary
course of business aggregating not in excess of $4,000,000 at any time
outstanding;

 

(e) Investments (other than Investments otherwise permitted by this Section
5.14) in existence on the Effective Date;

 

(f) Investments made after the Effective Date pursuant to a commitment to make
such Investments in existence on the Effective Date;

 

(g) Investments (other than Investments otherwise permitted by this Section
5.14) by any MGM Company in the form of equity interests of Persons which are
not Guarantors;

 

(h) Investments by any MGM Company in Single Purpose Subsidiaries or any other
Person (including a TV Distribution Venture or a Home Video Distribution
Venture) that is principally engaged in the production, distribution, exhibition
or exploitation of Films, consisting of the contribution by an MGM Company of
Film Value Assets to such Person;

 

(i) Temporary Cash Investments;

 

(j) Investments in TV Distribution Ventures not otherwise permitted by the
foregoing clauses of this Section;

 

(k) Investments in Home Video Distribution Ventures not otherwise permitted by
the foregoing clauses of this Section; and

 

70



--------------------------------------------------------------------------------

(l) any Investment (other than Investments consisting of a contribution or other
transfer of Library Films) not otherwise permitted by the foregoing clauses of
this Section if, immediately after such Investment is made or acquired, the
aggregate net book value of all Investments permitted by this clause (l)
(determined, with respect to each such Investment, at the time such Investment
is made) does not exceed (x) $75,000,000 or, if (i) the ratio of Film Value to
Total Borrowed Funds most recently determined is 4:1 or higher but less than
5:1, $150,000,000 and (ii) if such ratio is 5:1 or higher, $300,000,000, plus
(y) in each case the aggregate amount of cash contributions to equity received
by the Borrower after the Effective Date.

 

Notwithstanding the foregoing, any Investment otherwise permitted by the
foregoing provisions of this Section 5.14 that includes or constitutes a Film
Value Asset Disposition shall be permitted only if (A) immediately after giving
effect thereto (x) the ratio of Film Value to Total Borrowed Funds determined on
a pro forma basis is not less than 2.75:1, (y) the Borrower shall be in Pro
Forma Compliance and (z) no Default shall have occurred and be continuing and
(B) after giving effect to such Investment the aggregate fair market value of
all Film Value Assets that have been disposed of pursuant to Film Value Asset
Dispositions after the Effective Date does not exceed the greater of (I)
$850,000,000 and (II) 12.5% of Film Value at the time of such Investment (but
before giving effect thereto). Promptly after the consummation of each Film
Value Asset Disposition or series of related Film Value Asset Dispositions of
Film Value Assets with an aggregate fair market value of more than $75,000,000,
the Borrower shall provide to the Agent a certificate signed on its behalf by
its chief financial officer or chief accounting officer (1) certifying as to the
matter referred to in clause (A)(x) and (z) above and (2) setting forth the
calculation of Pro Forma Compliance and the matter set forth in clause (B) above
in reasonable detail after giving effect to such Film Value Asset Disposition.

 

Section 5.15. Transactions with Affiliates. Each Principal Obligor will not, and
will not permit any of its Subsidiaries to, directly or indirectly, pay any
funds to or for the account of, make any investment (whether by acquisition of
stock or indebtedness, by loan, advance, transfer of property, guarantee or
other agreement to pay, purchase or service, directly or indirectly, any Debt,
or otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate except on an arms-length basis on terms at least as favorable to
the relevant MGM Company than could have been obtained from a third party who
was not an Affiliate; provided that the foregoing provisions of this Section
shall not prohibit (i) any such Person from declaring or paying any lawful
dividend or other payment ratably in respect of all of its capital stock of the
relevant class so long as, after giving effect thereto, no Default shall have
occurred and be continuing, (ii) the consummation of the transactions
contemplated by the agreements set forth on Schedule 5.15, as amended to the
Effective Date, (iii) customary indemnification arrangements between the
Borrower and the directors and

 

71



--------------------------------------------------------------------------------

officers of MGM and any MGM Company, (iv) customary tax sharing arrangements
between or among MGM and the MGM Companies, (v) dividends and distributions to
MGM permitted under Section 5.13, (vi) maintenance of “D&O”, “keyman” and
similar insurance by the Borrower or MGM, including with respect to directors
and officers of MGM, the Borrower, and the Subsidiaries, (vii) any disposition
of a “disposed asset” to a Single Purpose Subsidiary as described in clause (xi)
of the definition of “Asset Sale”, to the extent that such disposition complies
with the requirements of such clause and (viii) the execution, delivery and
performance of distribution agreements with any Single Purpose Subsidiary with
respect to the distribution of Films held by such Single Purpose Subsidiary.

 

Section 5.16. Limitation on Restrictions Affecting Subsidiaries. Neither the
Principal Obligor nor any of its Subsidiaries (other than any Single Purpose
Subsidiary and any Bond Film Sale-Leaseback Company) will enter into, or suffer
to exist, any agreement with any Person, other than this Agreement, which
prohibits or limits the ability of any Subsidiary to (a) pay dividends or make
other distributions or pay any Debt owed to any MGM Company, (b) make loans or
advances to any MGM Company, (c) transfer any of its properties or assets to any
MGM Company or (d) create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired (other
than with respect to assets subject to consensual liens permitted under Section
5.10); provided that the foregoing shall not apply to (i) provisions restricting
assignment of any lease or other contract, (ii) restrictions imposed by
applicable law, (iii) restrictions under any agreement relating to any property,
asset or business acquired by any MGM Company, which restrictions existed at the
time of acquisition, (iv) restrictions with respect solely to a Subsidiary or
the Borrower imposed pursuant to a binding agreement (subject only to customary
closing conditions and termination provisions) that has been entered into for
the sale or disposition of all or substantially all of the capital stock or
assets to be sold of such Subsidiary, provided that such sale is permitted under
Section 5.08(b) hereof, (v) customary restrictions on transfer of Collateral
imposed on such Collateral in connection with Liens on such Collateral securing
Debt, to the extent such Liens are permitted under Section 5.10 hereof, (vi)
customary restrictions contained in agreements governing Debt of Foreign
Subsidiaries and (vii) restrictions (“New Restrictions”) set forth in
replacements of agreements or instruments (“Replaced Agreements”) containing
restrictions described in clause (iii); provided that such New Restrictions are
no more restrictive in any material respect than the restrictions set forth in
the relevant Replaced Agreement and do not apply to any additional property or
assets.

 

Section 5.17. MGM Debt. Each Principal Obligor will not, and will not permit any
of its Subsidiaries to, directly or indirectly, redeem, retire, purchase,
acquire, defease or otherwise make any payment in respect of the principal of
any MGM Debt.

 

72



--------------------------------------------------------------------------------

Section 5.18. Further Assurances. (a) The Principal Obligors will, and will
cause each Guarantor to, at the Borrower’s sole cost and expense, do, execute,
acknowledge and deliver all such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment and transfers as the Agent shall from time to
time request, which may be necessary in the reasonable judgment of the Agent
from time to time to assure, perfect, convey, assign and transfer to the Agent
the property and rights conveyed or assigned pursuant to the Collateral
Documents.

 

(b) All costs and expenses in connection with the grant of any security
interests under the Collateral Documents, including without limitation
reasonable legal fees and other reasonable costs and expenses in connection with
the granting, perfecting and maintenance of any security interests under the
Collateral Documents or the preparation, execution, delivery, recordation or
filing of documents and any other acts as the Agent may reasonably request in
connection with the grant of such security interests shall be paid by the
Borrower promptly upon demand.

 

(c) Each Principal Obligor will not, and will not permit any of its Subsidiaries
to, enter into or become subject to any agreement which would impair their
ability to comply, or which would purport to prohibit them from complying, with
the provisions of this Section.

 

(d) Each Principal Obligor will cause each Material Subsidiary acquired by it
after the Effective Date and each of its Subsidiaries which becomes a Material
Subsidiary after the Effective Date (in each case, other than a Foreign
Subsidiary or a Single Purpose Subsidiary or a Bond Film Sale-Leaseback Company)
(i) to become a party to the Subsidiary Guaranty as guarantor by executing a
supplement thereof in form and substance satisfactory to the Agent and (ii) to
enter into a Security Agreement and any other agreements as may be necessary or
desirable in order to grant perfected first priority security interests upon all
of its assets to secure its obligations under the Subsidiary Guaranty. In
addition, such Principal Obligor will pledge, or cause to be pledged, pursuant
to a Pledge Agreement, all of the capital stock or other equity interests of
such Material Subsidiary owned directly or indirectly by the Borrower (or, if
such Material Subsidiary is a Foreign Subsidiary, 66% of the capital stock or
equity interests of such Material Subsidiary, and excluding any such capital
stock or other equity interests owned directly by a Foreign Subsidiary). Such
Principal Obligor shall cause each such Material Subsidiary to take such actions
as may be necessary or desirable to effect the foregoing within 30 days after
such Material Subsidiary is acquired or becomes a Material Subsidiary, as the
case may be, including without limitation causing such Material Subsidiary to
(x) execute and deliver to the Agent such number of copies as the Agent may
specify of such supplements and Security Agreement and other documents creating
security interests and (y) deliver such certificates, evidences of corporate
action or other documents as the Agent may reasonably request, all in form and
substance satisfactory to the Agent, relating to the satisfaction of such
Principal Obligor’s

 

73



--------------------------------------------------------------------------------

obligations under this Section. Upon compliance by either Principal Obligor with
the provisions of this subsection (d), Schedule 4.09 shall be deemed to have
been amended to reflect that such Material Subsidiary is a Guarantor.

 

(e) Each Principal Obligor will, and will cause each of its Subsidiaries to,
take all action necessary in accordance with good business practices to (i)
maintain in full force and effect (x) all trademarks, service marks, trade names
and licenses and all material rights with respect to the foregoing, necessary
for the conduct of its business as now conducted (collectively, the
“Trademarks”) and (y) all copyrights (including without limitation any
copyrights relating to Library Films) and all material rights with respect
thereto, necessary for the conduct of its business as now conducted
(collectively, the “Copyrights”), other than such Trademarks and Copyrights
which the Borrower reasonably determines are, in the aggregate, of insignificant
or non-material economic value, or where the failure to maintain such Trademarks
or Copyrights could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (ii) protect all Trademarks and all Copyrights
against infringement by third parties, other than such Trademarks and Copyrights
which the Borrower reasonably determines are, in the aggregate, of insignificant
or non-material economic value or where the failure to maintain such Trademarks
or Copyrights could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(f) Each Principal Obligor will, and will cause each of its Subsidiaries to,
submit to the United States Copyright Office or other applicable United States
governmental authority (with a copy to the Agent) as soon as reasonably
practicable but in any event, with respect to any Film, no later than 90
Domestic Business Days after the date of release of such Film and, with respect
to any screenplay, within 30 Domestic Business Days after commencement of
principal photography of the relevant Film (i) with respect to each screenplay
or Film which is unregistered and to which any MGM Company owns the copyright, a
completed application for copyright registration and (ii) with respect to each
screenplay and Film which is registered in the name of a Person other than any
MGM Company, and in which any MGM Company acquires the copyright or any rights
in the copyright, an assignment to such Principal Obligor or such Subsidiary of
the interest owned by it.

 

(g) Each Principal Obligor will, and will cause each other Obligor party to a
Security Agreement to, provide a Laboratory Pledgeholder Agreement (as defined
in a Security Agreement) with each laboratory which holds any material film
and/or sound materials, cause such Laboratory Pledgeholder Agreements to remain
in full force and effect during all times when such laboratory is in possession
of such elements, and, pursuant to the Laboratory Pledgeholder Agreements, with
respect to each Film, deliver to the Agent a laboratory access letter,
substantially in the form of Exhibit B thereto, to each laboratory holding any
material film and/or sound materials.

 

74



--------------------------------------------------------------------------------

(h) Prior to the payment of the Special Dividend (and any Restricted Payment
pursuant to Section 5.13(a) to permit such payment), MGM Studios and its
Affiliates shall obtain any corporate or shareholder authorizations, consents or
approvals (including without limitation relevant approval by the Borrower’s
board of directors) determined by the Borrower to be necessary to authorize or
permit such transactions.

 

Section 5.19. Maximum Capital Expenditures. Combined Capital Expenditures for
any Fiscal Year will not exceed $25,000,000; provided that, if and to the extent
that the amount of Combined Capital Expenditures for any Fiscal Year is less
than $25,000,000, the maximum amount of Combined Capital Expenditures in any
subsequent Fiscal Year shall be increased by such excess amount.

 

Section 5.20. Sources and Uses of Cash. As of the last day of each Fiscal
Quarter, the ratio of Projected Known Sources to Projected Known Uses for the
four consecutive Fiscal Quarters commencing immediately after such day shall not
be less than 1.0 to 1.0.

 

Section 5.21. Total Borrowed Funds to Library Cash Flow. At all times during any
Fiscal Quarter, the ratio of (i) Total Borrowed Funds at any date during such
period to (ii) Library Cash Flows for the period of four consecutive Fiscal
Quarters then most recently ended, will not be greater than 4.25:1.

 

Section 5.22. Minimum Combined Adjusted Net Worth. Combined Adjusted Net Worth
will at no time be less than an amount equal to (i) $1,800,000,000, plus (ii) an
amount equal to 50% of Combined Net Income for each Fiscal Year ending after
December 31, 2003 (but for the 2004 Fiscal Year, the Combined Net Income in
respect of the third and fourth Fiscal Quarters only) but prior to the date of
determination, in each case, for which such Combined Net Income is positive (but
with no deduction on account of negative Combined Net Income for any Fiscal
Year) plus (iii) 80% of the aggregate net proceeds, including the fair market
value of property other than cash (as determined in good faith by the Board of
Directors of MGM) received by the Borrower from the issuance and sale after
March 31, 2004 of any of its capital stock or in connection with the conversion
or exchange of any Debt of the Borrower into its capital stock after March 31,
2004 (including without limitation any contribution to capital by MGM).

 

Section 5.23. Film Value to Total Borrowed Funds. As of the last day of each
Fiscal Quarter, the ratio of (i) Film Value to (ii) Total Borrowed Funds, each
determined on such date, shall not be less than 2.25:1.

 

Section 5.24. Library Cash Flows to Combined Cash Interest Expense. As of the
last day of each Fiscal Quarter, the ratio of (i) Library Cash Flows to (ii)
Combined Cash Interest Expense, in each case for the period of four consecutive
Fiscal Quarters ended on such day, shall not be less than 4.0:1.

 

75



--------------------------------------------------------------------------------

Section 5.25. Subordinated Debt. Without the consent of the Required Lenders, no
MGM Company will (a) make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Permitted Subordinated Debt, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, defeasance or termination of any Permitted Subordinated
Debt except payment of regularly scheduled interest and principal payments as
and when due in respect thereof, to the extent permitted by the subordination
provisions thereof or (b) amend, modify or waive any of its rights under any
indenture, instrument, agreement or other document evidencing or governing the
terms of any Permitted Subordinated Debt or Permitted Second Lien Debt.

 

ARTICLE 6

DEFAULTS

 

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

 

(a) the Borrower (i) shall fail to pay when due any principal of any Loan, (ii)
shall fail to reimburse when due any drawing under any Letter of Credit or (iii)
shall fail to pay within 5 days after the due date thereof any interest, any
fees or any other amount payable hereunder;

 

(b) (i) either Principal Obligor shall fail to observe or perform any covenant
contained in Article 5 (other than those contained in Sections 5.01 through
5.06, inclusive and Sections 5.18(a), (b), (c), (e), (f) and (g)) or (ii) any
Obligor shall fail to observe or perform any covenant contained in Sections
4(A), (E) or (H) of the Security Agreement or (iii) either Principal Obligor
shall fail to observe or perform any covenant contained in Section 3(B) of the
Borrower Pledge Agreement or any other Obligor shall fail to observe or perform
any covenant contained in the Pledge Agreement to which such Obligor is a party
containing provisions substantially similar to those set forth in Section 3(B)
of the Borrower Pledge Agreement;

 

(c) any Obligor shall fail to observe or perform any covenant or agreement
contained in the Loan Documents (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to the Borrower by the
Agent;

 

(d) any representation, warranty or certification made by any Obligor in any
Loan Document or in any certificate or other document delivered pursuant to any
Loan Document shall prove to have been incorrect in any material respect when
made (or deemed made);

 

76



--------------------------------------------------------------------------------

(e) any MGM Company shall fail to make any payment in respect of any Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of any MGM Company when due or within any applicable grace period (other than
any Single Purpose Subsidiary with respect to Debt or Derivatives Obligations
solely of such Single Purpose Subsidiary), if the aggregate principal or face
amount of Debt and/or payment or collateralization obligations (regardless of
whether such Debt and/or payment or collateralization obligations arise in one
or more related or unrelated transactions) with respect to which such failure or
failures shall have occurred exceeds $5,000,000;

 

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Debt (other than the Loans) of any MGM Company or enables the
holder of such Debt or any Person acting on such holder’s behalf to accelerate
the maturity thereof (other than any Single Purpose Subsidiary with respect to
Debt or Derivatives Obligations solely of such Single Purpose Subsidiary), if
the aggregate principal amount of Debt (regardless of whether such Debt arises
in one or more related or unrelated transactions) with respect to which such
events or conditions shall have occurred exceeds $5,000,000;

 

(g) either Principal Obligor or any Material Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any domestic or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(h) an involuntary case or other proceeding shall be commenced against either
Principal Obligor or any Material Subsidiary seeking liquidation, reorganization
or other relief with respect to it or its debts under any domestic or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against either
Principal Obligor or any Material Subsidiary under any domestic or foreign
bankruptcy laws as now or hereafter in effect;

 

(i) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of MGM or any Commonly

 

77



--------------------------------------------------------------------------------

Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) notice of
intent to terminate a Single Employer Plan shall be filed under Title IV of
ERISA by MGM or a Commonly Controlled Entity, (v) MGM or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect;

 

(j) judgments or orders for the payment of money in excess of $10,000,000 (net
of any amount (x) covered by insurance or (y) covered by a third-party indemnity
from a solvent third party financially capable of making such payments (as
determined by the Required Lenders on the basis of information provided by the
Borrower)) shall be rendered and properly entered against MGM or any MGM Company
and such judgments or orders shall continue unsatisfied and unstayed for a
period of 60 days;

 

(k) any Lien created by any of the Collateral Documents in respect of a
substantial portion of the Collateral shall at any time fail to constitute a
valid and (to the extent required by the Collateral Documents) perfected Lien
securing the obligations purported to be secured thereby, with the priority
required by the Loan Documents, or any Obligor shall so assert in writing;

 

(l) the Subsidiary Guaranty or the guaranty set forth in Article 9 shall at any
time fail to constitute a valid and binding agreement of each Obligor party
thereto, or any Obligor shall so assert in writing; or

 

(m) (i) MGM shall cease to legally and beneficially own 100% of the issued and
outstanding capital stock of either Principal Obligor; or (ii) the Investors
(directly or through one or more Investment Vehicles) shall fail to legally and
beneficially own in the aggregate capital stock representing at least 35% of the
Voting Power of the stock of MGM; or (iii) any person or group of persons
(within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
as amended) (other than the Investors and their Investment Vehicles) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act) having greater Voting
Power of the capital stock of MGM than the Voting Power of the capital stock of
MGM legally and beneficially owned in the aggregate by the Investors and their
Investment Vehicles at such date; or (iv) during any period of 12 consecutive
calendar months, individuals who were (x) directors of MGM on the first day of
such period, (y) elected to fill vacancies caused by the ordinary

 

78



--------------------------------------------------------------------------------

course resignation (including without limitation any such resignation effected
by such director declining to stand for reelection), retirement, death or
disability of any other director and whose nomination or election was approved
by a vote of at least a majority of the directors then still in office who were
directors of MGM on the first day of such period or (z) appointed or nominated
for election by an Investor or one of its Investment Vehicles or by a majority
of the directors described in clauses (x) and (y), shall cease to constitute a
majority of the board of directors of MGM; (as used herein, “Voting Power”
means, with respect to any outstanding capital stock of MGM, the power
(expressed as a percentage) represented by such capital stock of the aggregate
voting power of all outstanding shares of any class of capital stock of MGM
having ordinary voting power, including the power to vote for election of the
members of the board of directors of MGM (or, if any class thereof has power to
designate members of the board of directors of MGM or any special committee
thereof, the power to so designate); and “Investment Vehicles” shall mean, with
respect to an Investor, any Subsidiary of such Investor not less than 95% of
each class of capital stock (or, if such Subsidiary is not a corporation, the
appropriate equity interests thereof) of which is owned by such Investor,
directly or through one or more other Investment Vehicles);

 

then, and in every such event, the Agent shall (i) if requested by Lenders
having more than 50% in aggregate amount of the Commitments, by notice to the
Borrower terminate the Commitments and they shall thereupon terminate, and (ii)
if requested by Lenders holding more than 50% of the sum of (x) the aggregate
principal amount of the Loans then outstanding and (y) the Letter of Credit
Liabilities then outstanding, by notice to the Borrower declare the Loans and
the Letter of Credit Liabilities (in each case together with accrued interest
thereon) to be, and the Loans and the Letter of Credit Liabilities shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any of the Events of Default specified in
clause (g) or (h) above with respect to the Borrower, without any notice to the
Borrower or any other act by the Agent or the Lenders, the Commitments shall
thereupon terminate and the Loans and the Letter of Credit Liabilities (in each
case together with accrued interest thereon) shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

 

Section 6.02. Notice of Default. The Agent shall give notice to the Borrower
under Section 6.01(c) promptly upon being requested to do so by the Required
Lenders and shall thereupon notify all the Lenders thereof.

 

Section 6.03. Cash Cover. The Borrower agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by the Agent upon the instruction of
the Lenders having more than 50% in aggregate amount of the Revolving Exposure,
pay to the Agent an amount in immediately available funds

 

79



--------------------------------------------------------------------------------

(which funds shall be held as collateral and applied pursuant to the Security
Agreement) equal to the aggregate Available L/C Amount under all Letters of
Credit then outstanding at such time, provided that, upon the occurrence of any
Event of Default specified in Section 6.01(g) or 6.01(h) with respect to the
Borrower, the Borrower shall pay such amount forthwith without any notice or
demand or any other act by the Agent or the Lenders.

 

ARTICLE 7

THE AGENT

 

Section 7.01. Appointment and Authorization. (a) Each Lender hereby irrevocably
appoints, designates and authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to the Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agent in this Article 7 with respect to any acts taken or omissions suffered by
the L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 7 and in the definition of “Agent-Related Person” included the L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the L/C Issuer.

 

Section 7.02. Delegation of Duties. The Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

80



--------------------------------------------------------------------------------

Section 7.03. Liability of Agent. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Obligor or any officer thereof, contained
herein or in any other Loan Document, or in any certificate, report, statement
or other document referred to or provided for in, or received by the Agent under
or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Obligor or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any
Obligor or any Affiliate thereof.

 

Section 7.04. Reliance By Agent. (a) The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any
Obligor), independent accountants and other experts selected by the
Administrative Agent. The Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

 

81



--------------------------------------------------------------------------------

Section 7.05. Notice Of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default, except with respect to defaults in
the payment of principal, interest and fees required to be paid to the Agent for
the account of the Lenders, unless the Agent shall have received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default and stating that such notice is a “notice of default.” The Agent will
notify the Lenders of its receipt of any such notice. The Agent shall take such
action with respect to such Default as may be directed by the Required Lenders
in accordance with Article 6; provided, however, that unless and until the Agent
has received any such direction, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable or in the best interest of the Lenders.

 

Section 7.06. Credit Decision. Each Lender acknowledges that no Agent-Related
Person has made any representation or warranty to it, and that no act by the
Agent hereafter taken, including any consent to and acceptance of any assignment
or review of the affairs of any Obligor or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Obligors and their respective Subsidiaries, and all applicable bank or other
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
and the other Obligors under the Loan Documents. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Obligors. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Agent herein, the Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Obligors or any of their respective Affiliates
which may come into the possession of any Agent-Related Person.

 

Section 7.07. Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand

 

82



--------------------------------------------------------------------------------

each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Obligor and without limiting the obligation of any Obligor to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel and settlement
costs, incurred by it (collectively, “Indemnified Liabilities”); provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct, provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section; provided,
however, that to the extent an L/C Issuer is entitled to indemnification under
this Section 7.07 solely in connection with its role as an L/C Issuer, only the
Revolving Lenders shall be required to indemnify the L/C Issuer in accordance
with this Section 7.07. Without limitation of the foregoing, each Lender shall
reimburse the Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive termination of the Commitments, the payment of all
Loans and Letters of Credit Liabilities and the resignation of the Agent.

 

Section 7.08. Agent In Its Individual Capacity. Bank of America and its
affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Obligors and their respective affiliates as though Bank of America were not
the Agent or the L/C Issuer hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Bank of
America or its affiliates may receive information regarding any Obligor or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Obligor or such Affiliate) and acknowledge that the
Agent shall be under no obligation to provide such information to them. With
respect to its Loans, Bank of America shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Agent or the L/C Issuer, and the terms “Lender” and
“Lenders” include Bank of America in its individual capacity.

 

Section 7.09. Successor Agent. The Agent may resign as Agent upon 30 days’
notice to the Lenders; provided that any such resignation by Bank of America
shall also constitute its resignation as L/C Issuer and Swing Lender. If

 

83



--------------------------------------------------------------------------------

the Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, which
successor administrative agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation of the Agent,
the Agent may appoint, after consulting with the Lenders and the Borrower, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent, L/C Issuer
and Swing Lender and the respective terms “Agent”, “L/C Issuer” and “Swing
Lender” shall mean such successor agent, Letter of Credit issuer and swing
lender, and the retiring Agent’s appointment, powers and duties as Agent shall
be terminated and the retiring L/C Issuer’s and Swing Lender’s rights, powers
and duties as such shall be terminated, without any other or further act or deed
on the part of such retiring L/C Issuer or Swing Lender or any other Lender,
other than the obligation of the successor L/C Issuer to issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or to make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article 9 and Section 10.03 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

 

Section 7.10. Agent May File Proofs Of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Obligor,
the Agent (irrespective of whether the principal of any Loan or Letter of Credit
Liability shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Liabilities and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agent and their respective
agents and counsel and all other amounts due the Lenders and the Agent under
Sections 2.06 and 10.03) allowed in such judicial proceeding; and

 

84



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.06 and 10.03.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

Section 7.11. Collateral And Guaranty Matters. The Lenders irrevocably authorize
the Agent, at its option and in its discretion,

 

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Commitments and payment in full of
all Loans and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.05,
if approved, authorized or ratified in writing by the Required Lenders;

 

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 5.11(e); and

 

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 7.11.

 

Section 7.12. Other Agents, Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so

 

85



--------------------------------------------------------------------------------

identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Loan:

 

(a) the Agent determines that the “London Interbank Offered Rate” cannot be
determined pursuant to clauses (i) or (ii) of the definition thereof and are not
otherwise being offered in the manner described in clause (iii) thereof for the
relevant Interest Period, or

 

(b) Lenders having 50% or more of the aggregate principal amount of the affected
Loans advise the Agent that the Adjusted London Interbank Offered Rate as
determined by the Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Euro-Dollar Loans for such Interest Period,

 

the Agent shall forthwith give notice thereof to the Borrower and the Lenders,
whereupon until the Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Lenders to
make Euro-Dollar Loans or to continue or convert outstanding Loans as or into
Euro-Dollar Loans shall be suspended and (ii) each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless the Borrower notifies the Agent at
least two Domestic Business Days before the date of any Euro-Dollar Borrowing
for which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.

 

Section 8.02. Illegality. If, on or after the Effective Date, the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Euro-Dollar Lending Office) with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Lender (or its Euro-Dollar
Lending Office) to make, maintain or fund its Euro-Dollar Loans and such Lender
shall so notify the Agent, the Agent shall forthwith give notice thereof to the
other Lenders and the Borrower, whereupon until such Lender notifies the
Borrower and the Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Euro-Dollar Loans, or to
convert outstanding Loans into Euro-Dollar Loans, shall be suspended. Before
giving any notice to the Agent

 

86



--------------------------------------------------------------------------------

pursuant to this Section, such Lender shall designate a different Euro-Dollar
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. If such notice is given, each Euro-Dollar Loan of such Lender then
outstanding shall be converted to a Base Rate Loan either (a) on the last day of
the then current Interest Period applicable to such Euro-Dollar Loan if such
Lender may lawfully continue to maintain and fund such Loan to such day or (b)
immediately if such Lender shall determine that it may not lawfully continue to
maintain and fund such Loan to such day.

 

Section 8.03. Increased Cost and Reduced Return. (a) If on or after the
Effective Date, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
any such requirement included in an applicable Euro-Dollar Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (or its
Applicable Lending Office) or shall impose on any Lender (or its Applicable
Lending Office) or the London interbank market any other condition affecting its
Euro-Dollar Loans, its Notes or its obligation to make Euro-Dollar Loans or its
obligations hereunder with respect to Letters of Credit and the result of any of
the foregoing is to increase the cost to such Lender (or its Applicable Lending
Office) of making or maintaining any Euro-Dollar Loan or of issuing or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Lender (or its Applicable Lending Office) under
this Agreement or under its Notes with respect thereto, by an amount deemed by
such Lender to be material, then, within 15 days after demand by such Lender
(with a copy to the Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction.

 

(b) If any Lender shall have determined that, after the Effective Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Lender (or its Parent) as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender (or its Parent) could have

 

87



--------------------------------------------------------------------------------

achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Lender to be material, then from time to time, within 15 days after
demand by such Lender (with a copy to the Agent), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender (or its
Parent) for such reduction.

 

(c) Each Lender will promptly notify the Borrower and the Agent of any event of
which it has knowledge, occurring after the Effective Date, which will entitle
such Lender to compensation pursuant to this Section and will designate a
different Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Lender,
be otherwise disadvantageous to such Lender. A certificate of any Lender
claiming compensation under this Section and setting forth in reasonable detail
the additional amount or amounts to be paid to it hereunder and the method of
calculation thereof shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

 

Section 8.04. Taxes. (a) For the purposes of this Section 8.04, the following
terms have the following meanings:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Obligor
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Agent, taxes imposed
on its income, and franchise or similar taxes imposed on it, by a jurisdiction
under the laws of which such Lender or such Agent (as the case may be) is
organized or in which its principal executive office is located or, in the case
of each Lender, in which its Applicable Lending Office is located and (ii) in
the case of each Lender, any United States withholding tax imposed on such
payments but only to the extent that such Lender is subject to United States
withholding tax at the time such Lender first becomes a party to this Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, any Loan Document.

 

(b) Any and all payments by any Obligor to or for the account of any Lender or
the Agent hereunder or under any Note shall be made without deduction for any
Taxes or Other Taxes; provided that, if any Obligor shall be required by law to
deduct any Taxes or Other Taxes from any such payments, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this

 

88



--------------------------------------------------------------------------------

Section) such Lender or such Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Obligor shall make such deductions, (iii) such Obligor shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (iv) such Obligor shall furnish to the Agent, at its
address referred to in Section 10.01, the original or a certified copy of a
receipt evidencing payment thereof.

 

(c) The Borrower agrees to indemnify each Lender and the Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by such Lender or such Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be paid within 15 days after such
Lender or such Agent (as the case may be) makes demand therefor.

 

(d) Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”), on or prior to the date of its execution and
delivery of this Agreement in the case of each Lender listed on the signature
pages hereof and on or prior to the date on which it becomes a Lender in the
case of each other Lender, and from time to time thereafter if requested in
writing by the Borrower (but only so long as such Lender remains lawfully able
to do so), shall provide the Borrower and the Agent with either (i) Internal
Revenue Service Form W-8ECI or W-8BEN, as appropriate, or any successor form
prescribed by the Internal Revenue Service, certifying that such Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which exempts the Lender from United States withholding tax or reduces the
rate of withholding tax on payments of interest for the account of such Lender
or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States or (ii) if such Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code and cannot deliver either Internal Revenue Service Form
W-8ECI or W-8BEN pursuant to clause (i) above, (x) a certificate substantially
in the form of Exhibit C and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8 (or any successor form prescribed by
the Internal Revenue Service) certifying to such Lender’s entitlement to a
complete exemption from United States withholding tax with respect to payments
of interest and fees (if applicable) made under this Agreement and under any
Note.

 

(e) For any period with respect to which a Lender has failed to provide the
Borrower or the Agent with the appropriate form pursuant to Section 8.04(d)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which such form originally was required to be
provided), such Lender shall not be entitled to indemnification under Section
8.04(b) or (c) with respect to Taxes imposed by the United States. In addition,
for any period with respect to which a Lender described in clause (ii) of
Section 8.04(d) has delivered Internal Revenue Service Form W-8 (or any
successor form

 

89



--------------------------------------------------------------------------------

prescribed by the Internal Revenue Service) pursuant to such Section but such
form does not establish a complete exemption from deduction of withholding or
similar taxes imposed by the United States, such Lender shall not be entitled to
indemnification under Section 8.04(b) or (c) with respect to Taxes imposed by
the United States with respect to payments made under this Agreement or any Note
(other than with respect to any such payments constituting payments of
interest). If a Lender which is otherwise exempt from or subject to a reduced
rate of withholding tax, becomes subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take, at the cost of such
Lender, such steps as such Lender shall reasonably request to assist such Lender
to recover such Taxes.

 

(f) If any Obligor is required to pay additional amounts to or for the account
of any Lender pursuant to this Section, then such Lender will change the
jurisdiction of its Applicable Lending Office if, in the judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender.

 

Section 8.05. Base Rate Loans Substituted for Affected Euro-dollar Loans. If (a)
the obligation of any Lender to make, or convert outstanding Loans to,
Euro-Dollar Loans has been suspended pursuant to Section 8.02 or (b) any Lender
has demanded compensation under Section 8.03 or 8.04 with respect to its
Euro-Dollar Loans and the Borrower shall, by at least five Euro-Dollar Business
Days’ prior notice to such Lender through the Agent, have elected that the
provisions of this Section shall apply to such Lender, then, unless and until
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist:

 

(i) all Loans which would otherwise be made by such Lender as (or continued as
or converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders); and

 

(ii) after each of its Euro-Dollar Loans has been repaid (or converted to a Base
Rate Loan), all payments of principal which would otherwise be applied to repay
such Euro-Dollar Loans shall be applied to repay its Base Rate Loans instead.

 

If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.

 

Section 8.06. Substitution of Lender. (a) If (i) the obligation of any Lender to
make or convert Euro-Dollar Loans has been suspended pursuant to Section 8.02,
(ii) any Lender has demanded compensation under Section 8.03 or 8.04

 

90



--------------------------------------------------------------------------------

or (iii) any Lender becomes a Defaulting Lender or a Non-Consenting Lender (as
defined below in Section 10.06(c)), then the Borrower may, on ten Domestic
Business Days’ prior written notice to the Agent and such Lender, replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant and subject to Section 10.06(b), seek a mutually satisfactory
substitute lender or lenders (which may be one or more of the Lenders, but who
shall be in any event an Eligible Assignee) to purchase the Notes and assume the
outstanding Loans, the Commitment (if any) and the Letter of Credit Liabilities
(if any) of such Lender. Each such Lender agrees to assign pursuant to Section
10.06(b) (with the assignment fee to be paid by the Borrower in such instance)
all of its rights and obligations under this Agreement and the other Loan
Documents, including outstanding Loans, its Revolving Commitment (if any), its
Notes and its participations in Letter of Credit Liabilities and Swing Loans, to
one or more Eligible Assignees; provided that neither the Agent nor any Lender
shall have any obligation to the Borrower to find any such replacement Lender.

 

(b) Any Lender being replaced pursuant to clause (a) above shall (i) execute and
deliver an Assignment and Assumption with respect to such Lender’s Commitment
and outstanding Loans and participations in Letter of Credit Liabilities and
(ii) deliver any Notes evidencing such Loans to the Borrower or Agent. Pursuant
to such Assignment and Assumption, (i) the assignee Lender shall acquire all or
a portion, as the case may be, of the assigning Lender’s Revolving Commitment
(if any) and outstanding Loans and participations in Letter of Credit
Liabilities and Swing Loans, (ii) all obligations of the Borrower owing to the
assigning Lender relating to the Loans and participations so assigned shall be
paid in full by the assignee Lender to such assigning Lender concurrently with
such assignment and assumption and (iii) upon such payment and, if so requested
by the assignee Lender, delivery to the assignee Lender of the appropriate Note
or Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

 

(c) Notwithstanding anything to the contrary contained above, (i) the Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit of such L/C Issuer and (ii) the Lender that acts as
the Agent may not be replaced hereunder except in accordance with the terms of
Section 7.09.

 

91



--------------------------------------------------------------------------------

ARTICLE 9

GUARANTY

 

Section 9.01. The Guaranty. Orion hereby unconditionally guarantees the full and
punctual payment (whether at stated maturity, upon acceleration or otherwise) of
all amounts payable by the Borrower under this Agreement and any other Loan
Document and all Hedging Obligations. Upon failure by the Borrower to pay
punctually any such amount, Orion agrees that it shall forthwith on demand pay
the amount not so paid at the place and in the manner specified in this
Agreement, the other relevant Loan Document or the document with respect to any
Hedging Obligations (which shall be included in the definition of “Loan
Documents” for purposes of Section 9.02 hereof), as the case may be.

 

Section 9.02. Guaranty Unconditional. The obligations of Orion under this
Article shall be unconditional and absolute and, without limiting the generality
of the foregoing, shall not be released, discharged or otherwise affected by:

 

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower, any other Obligor or any other Person under
any Loan Document, by operation of law or otherwise;

 

(b) any modification or amendment of or supplement to this Agreement, any Note
or any other Loan Document;

 

(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower, any other Obligor or any
other Person under any Loan Document;

 

(d) any change in the corporate existence, structure or ownership of the
Borrower, any other Obligor or any other Person or any of their respective
Subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Obligor or any other Person or any
of their assets or any resulting release or discharge of any obligation of the
Borrower, any other Obligor or any other Person contained in any Loan Document;

 

(e) the existence of any claim, set-off or other rights which the Borrower may
have at any time against any other Obligor, the Agent, any Lender or any other
Person, whether in connection herewith or any unrelated transactions, provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;

 

(f) any invalidity or unenforceability relating to or against the Borrower or
any other Obligor or any other Person for any reason of this Agreement, any Note
or any other Loan Document, or any provision of applicable law or regulation
purporting to prohibit the payment by the Borrower, any other Obligor or any
other Person of the principal of or interest on any Note or any other amount
payable by the Borrower under any Loan Document; or

 

92



--------------------------------------------------------------------------------

(g) any other act or omission to act or delay of any kind by the Borrower, any
other Obligor, the Agent, any other party to any Loan Document, any Lender or
any other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of or
defense to the Borrower’s obligations under this Article.

 

Section 9.03. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Orion’s obligations under this Article shall remain in full force
and effect so long as any Lender shall have any Commitment or any outstanding
Letter of Credit under this Agreement or any principal of or interest on any
Loan or any Note or any reimbursement obligation with respect to any Letter of
Credit issued pursuant to this Agreement or any other amount payable under this
Agreement or any other Loan Document or any Hedging Obligations shall remain
unpaid. If at any time any payment of any amount payable by the Borrower under
this Agreement, any other Loan Document or any document in respect of Hedging
Obligations is rescinded or must be otherwise restored or returned upon the
insolvency or receivership of the Borrower or otherwise, Orion’s obligations
under this Article with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.

 

Section 9.04. Waiver by Orion. Orion irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any corporation or
person against the Borrower or any other Person.

 

Section 9.05. Subrogation. Upon making any payment with respect to the Borrower
under this Article, Orion shall be subrogated to the rights of the payee against
the Borrower with respect to such payment; provided that Orion shall not enforce
any payment by way of subrogation, or by reason of contribution against any
other Guarantor until (x) all amounts of principal of and interest on the Loans,
(y) all reimbursement obligations with respect to any Letter of Credit and all
interest thereon and (y) all other amounts payable by the Borrower under this
Agreement and any other Loan Documents and (z) all Hedging Obligations have been
paid in full, all outstanding Letters of Credit have been canceled or expired
and the Commitments of each Lender have been terminated.

 

Section 9.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under this Agreement or any other Loan
Document or of any Hedging Obligation is stayed by reason of the insolvency or
receivership of the Borrower or otherwise, all such amounts otherwise subject to
acceleration under the terms of this Agreement, any other Loan Document or
document in respect of Hedging Obligations shall nonetheless be payable by Orion
under this Article forthwith on demand by the Agent made at the request of the
Required Lenders.

 

93



--------------------------------------------------------------------------------

Section 9.07. Limitation on the Obligations. The obligations of Orion under this
Article shall be limited to an aggregate amount that is equal to the largest
amount that would not render such obligations of Orion under this Article
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of applicable law.

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission (with a copy by Unites States mail) or similar writing) and shall
be given to such party: (a) in the case of the Borrower or the Agent, at its
address, facsimile number or telex number set forth on the signature pages
hereof, (b) in the case of any Guarantor, in care of MGM Studios, (c) in the
case of any Lender, at its address, facsimile number or telex number set forth
in its Administrative Questionnaire or (d) in the case of any party, such other
address, facsimile number or telex number as such party may hereafter specify
for the purpose by notice to the Agent and the Borrower. Each such notice,
request or other communication shall be effective (i) if given by telex, when
such telex is transmitted to the telex number specified in this Section and the
appropriate answerback is received, (ii) if given by facsimile transmission,
when transmitted to the facsimile number specified in this Section and
confirmation of receipt is received, (iii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iv) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the Agent under
Article 2 or Article 8 shall not be effective until received.

 

Section 10.02. No Waivers. No failure or delay by the Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 10.03. Expenses; Indemnification. (a) The Borrower shall pay (i) all
out-of-pocket expenses of the Agent and the Arrangers, including reasonable fees
and disbursements of each special counsel for the Agent, in connection with the
preparation and administration of the Loan Documents, any waiver or consent
thereunder or any amendment thereof or any Default or alleged Default
thereunder, (ii) the reasonable fees and expenses of consultants and other
experts retained by the Agent or the Required Lenders with the consent of the
Borrower (which consent shall not be unreasonably withheld); provided that, if
such consultants or other experts shall have been retained in connection with
any

 

94



--------------------------------------------------------------------------------

Default under the Loan Documents, no such consent shall be required and (iii) if
an Event of Default occurs, all out-of-pocket expenses incurred by the Agent and
each Lender, including (without duplication) the reasonable fees and
disbursements of outside counsel and the allocated cost of inside counsel, in
connection with such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom.

 

(b) The Borrower agrees to indemnify the Agent and each Lender, their respective
affiliates and the respective directors, officers, trustees, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel and settlement costs, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
brought or threatened relating to or arising out of the Loan Documents or any
actual or proposed use of proceeds of Loans hereunder; provided that no
Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct as determined by a court
of competent jurisdiction.

 

Section 10.04. Sharing of Set-Offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to any Loan and any Letter of Credit Liabilities held by it which is
greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest then due with respect to any Loan and
Letter of Credit Liabilities held by such other Lender, the Lender receiving
such proportionately greater payment shall purchase such participations in the
Loans held by the other Lenders, and such other adjustments shall be made, as
may be required so that all such payments of principal and interest then due
with respect to the Loans and Letter of Credit Liabilities held by the Lenders
shall be shared by the Lenders pro rata; provided that nothing in this Section
shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of any Obligor other than its indebtedness hereunder.
Each Obligor agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Loans or Letter of
Credit Liabilities, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of such Obligor in the amount of such participation.

 

Section 10.05. Amendments and Waivers; Release of Guarantors or Collateral. (a)
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Obligor
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower or the applicable Obligor, as the case may be,

 

95



--------------------------------------------------------------------------------

and acknowledged by the Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

 

(i) waive any condition set forth in Section 3.01 without the written consent of
each Lender;

 

(ii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 6.01) without the written consent of
such Lender;

 

(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

(iv) reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or Letter of Credit Liabilities, or (subject to clause (v)
of the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Lenders holding more than 50% of the advances or Commitments of each
affected Class shall be necessary (i) to waive or alter the obligation of the
Borrower to pay interest or Letter of Credit fees at a higher rate with respect
to overdue amounts or (ii) to amend the definition of “Applicable Pricing
Leverage Ratio” (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Letter of
Credit Liabilities or to reduce any fee payable hereunder;

 

(v) change Section 2.11 or Section 10.04 or the distribution provisions of the
Security Agreement in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

 

(vi) change the allocation of any payments between the Term A Loan Facility and
the Term B Loan Facility without the written consent of the Lenders holding more
than 50% of the advances and commitments under each Class of Term Loans;

 

(vii) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

96



--------------------------------------------------------------------------------

(viii) release (A) Orion from any of its obligations as Guarantor under Article
9 or (B) all or substantially all the other Guarantors from the Subsidiary
Guaranty, in each case without the written consent of each Lender; or

 

(ix) release all or substantially all of the Collateral or provide for the
subordination or sharing of such Collateral with additional obligations (other
than in accordance with the provisions with respect to Permitted Second Lien
Debt), in each case without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Lender in addition to the
Lenders required above, affect the rights or duties of the Swing Lender under
this Agreement; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above, affect the
rights or duties of the Agent under this Agreement or any other Loan Document;
and (iv) Section 10.06(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

(b) Without limitation of the foregoing, each Lender hereby authorizes the Agent
to enter into such amendments of or ratifications or supplements to any or all
of the Loan Documents (other than this Agreement and the Notes), and execute and
deliver such other documents and instruments incidental thereof, to the extent
the Agent determines the same is appropriate to conform the provisions thereof
to this Agreement as amended and restated hereby. The Borrower and Orion each
hereby confirm and ratify (on behalf of themselves and the other Guarantors) the
continuing obligations of the Obligors under the Loan Documents after giving
effect to the amendments effected hereby, including without limitation the
amendment of the term “Borrower” to refer only to MGM Studios, and the
confirmation of Orion’s continuing status as a Guarantor hereunder, regardless
of whether referred to as a Borrower, Guarantor or otherwise under any Loan
Document. Notwithstanding the foregoing, Collateral shall be released from the
Lien of the Collateral Documents from time to time as necessary to effect any
sale, distribution or pledge of assets permitted by the Loan Documents, and, in
each case, the Agent shall execute and deliver all release documents reasonably
requested to evidence any such release.

 

97



--------------------------------------------------------------------------------

(c) In the event that (x) the Borrower or the Agent has requested the Lenders to
consent to a departure or waiver of any provisions of the Loan Documents or to
agree to any amendment thereto, (y) the consent, waiver or amendment in question
requires the agreement of all affected Lenders in accordance with the terms of
Section 10.05 or all the Lenders with respect to a certain Class of the Loans
and (z) the Required Lenders have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender” and be subject to the provisions of Section
8.06.

 

Section 10.06. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in Letter of Credit Liabilities and in Swing
Loans) at the time owing to it); provided that (i) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Revolving
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an affiliate of a Lender or an Approved Fund (as defined in
subsection (g) of this Section) with respect to a Lender, the aggregate amount
of the Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000 unless each of the Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a

 

98



--------------------------------------------------------------------------------

proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Loans; (iii) any
assignment of a Commitment must be approved by the Agent, the L/C Issuer and the
Swing Lender unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and (iv) the parties to each assignment shall execute and deliver to
the Agent an Assignment and Assumption, together with a processing and
recordation fee of $3,500. Subject to acceptance and recording thereof by the
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.12, 3.01, 8.03, 8.04, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c) The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at its address referred to in Section 10.01 a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and Letter of Credit Liabilities owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower at
any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or other
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Agent a copy of the Register.

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Agent, sell participations to any Person (other than a natural
person, a Competitor or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights

 

99



--------------------------------------------------------------------------------

and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in Letter of
Credit Obligations and/or Swing Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (i) through (ix) of
the first proviso to Section 10.05(a) that directly affects such Participant.

 

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.06,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

(g) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an affiliate of a Lender; (c) an
Approved Fund; (d) any bank or financial institution and (e) any other Person
(other than a natural person) approved by (i) the Agent, and in the case of any
assignment of the Revolving Commitments, Revolving Loans, Swing Loan
participations or the Letter of Credit Liabilities, the L/C Issuer and the Swing
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include a Competitor, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

100



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

“Competitor” means any Person whose primary line of business is the
entertainment industry (any such Person, an “Entertainment Person”), or any
Person controlled by, or under common control with, any Entertainment Person,
unless each of the Borrowers in its sole and absolute discretion has expressly
agreed in writing, prior to any proposed assignment or participation to such
Person, that such Person shall not be deemed to be a “Competitor”.

 

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Agent and the
Borrower (an “SPC”) the option to provide all or any part of any Revolving Loan
that such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Revolving Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Agent as is required hereunder.
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 8.03), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the

 

101



--------------------------------------------------------------------------------

contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Lender. In the event of any such resignation as L/C Issuer or
Swing Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Lender, as the case may
be. If Bank of America resigns as L/C Issuer, it shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
Letter of Credit Liabilities with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts. If Bank of America resigns as Swing Lender, it shall
retain all the rights of the Swing Lender provided for hereunder with respect to
Swing Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Loans.

 

Section 10.07. Collateral. Each of the Lenders represents to the Agent and each
of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

Section 10.08. Governing Law; Submission to Jurisdiction. This Agreement and
each Note shall be governed by and construed in accordance with the laws of the
State of New York. Each Obligor hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each Obligor irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

Section 10.09. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same

 

102



--------------------------------------------------------------------------------

effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

 

Section 10.10. Waiver of Jury Trial. EACH PRINCIPAL OBLIGOR, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 10.11. Confidentiality. The Agent and each Lender agrees to keep any
information delivered or made available by any Obligor pursuant to the Loan
Documents confidential from anyone other than persons employed or retained by
such Lender who are engaged in evaluating, approving, structuring or
administering the credit facility contemplated hereby; provided that nothing
herein shall prevent the Agent or any Lender from disclosing such information
(a) to any other Lender or to any other Agent, (b) to any other Person if
reasonably incidental to the administration of the credit facility contemplated
hereby, (c) upon the order of any court or administrative agency, (d) upon the
request or demand of any regulatory agency or authority (including the National
Association of Insurance Commissioners), (e) which had been publicly disclosed
other than as a result of a disclosure by the Agent or any Lender prohibited by
this Agreement, (f) in connection with any litigation to which the Agent, any
Lender or its subsidiaries or Parent may be a party, (g) to the extent necessary
in connection with the exercise of any remedy hereunder, (h) to such Lender’s or
such Agent’s legal counsel and independent auditors and in the case of funds,
trustees and advisors and (i) subject to provisions substantially similar to
those contained in this Section, to either (A) any actual or proposed
Participant or Eligible Assignee or (B) any direct or indirect contractual
counterparties in swap agreements or to the professional advisors of such swap
counterparties.

 

Section 10.12. Non-reliance on Tracinda. It is understood by the parties that
neither Kirk Kerkorian nor Tracinda nor any other Investor individually or
collectively, is a party to this Agreement or any other agreement contemplated
hereby. Accordingly, in the event (a) there is any alleged breach or default by
any party under this Agreement or any other agreement contemplated herein, or
(b) any party has any claim arising from or relating to any such agreement, no
party, nor any third party claiming through such party, shall claim, commence
any proceeding or otherwise seek to impose any liability whatsoever against Kirk
Kerkorian or Tracinda or any other Investor by reason of such alleged breach,
default or claim.

 

Section 10.13. USA Patriot Act Notice. Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record

 

103



--------------------------------------------------------------------------------

information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the Act.

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

METRO-GOLDWYN-MAYER STUDIOS INC.

By:

 

/s/ Jay Rakow

--------------------------------------------------------------------------------

Title:

  Senior Executive Vice President and General Counsel

Address:

   

Telex:

   

Facsimile:

   

 

Accepted and agreed to, as of the date first written above, including with
respect to its obligations and undertakings as Guarantor under Article 9,
representations, warranties, covenants and undertakings under Articles 4 and 5,
and the additional matters provided under Article 10 with respect to itself as
Obligor

 

ORION PICTURES CORPORATION

By:

 

/s/ Jay Rakow

--------------------------------------------------------------------------------

Title:

  Senior Executive Vice President and General Counsel

Address:

   



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:

 

/s/ Gina Meador

--------------------------------------------------------------------------------

Title:

 

Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

        Administrative Agent

By:

 

/s/ Matthew Koenig

--------------------------------------------------------------------------------

Title:

 

Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK

By:

 

Eric L. Groberg

--------------------------------------------------------------------------------

Title:

 

Vice President



--------------------------------------------------------------------------------

BNP PARIBAS

By:

 

/s/ Frederique Merhaut

--------------------------------------------------------------------------------

Title:

 

Director

By:

 

/s/ Sean T. Conlon

--------------------------------------------------------------------------------

Title:

 

Managing Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:

 

/s/ Alan W. Pendergast

--------------------------------------------------------------------------------

Title:

 

Managing Director



--------------------------------------------------------------------------------

BANK OF SCOTLAND

By:

 

/s/ Joseph Fratus

--------------------------------------------------------------------------------

Title:

 

First Vice President



--------------------------------------------------------------------------------

COMMERZBANK AKTIENGESELLSCHAFT, New York and Grand Cayman Branches

By:

 

/s/ Christian Jagenberg

--------------------------------------------------------------------------------

Title:

 

SVP & Manager

By:

 

/s/ Yangling J. Si

--------------------------------------------------------------------------------

Title:

 

AVP



--------------------------------------------------------------------------------

SOCIETE GENERALE

By:

 

/s/ Elaine Khalil

--------------------------------------------------------------------------------

Title:

 

Director



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC

By:

 

/s/ Maria Amaral-LeBlanc

--------------------------------------------------------------------------------

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:

 

/s/ Stephen M. Nettler

--------------------------------------------------------------------------------

Title:

 

Vice President



--------------------------------------------------------------------------------

HARRIS NESBITT FINANCING, INC.

By:

 

/s/ Michael Silverman

--------------------------------------------------------------------------------

Title:

 

Managing Director



--------------------------------------------------------------------------------

ING CAPITAL LLC

By:

 

/s/ Loring Guessous

--------------------------------------------------------------------------------

Title:

 

Managing Director



--------------------------------------------------------------------------------

HSBC BANK USA

By:

 

/s/ Thomas P. Garry, Jr.

--------------------------------------------------------------------------------

Title:

 

Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Sam Kunianski

--------------------------------------------------------------------------------

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

CITY NATIONAL BANK,

    a national banking association

By:

 

/s/ Richard V. McCune

--------------------------------------------------------------------------------

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

By:

 

/s/ Leo E. Pagarigan

--------------------------------------------------------------------------------

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION

By:

 

/s/ W. Jerome Mc Dermott

--------------------------------------------------------------------------------

Title:

 

Duly Authorized Signatory



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.

By:

 

/s/ Kin Cheng

--------------------------------------------------------------------------------

Title:

 

Assistant Vice President



--------------------------------------------------------------------------------

ARAB BANKING CORPORATION (B.S.C.)

By:

 

/s/ Tarek Sherlala

--------------------------------------------------------------------------------

Title:

 

Vice President

By:

 

/s/ Barbara Sanderson

--------------------------------------------------------------------------------

Title:

 

AGM, Credit



--------------------------------------------------------------------------------

MANUFACTURERS BANK, a

    California Banking Corporation

By:

 

/s/ Tom Larson

--------------------------------------------------------------------------------

Title:

 

Vice President

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

NATEXIS BANQUES POPULAIRES

By:

 

/s/ Peyman Parhami

--------------------------------------------------------------------------------

Title:

 

Vice President



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK

By:

 

/s/ Howard Weinberg

--------------------------------------------------------------------------------

Title:

 

Senior Vice President I

By:

 

/s/ Lucas Ramirez

--------------------------------------------------------------------------------

Title:

 

Assistant Manager



--------------------------------------------------------------------------------

KZH CYPRESS TREE-1 LLC

By:

 

/s/ Virginia Conway

--------------------------------------------------------------------------------

Title:

 

Authorized Agent



--------------------------------------------------------------------------------

KZH STERLING LLC

By:

 

/s/ Virginia Conway

--------------------------------------------------------------------------------

Title:

 

Authorized Agent



--------------------------------------------------------------------------------

KZH PONDVIEW

By:

 

/s/ Virginia Conway

--------------------------------------------------------------------------------

Title:

 

Authorized Agent



--------------------------------------------------------------------------------

DIAMOND SPRINGS TRADING LLC

By:

 

/s/ Kelly W. Warnement

--------------------------------------------------------------------------------

Title:

 

Vice President



--------------------------------------------------------------------------------

LONG LANE MASTER TRUST IV

By:

 

/s/ Kevin Kearns

--------------------------------------------------------------------------------

Title:

 

Managing Director



--------------------------------------------------------------------------------

COOKSMILL

By:

 

/s/ John R.M. Campbell

--------------------------------------------------------------------------------

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

BANK OF MONTREAL

By:

 

/s/ Peter Konigsmann

--------------------------------------------------------------------------------

Title:

 

Vice President



--------------------------------------------------------------------------------

KZH CRESCENT-2 LLC

By:

 

/s/ Virginia Conway

--------------------------------------------------------------------------------

Title:

 

Authorized Agent



--------------------------------------------------------------------------------

KZH CRESCENT-3 LLC

By:

 

/s/ Virginia Conway

--------------------------------------------------------------------------------

Title:

 

Authorized Agent



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE

By:

 

/s/ Marc Berg

--------------------------------------------------------------------------------

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

KZH RIVERSIDE LLC

By:

 

/s/ Virginia Conway

--------------------------------------------------------------------------------

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

KZH SOLEIL LLC

By:

 

/s/ Virginia Conway

--------------------------------------------------------------------------------

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

KZH SOLEIL-2 LLC

By:

 

/s/ Virginia Conway

--------------------------------------------------------------------------------

Title:

 

Authorized Signatory

ERSTE BANK, NEW YORK BRANCH

By:

 

/s Brian J. Lynch

--------------------------------------------------------------------------------

Title:

 

First Vice President

By:

 

/s William G. Huge

--------------------------------------------------------------------------------

Title:

 

Vice President



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

As used herein:

 

“Base Rate Margin” means, for any Loan and for any day, the rate per annum set
forth in the grid below in the applicable row corresponding to the Type of such
Loan and under the column corresponding to the APLR as of such date.

 

“Euro-Dollar Margin” means, for any Loan and for any day, the rate per annum set
forth in the grid below in the applicable row corresponding to the Type of such
Loan and under the column corresponding to the APLR as of such date.

 

“Commitment Fee Rate” means, for any day, the rate per annum set forth in the
grid below in the applicable row and in the column corresponding to the APLR as
of such date.

 

“Letter of Credit Fee Rate” means, for any day, the rate per annum set forth in
the grid below in the applicable row under the column corresponding to the APLR
as of such date.

 

“Applicable Pricing Leverage Ratio” or “APLR” means, at any date, the ratio of
Film Value to Total Borrowed Funds on the last day of the Fiscal Quarter ended
most recently prior to such date and for which Fiscal Quarter the Borrower has
delivered the financial statements required pursuant to 5.01(a) or (b), as the
case may be; provided that (i) if the Borrower fails to timely deliver any
financial statements required to be delivered pursuant to 5.01(a) or (b), as the
case may be, with respect to any Fiscal Quarter, the APLR for each day from and
including the day on which the Borrower is required to deliver such financial
statements to but excluding the day on which the Borrower delivers such
financial statement shall be deemed to be less than 5.0:1 and (ii) until the
first day after the Effective Date on which the Borrower is required to deliver
such financial statements, the APLR shall be deemed to be less than 5.0:1.

 

    

APLR less than 5.0:1

(basis points)

--------------------------------------------------------------------------------

  

APLR 5.0:1 or greater

(basis points)

--------------------------------------------------------------------------------

Base Rate Margin

         

Revolving Loans

   125    100

Term A Loans

   125    100

Term B Loans

   150    150

LIBOR Margin

         

Revolving Loans

   225    200

Term A Loans

   225    200

Term B Loans

   250    250

Commitment Fee Rate

   50    50

Letter of Credit Fee Rate

   225    200



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

--------------------------------------------------------------------------------

   Pro-rata


--------------------------------------------------------------------------------

   Term Loan B


--------------------------------------------------------------------------------

Bank of America

   $ 70,000,000    $ 1,340,875,000

JP Morgan Chase Bank

   $ 70,000,000       

BNP Paribas

   $ 65,000,000    $ 20,000,000

The Bank of Nova Scotia

   $ 65,000,000    $ 20,000,000

Bank of Scotland

   $ 65,000,000    $ 30,000,000

Commerzbank Aktiengesellschaft, New York and Grand Cayman Branches

   $ 65,000,000    $ 15,000,000

Societe General

   $ 60,000,000    $ 17,000,000

The Royal Bank of Scotland PLC

   $ 60,000,000    $ 15,000,000

The Bank of New York

   $ 40,000,000    $ 10,000,000

Harris Nesbitt Financing, Inc.

   $ 35,000,000       

ING Capital LLC

   $ 25,000,000    $ 5,000,000

HSBC Bank USA

   $ 25,000,000       

U.S. Bank National Association

   $ 25,000,000       

City National Bank, a national banking association

   $ 25,000,000       

The Sumitomo Trust & Banking Co., Ltd.

   $ 25,000,000       

General Electric Capital Corporation

   $ 20,000,000    $ 20,000,000

Union Bank of California, N.A.

   $ 17,500,000    $ 5,000,000

Arab Banking Corporation

   $ 15,000,000       

Manufacturers Bank, a California Banking Corporation

   $ 10,000,000       

Natexis Banques Populaires

   $ 10,000,000    $ 5,000,000

Israel Discount Bank of New York

   $ 7,500,000       

KZH Cypresstree-1 LLC

          $ 9,500,000

KZH Sterling, LLC

          $ 5,625,000

KZH Pondview, LLC

          $ 3,000,000



--------------------------------------------------------------------------------

Diamond Springs Trading LLC

          $ 10,000,000

Long Lane Master Trust IV

          $ 10,000,000

Cooksmill

          $ 10,000,000

Bank of Montreal

          $ 5,000,000

KZH Crescent-2 LLC

          $ 3,500,000

KZH Crescent-3 LLC

          $ 2,500,000

Canadian Imperial Bank of Commerce

          $ 10,000,000

KZH Riverside LLC

          $ 3,000,000

KZH Soleil LLC

          $ 7,000,000

KZH Soleil-2 LLC

          $ 11,000,000

Erste Bank, New York Branch

          $ 7,000,000

TOTAL

   $ 800,000,000    $ 1,600,000,000